Exhibit 10.1
 
THIRD AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of August 23, 2006
As Amended and Restated as of October 22, 2010,
among
TRAVELPORT LLC (F/K/A TRAVELPORT INC.),
as Borrower,
TRAVELPORT LIMITED (F/K/A TDS INVESTOR (BERMUDA) LTD.),
as Holdings,
WALTONVILLE LIMITED,
as Intermediate Parent,
UBS AG, STAMFORD BRANCH,
as Administrative Agent and L/C Issuer,
UBS LOAN FINANCE LLC,
as Swing Line Lender,
THE OTHER LENDERS PARTY HERETO,
CREDIT SUISSE SECURITIES (USA) LLC,
as Syndication Agent,
and
LEHMAN BROTHERS INC.,
J.P. MORGAN SECURITIES INC. and
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Co-Documentation Agents
 
UBS SECURITIES LLC and
CREDIT SUISSE SECURITIES (USA) LLC,
as Co-Lead Arrangers
UBS SECURITIES LLC,
CREDIT SUISSE SECURITIES (USA) LLC,
LEHMAN BROTHERS INC.,
J.P. MORGAN SECURITIES INC. and
GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Joint Bookrunners
 
Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York 10005

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
 
       
Definitions and Accounting Terms
 
       
SECTION 1.01. Defined Terms
    2  
SECTION 1.02. Other Interpretive Provisions
    62  
SECTION 1.03. Accounting Terms
    63  
SECTION 1.04. Rounding
    63  
SECTION 1.05. References to Agreements, Laws, Etc
    63  
SECTION 1.06. Times of Day
    64  
SECTION 1.07. Timing of Payment or Performance
    64  
SECTION 1.08. Currency Equivalents Generally
    64  
 
       
ARTICLE II
 
       
The Commitments and Credit Extensions
 
       
SECTION 2.01. The Loans
    65  
SECTION 2.02. Borrowings, Conversions and Continuations of Loans
    68  
SECTION 2.03. Letters of Credit
    71  
SECTION 2.04. Swing Line Loans
    86  
SECTION 2.05. Prepayments
    89  
SECTION 2.06. Termination or Reduction of Commitments and Credit-Linked Deposits
    94  
SECTION 2.07. Repayment of Loans
    96  
SECTION 2.08. Interest
    98  
SECTION 2.09. Fees
    99  
SECTION 2.10. Computation of Interest and Fees
    100  
SECTION 2.11. Evidence of Indebtedness
    100  
SECTION 2.12. Payments Generally
    101  
SECTION 2.13. Sharing of Payments
    103  
SECTION 2.14. Incremental Credit Extensions
    104  
SECTION 2.15. Currency Equivalents
    106  
SECTION 2.16. Defaulting Lenders
    106  
SECTION 2.17. Revolving Credit Loan Modification Offers
    107  
 
       
ARTICLE III
 
       
Taxes, Increased Costs Protection and Illegality
 
       
SECTION 3.01. Taxes
    108  
SECTION 3.02. Illegality
    111  

i



--------------------------------------------------------------------------------



 



              Page  
SECTION 3.03. Inability to Determine Rates
    112  
SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans
    112  
SECTION 3.05. Funding Losses
    114  
SECTION 3.06. Matters Applicable to All Requests for Compensation
    114  
SECTION 3.07. Replacement of Lenders under Certain Circumstances
    116  
SECTION 3.08. Survival
    117  
 
       
ARTICLE IV
 
       
Conditions Precedent to Effectiveness and Credit Extensions
 
       
SECTION 4.01. [Reserved.]
    117  
SECTION 4.02. Third Amendment and Restatement Effective Date
    117  
SECTION 4.03. Conditions to All Credit Extensions
    117  
 
       
ARTICLE V
 
       
Representations and Warranties
 
       
SECTION 5.01. Existence, Qualification and Power; Compliance with Laws
    118  
SECTION 5.02. Authorization; No Contravention
    118  
SECTION 5.03. Governmental Authorization; Other Consents
    119  
SECTION 5.04. Binding Effect
    119  
SECTION 5.05. Financial Statements; No Material Adverse Effect
    119  
SECTION 5.06. Litigation
    121  
SECTION 5.07. No Default
    121  
SECTION 5.08. Ownership of Property; Liens
    121  
SECTION 5.09. Environmental Compliance
    121  
SECTION 5.10. Taxes
    122  
SECTION 5.11. ERISA Compliance
    123  
SECTION 5.12. Subsidiaries; Equity Interests
    123  
SECTION 5.13. Margin Regulations; Investment Company Act
    124  
SECTION 5.14. Disclosure
    124  
SECTION 5.15. Intellectual Property; Licenses, Etc
    124  
SECTION 5.16. Solvency
    124  
SECTION 5.17. Subordination of Junior Financing
    125  
SECTION 5.18. Labor Matters
    125  
 
       
ARTICLE VI
 
       
Affirmative Covenants
 
       
SECTION 6.01. Financial Statements
    125  
SECTION 6.02. Certificates; Other Information
    126  
SECTION 6.03. Notices
    128  
SECTION 6.04. Payment of Obligations
    128  

ii



--------------------------------------------------------------------------------



 



              Page  
SECTION 6.05. Preservation of Existence, Etc
    128  
SECTION 6.06. Maintenance of Properties
    129  
SECTION 6.07. Maintenance of Insurance
    129  
SECTION 6.08. Compliance with Laws
    129  
SECTION 6.09. Books and Records
    129  
SECTION 6.10. Inspection Rights
    129  
SECTION 6.11. Covenant to Guarantee Obligations and Give Security
    130  
SECTION 6.12. Compliance with Environmental Laws
    132  
SECTION 6.13. Further Assurances and Post-Closing Conditions
    132  
SECTION 6.14. Designation of Subsidiaries
    133  
SECTION 6.15. Flood Insurance
    134  
SECTION 6.16. Orbitz Indebtedness
    134  
SECTION 6.17. Post-Closing Matters
    134  
 
       
ARTICLE VII
 
       
Negative Covenants
 
       
SECTION 7.01. Liens
    135  
SECTION 7.02. Investments
    139  
SECTION 7.03. Indebtedness
    143  
SECTION 7.04. Fundamental Changes
    146  
SECTION 7.05. Dispositions
    148  
SECTION 7.06. Restricted Payments
    151  
SECTION 7.07. Change in Nature of Business
    154  
SECTION 7.08. Transactions with Affiliates
    154  
SECTION 7.09. Burdensome Agreements
    155  
SECTION 7.10. Use of Proceeds
    156  
SECTION 7.11. Maximum Total Leverage Ratio
    156  
SECTION 7.12. Accounting Changes
    156  
SECTION 7.13. Prepayments, Etc. of Indebtedness
    156  
SECTION 7.14. Equity Interests of the Borrower and Restricted Subsidiaries
    157  
SECTION 7.15. Holding Company; Foreign Subsidiaries
    157  
 
       
ARTICLE VIII
 
       
Events of Default and Remedies
 
       
SECTION 8.01. Events of Default
    157  
SECTION 8.02. Remedies Upon Event of Default
    160  
SECTION 8.03. Exclusion of Immaterial Subsidiaries
    160  
SECTION 8.04. Application of Funds
    161  
SECTION 8.05. Borrower’s Right to Cure
    162  

iii



--------------------------------------------------------------------------------



 



              Page  
ARTICLE IX
 
       
Administrative Agent and Other Agents
 
       
SECTION 9.01. Appointment and Authorization of Agents
    162  
SECTION 9.02. Delegation of Duties
    164  
SECTION 9.03. Liability of Agents
    164  
SECTION 9.04. Reliance by Agents
    164  
SECTION 9.05. Notice of Default
    165  
SECTION 9.06. Credit Decision; Disclosure of Information by Agents
    165  
SECTION 9.07. Indemnification of Agents
    166  
SECTION 9.08. Agents in their Individual Capacities
    166  
SECTION 9.09. Successor Agents
    167  
SECTION 9.10. Administrative Agent May File Proofs of Claim
    168  
SECTION 9.11. Collateral and Guaranty Matters
    168  
SECTION 9.12. Other Agents; Arrangers and Managers
    170  
SECTION 9.13. Appointment of Supplemental Administrative Agents
    170  
 
       
ARTICLE X
 
       
Miscellaneous
 
       
SECTION 10.01. Amendments, Etc
    171  
SECTION 10.02. Notices and Other Communications; Facsimile Copies
    173  
SECTION 10.03. No Waiver; Cumulative Remedies
    174  
SECTION 10.04. Attorney Costs, Expenses and Taxes
    175  
SECTION 10.05. Indemnification by the Borrower
    175  
SECTION 10.06. Payments Set Aside
    176  
SECTION 10.07. Successors and Assigns
    177  
SECTION 10.08. Confidentiality
    181  
SECTION 10.09. Setoff
    182  
SECTION 10.10. Interest Rate Limitation
    183  
SECTION 10.11. Counterparts
    183  
SECTION 10.12. Integration
    183  
SECTION 10.13. Survival of Representations and Warranties
    183  
SECTION 10.14. Severability
    184  
SECTION 10.15. Tax Forms
    184  
SECTION 10.16. GOVERNING LAW
    186  
SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY
    186  
SECTION 10.18. Binding Effect
    187  
SECTION 10.19. Judgment Currency
    187  
SECTION 10.20. Lender Action
    187  
SECTION 10.21. USA PATRIOT Act
    188  
SECTION 10.22. Agent for Service of Process
    188  

iv



--------------------------------------------------------------------------------



 



          SCHEDULES    
 
       
 
  1.01A   [Reserved]
 
  1.01B   Certain Security Interests and Guarantees
 
  1.01C   Unrestricted Subsidiaries
 
  1.01D   Mandatory Cost
 
  1.01E   Existing Letters of Credit
 
  1.01F   [Reserved]
 
  1.01G   Excluded Subsidiaries
 
  2.01   Commitments
 
  2.03(a)(iii)(B)   Certain Letters of Credit
 
  5.05   Certain Liabilities
 
  5.09(b)   Environmental Matters
 
  5.09(d)   Hazardous Materials
 
  5.10   Taxes
 
  5.11(a)   ERISA Compliance
 
  5.12   Subsidiaries and Other Equity Investments
 
  7.01(b)   Existing Liens
 
  7.02(f)   Existing Investments
 
  7.03(b)   Existing Indebtedness
 
  7.04(f)   Permitted Subsidiary Fundamental Changes
 
  7.05(k)   Dispositions
 
  7.05(m)   Permitted Subsidiary Dispositions
 
  7.08   Transactions with Affiliates
 
  7.09   Existing Restrictions
 
  10.02   Administrative Agent’s Office, Certain Addresses for Notices
 
        EXHIBITS    
 
        Form of    
 
  A   Committed Loan Notice
 
  B   Swing Line Loan Notice
 
  C-1   [Reserved]
 
  C-2   [Reserved]
 
  C-3   [Reserved]
 
  C-4   [Reserved]
 
  C-5   [Reserved]
 
  C-6   [Reserved]
 
  D   Compliance Certificate
 
  E   Assignment and Assumption
 
  F   Guaranty
 
  G   Security Agreement
 
  H   [Reserved]
 
  I   [Reserved]
 
  J   Intellectual Property Security Agreement

v



--------------------------------------------------------------------------------



 



     THIRD AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 23, 2006, as
amended and restated as of October 22, 2010, among TRAVELPORT LLC (F/K/A
TRAVELPORT INC.), a Delaware limited liability company (the “Borrower”),
TRAVELPORT LIMITED (F/K/A TDS INVESTOR (BERMUDA) LTD.), a company incorporated
under the laws of Bermuda (“Holdings”), WALTONVILLE LIMITED, a company
incorporated under the laws of Gibraltar (“Intermediate Parent”), UBS AG,
STAMFORD BRANCH, as Administrative Agent, Collateral Agent and L/C Issuer, UBS
LOAN FINANCE LLC, as Swing Line Lender, each lender from time to time party
hereto (collectively, the “Lenders” and individually, a “Lender”), CREDIT SUISSE
SECURITIES (USA) LLC, as Syndication Agent, and LEHMAN BROTHERS INC., J.P.
MORGAN SECURITIES INC. and GOLDMAN SACHS CREDIT PARTNERS L.P., as
Co-Documentation Agents.
PRELIMINARY STATEMENTS
          The Borrower, Holdings, Intermediate Parent, UBS AG, Stamford Branch,
as Administrative Agent and an L/C Issuer, UBS Loan Finance LLC, as Swing Line
Lender, Credit Suisse Securities (USA) LLC, as Syndication Agent, and Lehman
Brothers Inc., Citicorp North America, Inc. and Deutsche Bank AG New York
Branch, as Co-Documentation Agents, and the lenders party thereto (the “Original
Lenders”) have previously entered into a Credit Agreement dated as of August 23,
2006 (the “Original Credit Agreement”).
          The Original Credit Agreement was amended and restated as of
January 29, 2007 (as so amended and restated, the “First Amended and Restated
Credit Agreement”) and further amended and restated as of May 23, 2007 (as so
amended and restated, and as amended thereafter but prior to the Third Amendment
and Restatement Effective Date, the “Second Amended and Restated Credit
Agreement”).
          On the Third Amendment and Restatement Effective Date, (a) certain
Existing Tranche B Dollar Term Loans have been converted to Extended Tranche B
Dollar Term Loans pursuant to the Third Amendment and Restatement Agreement, and
all other Existing Tranche B Dollar Term Loans have been redesignated as
Non-Extended Tranche B Dollar Term Loans, (b) certain Existing Euro Term Loans
have been converted to Extended Euro Term Loans pursuant to the Third Amendment
and Restatement Agreement, and all other Existing Euro Term Loans have been
redesignated as Non-Extended Euro Term Loans, (c) certain Existing Synthetic L/C
Commitments have been converted to Extended Synthetic L/C Commitments pursuant
to the Third Amendment and Restatement Agreement (and, under such Commitments,
on the Third Amendment and Restatement Effective Date, the Extended Synthetic
L/C Lenders made Tranche S Term Loans with funds theretofore credited to their
Existing Credit-Linked Deposits), and all other Existing Synthetic L/C
Commitments have been redesignated as

 



--------------------------------------------------------------------------------



 



Non-Extended Synthetic L/C Commitments and (d) the Second Amended and Restated
Credit Agreement has been amended and restated in the form of this Agreement.
          The proceeds of the Existing Term Loans have been used for the
purposes set forth in the Original Credit Agreement or the Second Amended and
Restated Credit Agreement, as applicable. The proceeds of the Tranche S Term
Loans made on the Third Amendment and Restatement Effective Date have been
deposited in the Tranche S Collateral Account to be applied as set forth herein.
The proceeds of Revolving Credit Loans made on or after the Third Amendment and
Restatement Effective Date will be used for working capital and other general
corporate purposes of Holdings and its Subsidiaries, including the financing of
Permitted Acquisitions. Swing Line Loans and Letters of Credit will be used for
general corporate purposes of Holdings and its Subsidiaries.
          In consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
ARTICLE I
Definitions and Accounting Terms
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms shall have the meanings set forth below:
          “Accepting Revolving Credit Lenders” has the meaning assigned to such
term in Section 2.17(a).
          “Acquired EBITDA” means, with respect to any Acquired Entity or
Business for any period, the amount for such period of Consolidated EBITDA of
such Acquired Entity or Business (determined as if references to Holdings,
Borrower and the Restricted Subsidiaries in the definition of Consolidated
EBITDA were references to such Acquired Entity or Business and its
Subsidiaries), all as determined on a consolidated basis for such Acquired
Entity or Business.
          “Acquired Entity or Business” has the meaning specified in the
definition of the term “Consolidated EBITDA”.
          “Act” has the meaning specified in Section 10.21.
          “Additional Lender” has the meaning specified in Section 2.14(a).
          “Administrative Agent” means UBS AG, Stamford Branch, in its capacity
as administrative agent under the Loan Documents, or any successor
administrative agent.

2



--------------------------------------------------------------------------------



 



          “Administrative Agent’s Office” means, with respect to any currency,
the Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrower and the Lenders.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affected Revolving Credit Class” has the meaning assigned to such
term in Section 2.17(a).
          “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
          “Agent-Related Persons” means the Agents, together with their
respective Affiliates, and the officers, directors, employees, agents and
attorneys-in-fact of such Persons and Affiliates.
          “Agents” means, collectively, the Administrative Agent, the Collateral
Agent, the Syndication Agent, the Co-Documentation Agents and the Supplemental
Administrative Agents (if any).
          “Aggregate Commitments” means, at any time, the aggregate Commitments
of all the Lenders at such time.
          “Aggregate Extended Synthetic L/C Commitments” means, at any time, the
aggregate Extended Synthetic L/C Commitments of all the Extended Synthetic L/C
Lenders at such time.
          “Aggregate Non-Extended Synthetic L/C Commitments” means, at any time,
the aggregate Non-Extended Synthetic L/C Commitments of all the Non-Extended
Synthetic L/C Lenders at such time.
          “Aggregate Synthetic L/C Commitments” means, at any time, the
aggregate Synthetic L/C Commitments of all the Synthetic L/C Lenders at such
time.
          “Agreement” means this Third Amended and Restated Credit Agreement;
provided that, where the context so requires, such term means the Second Amended
and Restated Credit Agreement.
          “Agreement Currency” has the meaning specified in Section 10.19.
          “Alternative Currency” means Sterling or Euros.

3



--------------------------------------------------------------------------------



 



          “Alternative Currency Revolving Credit Borrowing” means a borrowing
consisting of simultaneous Alternative Currency Revolving Credit Loans of the
same Type and having the same Interest Period made by each of the Alternative
Currency Revolving Credit Lenders pursuant to Section 2.01(c)(ii).
          “Alternative Currency Revolving Credit Commitment” means, as to each
Lender, its obligation, if any, to (a) make Alternative Currency Revolving
Credit Loans to the Borrower pursuant to Section 2.01(c)(ii) and (b) purchase
participations in Alternative Currency Revolving L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Alternative Currency Revolving Credit Commitment” or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement. The aggregate Dollar Amount of the Alternative Currency Revolving
Credit Commitments on the Third Amendment and Restatement Effective Date is
$100,000,000.
          “Alternative Currency Revolving Credit Exposure” means, as to each
Lender, the sum of the outstanding principal amount of such Lender’s Alternative
Currency Revolving Credit Loans and its Pro Rata Share of the Alternative
Currency Revolving L/C Obligations at such time.
          “Alternative Currency Revolving Credit Facility” means, at any time,
the aggregate Dollar Amount of the Alternative Currency Revolving Credit
Commitments, and the extensions of credit made thereunder, at such time.
          “Alternative Currency Revolving Credit Lender” means, at any time, any
Lender that has an Alternative Currency Revolving Credit Commitment or
Alternative Currency Revolving Credit Exposure at such time.
          “Alternative Currency Revolving Credit Loan” has the meaning specified
in Section 2.01(c)(ii).
          “Alternative Currency Revolving L/C Advance” means, with respect to
each Alternative Currency Revolving Credit Lender, such Lender’s funding of its
participation in any Alternative Currency Revolving L/C Borrowing in accordance
with its Pro Rata Share.
          “Alternative Currency Revolving L/C Borrowing” means an extension of
credit resulting from a drawing under any Alternative Currency Revolving Letter
of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as an Alternative Currency Revolving Credit Borrowing.
          “Alternative Currency Revolving L/C Credit Extension” means, with
respect to any Alternative Currency Revolving Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

4



--------------------------------------------------------------------------------



 



          “Alternative Currency Revolving L/C Issuer” means UBS AG, Stamford
Branch and any other Lender that becomes an Alternative Currency Revolving L/C
Issuer in accordance with Section 2.03(j) or 10.07(j), in each case, in its
capacity as an issuer of Alternative Currency Revolving Letters of Credit
hereunder, or any successor issuer of Alternative Currency Revolving Letters of
Credit hereunder.
          “Alternative Currency Revolving L/C Obligations” means, as at any date
of determination, the aggregate maximum amount then available to be drawn under
all outstanding Alternative Currency Revolving Letters of Credit (whether or not
such maximum amount is then in effect under any such Alternative Currency
Revolving Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Alternative Currency Revolving Letter of Credit)
plus the aggregate of all Unreimbursed Amounts in respect of Alternative
Currency Revolving Letters of Credit, including, without duplication, all
Alternative Currency Revolving L/C Borrowings.
          “Alternative Currency Revolving Letter of Credit” means a Letter of
Credit denominated in an Alternative Currency.
          “Applicable Rate” means a percentage per annum equal to:
     (a) with respect to Revolving Credit Loans, unused Revolving Credit
Commitments, Revolving Letter of Credit fees, Non-Extended Tranche B Dollar Term
Loans, Non-Extended Euro Term Loans and Non-Extended Synthetic L/C Facility
fees, the following percentages per annum, based upon the Total Leverage Ratio
as set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(b):

                                                                               
                      Eurocurrency                 Eurocurrency                
          Rate for   Base Rate             Rate for                          
Non-Extended   for             Revolving                           Tranche B  
Non-             Credit Loans   Base Rate           Non-   Dollar Term  
Extended             and   for           Extended   Loans and   Tranche B      
      Revolving   Revolving           Synthetic   Non-Extended   Dollar Pricing
  Total Leverage   Letter of   Credit   Commitment   L/C   Euro Term   Term
Level   Ratio   Credit Fees   Loans   Fee Rate   Facility Fee   Loans   Loans
1
    >4.5:1       2.75 %     1.75 %     0.50 %     2.50 %     2.50 %     1.50 %
2
  £4.5:1 but ³4.0:1     2.50 %     1.50 %     0.50 %     2.25 %     2.25 %    
1.25 %
3
  £4.0:1 but ³3.5:1     2.25 %     1.25 %     0.50 %     2.25 %     2.25 %    
1.25 %
4
  £3.5:1 but >3.0:1     2.00 %     1.00 %     0.375 %     2.25 %     2.25 %    
1.25 %
5
    £3.0:1       1.75 %     0.75 %     0.375 %     2.25 %     2.25 %     1.25 %

     (b) with respect to Extended Tranche B Dollar Term Loans, Extended Euro
Term Loans and Tranche S Term Loans, the following percentages per annum:

5



--------------------------------------------------------------------------------



 



          Eurocurrency Rate for     Extended Tranche B   Base Rate for Dollar
Term Loans,   Extended Tranche B Extended Euro Term   Dollar Term Loans Loans
and Tranche S   and Tranche S Term Term Loans   Loans
4.50%
    3.50 %

     (c) Any increase or decrease in the Applicable Rate under clause (a) above
resulting from a change in the Total Leverage Ratio shall become effective as of
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(b); provided that at the option of the
Administrative Agent or the Required Lenders, the highest Pricing Level shall
apply (i) as of the first Business Day after the date on which a Compliance
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply to and including the date on which such Compliance
Certificate is so delivered (and thereafter the Pricing Level otherwise
determined in accordance with this definition shall apply) and (ii) as of the
first Business Day after an Event of Default under Section 8.01(a) shall have
occurred and be continuing, and shall continue to so apply to but excluding the
date on which such Event of Default is cured or waived (and thereafter the
Pricing Level otherwise determined in accordance with this definition shall
apply).
          “Appropriate Lender” means, at any time, (a) with respect to
Commitments or Loans of any Class, the Lenders of such Class, (b) with respect
to Letters of Credit, (i) the relevant L/C Issuers and (ii) (x) with respect to
any Dollar Revolving Letters of Credit issued pursuant to Section 2.03(a), the
Dollar Revolving Credit Lenders, (y) with respect to any Alternative Currency
Revolving Letters of Credit issued pursuant to Section 2.03(a), the Alternative
Currency Revolving Credit Lenders and (z) with respect to any Synthetic L/C
Letters of Credit issued pursuant to Section 2.03(a), the Synthetic L/C Lenders
and (c) with respect to the Swing Line Facility, (i) the Swing Line Lender and
(ii) if any Swing Line Loans are outstanding pursuant to Section 2.04(a), the
Dollar Revolving Credit Lenders.
          “Approved Bank” has the meaning specified in clause (c) of the
definition of “Cash Equivalents”.
          “Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.
          “Arrangers” means UBS Securities LLC and Credit Suisse Securities
(USA) LLC, each in its capacity as a Joint Bookrunner and a Co-Lead Arranger
under this Agreement.
          “Assignees” has the meaning specified in Section 10.07(b).

6



--------------------------------------------------------------------------------



 



          “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit E.
          “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external legal counsel.
          “Attributable Indebtedness” means, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.
          “Audited Financial Statements” means the Original Closing Date Audited
Financial Statements and the Worldspan Closing Date Audited Financial
Statements.
          “Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).
          “Base Rate” means, for any day, a fluctuating rate per annum equal to
the higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of
interest in effect for such day as publicly announced from time to time by UBS
AG, Stamford Branch as its “prime rate.” The “prime rate” is a rate set by UBS
AG, Stamford Branch based upon various factors, including UBS AG, Stamford
Branch costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by UBS
AG, Stamford Branch shall take effect at the opening of business on the day
specified in the public announcement of such change.
          “Base Rate Loan” means a Loan that bears interest based on the Base
Rate.
          “Borrower” has the meaning specified in the introductory paragraph to
this Agreement.
          “Borrowing” means a Revolving Credit Borrowing, a Swing Line
Borrowing, a Term Borrowing or a Non-Extended Synthetic L/C Borrowing, as the
context may require.
          “Business Day” means any day other than a Saturday, Sunday or other
day on which commercial banks are authorized to close under the Laws of, or are
in fact closed in, the state where the Administrative Agent’s Office with
respect to Obligations denominated in Dollars is located and:
     (a) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits

7



--------------------------------------------------------------------------------



 



in Dollars are conducted by and between banks in the London interbank eurodollar
market;
     (b) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euros, any fundings, disbursements, settlements and
payments in Euros in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euros to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a TARGET Day; and
     (c) if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Sterling, any fundings, disbursements, settlements and
payments in Sterling in respect of any such Eurocurrency Rate Loan, or any other
dealings in Sterling to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Sterling are conducted by and between banks in the London interbank
eurodollar market.
          “Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by Holdings, the
Borrower and the Restricted Subsidiaries during such period that, in conformity
with GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of
Holdings, the Borrower and the Restricted Subsidiaries, (b) all Capitalized
Software Expenditures for such period and (c) the value of all assets under
Capitalized Leases incurred by Holdings, the Borrower and the Restricted
Subsidiaries during such period; provided that the term “Capital Expenditures”
shall not include (i) expenditures made in connection with the replacement,
substitution, restoration or repair of assets to the extent financed with
(x) insurance proceeds paid on account of the loss of or damage to the assets
being replaced, restored or repaired or (y) awards of compensation arising from
the taking by eminent domain or condemnation of the assets being replaced,
(ii) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time, (iii) the purchase of plant,
property or equipment or software to the extent financed with the proceeds of
Dispositions that are not required to be applied to prepay Term Loans pursuant
to Section 2.05(b), (iv) expenditures that constitute any part of Consolidated
Lease Expense, (v) expenditures that are accounted for as capital expenditures
by Holdings, the Borrower or any Restricted Subsidiary and that actually are
paid for by a Person other than Holdings, the Borrower or any Restricted
Subsidiary and for which none of Holdings, the Borrower or any Restricted
Subsidiary has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such Person or any other Person
(whether before, during or after such period), (vi) the book value of any asset
owned by Holdings, the Borrower or any Restricted Subsidiary prior to or during
such period to the extent that such book value is included as a capital
expenditure during such period as a result of such Person reusing or beginning
to reuse such asset during such period without a corresponding expenditure
actually having been made in such period; provided that (x) any expenditure
necessary in order to permit such asset to

8



--------------------------------------------------------------------------------



 



be reused shall be included as a Capital Expenditure during the period in which
such expenditure actually is made and (y) such book value shall have been
included in Capital Expenditures when such asset was originally acquired, or
(vii) expenditures that constitute Permitted Acquisitions.
          “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.
          “Capitalized Software Expenditures” means, for any period, the
aggregate of all expenditures (whether paid in cash or accrued as liabilities)
by the Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Borrower and the
Restricted Subsidiaries.
          “Cash Collateral” has the meaning specified in Section 2.03(f).
          “Cash Collateral Account” means a blocked account at UBS AG, Stamford
Branch (or another commercial bank selected in compliance with Section 9.09) in
the name of the Administrative Agent and under the sole dominion and control of
the Administrative Agent, and otherwise established in a manner satisfactory to
the Administrative Agent.
          “Cash Collateralize” has the meaning specified in Section 2.03(f).
          “Cash Equivalents” means any of the following types of Investments, to
the extent owned by Holdings, the Borrower or any Restricted Subsidiary:
     (a) Dollars, Euros or, in the case of any Foreign Subsidiary, such local
currencies held by it from time to time in the ordinary course of business;
     (b) readily marketable obligations issued or directly and fully guaranteed
or insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union, in each case having
average maturities of not more than 12 months from the date of acquisition
thereof; provided that the full faith and credit of the United States or a
member nation of the European Union is pledged in support thereof;
     (c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development, and is a member of the Federal Reserve System, and (B) has

9



--------------------------------------------------------------------------------



 



combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
average maturities of not more than 12 months from the date of acquisition
thereof;
     (d) commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any variable or fixed rate note
issued by, or guaranteed by, a corporation rated A-2 (or the equivalent thereof)
or better by S&P or P-2 (or the equivalent thereof) or better by Moody’s, in
each case with average maturities of not more than 12 months from the date of
acquisition thereof;
     (e) repurchase agreements entered into by any Person with a bank or trust
company (including any of the Lenders) or recognized securities dealer, in each
case, having capital and surplus in excess of $250,000,000 for direct
obligations issued by or fully guaranteed or insured by the government or any
agency or instrumentality of (i) the United States or (ii) any member nation of
the European Union, in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations;
     (f) securities with average maturities of 12 months or less from the date
of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States, by any political subdivision or taxing authority
of any such state, commonwealth or territory or by any foreign government having
an investment grade rating from either S&P or Moody’s (or the equivalent
thereof);
     (g) Investments with average maturities of 12 months or less from the date
of acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;
     (h) instruments equivalent to those referred to in clauses (a) through
(g) above denominated in Euros or any other foreign currency comparable in
credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in any jurisdiction outside the United
States to the extent reasonably required in connection with any business
conducted by any Restricted Subsidiary organized in such jurisdiction; and
     (i) Investments, classified in accordance with GAAP as current assets of
Holdings, the Borrower or any Restricted Subsidiary, in money market investment
programs which are registered under the Investment Company Act of 1940 or which
are administered by financial institutions having capital of at least
$250,000,000, and, in either case, the portfolios of which are limited such that
substantially all of such investments are of the character, quality and maturity
described in clauses (a) through (h) of this definition.

10



--------------------------------------------------------------------------------



 



          “Cash Management Bank” means any Lender or any Affiliate of a Lender
providing cash management services to Holdings, the Borrower or any Restricted
Subsidiary.
          “Cash Management Obligations” means obligations owed by Holdings, the
Borrower or any Restricted Subsidiary to any Lender or any Affiliate of a Lender
in respect of any overdraft and related liabilities arising from treasury,
depository and cash management services (including in respect of liabilities
arising from purchase cards, travel and entertainment cards, or other card
services) or any automated clearing house transfers of funds.
          “Casualty Event” means any event that gives rise to the receipt by
Holdings, the Borrower or any Restricted Subsidiary of any insurance proceeds or
condemnation awards in respect of any equipment, fixed assets or real property
(including any improvements thereon) to replace or repair such equipment, fixed
assets or real property.
          “CERCLA” means the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as subsequently amended.
          “CERCLIS” means the Comprehensive Environmental Response, Compensation
and Liability Information System maintained by the U.S. Environmental Protection
Agency.
          “Change of Control” means the earliest to occur of:
     (a) the Permitted Holders ceasing to have the power, directly or
indirectly, to vote or direct the voting of securities having a majority of the
ordinary voting power for the election of directors of Holdings; provided that
the occurrence of the foregoing event shall not be deemed a Change of Control
if:
     (i) any time prior to the consummation of a Qualifying IPO, and for any
reason whatsoever, (A) the Permitted Holders otherwise have the right, directly
or indirectly, to designate (and do so designate) a majority of the board of
directors of Holdings at such time or (B) the Permitted Holders own a majority
of the outstanding voting Equity Interests of Holdings at such time, or
     (ii) at any time upon or after the consummation of a Qualifying IPO, and
for any reason whatsoever, (A) no “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding any employee benefit
plan of such person and its Subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), excluding the Permitted Holders, shall become the “beneficial owner” (as
defined in Rules 13(d)-3 and 13(d)-5 under such Act), directly or indirectly, of
more than the greater of (x) thirty-five percent (35%) of the then outstanding
voting stock of Holdings and (y) the percentage of the then outstanding voting
stock of Holdings

11



--------------------------------------------------------------------------------



 



owned, directly or indirectly, beneficially by the Permitted Holders, and (B)
during each period of twelve (12) consecutive months, the board of directors of
Holdings shall consist of a majority of the Continuing Directors; or
     (b) any “Change of Control” (or any comparable term) in any document
pertaining to the High Yield Notes, any Junior Financing or any Permitted
Refinancing Indebtedness with an aggregate outstanding principal amount in
excess of the Threshold Amount; or
     (c) at any time prior to a Qualifying IPO of the Borrower, the Borrower
ceasing to be a directly or indirectly wholly owned Subsidiary of Holdings.
          “Class” (a) when used with respect to Lenders, refers to whether such
Lenders are Dollar Revolving Credit Lenders, Alternative Currency Revolving
Credit Lenders, Extended Tranche B Dollar Term Lenders, Non-Extended Tranche B
Dollar Term Lenders, Extended Euro Term Lenders, Non-Extended Euro Term Lenders,
Extended Synthetic L/C Lenders or Non-Extended Synthetic L/C Lenders, (b) when
used with respect to Commitments, refers to whether such Commitments are Dollar
Revolving Credit Commitments, Alternative Currency Revolving Credit Commitments,
Extended Synthetic L/C Commitments or Non-Extended Synthetic L/C Commitments,
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Dollar Revolving Credit
Loans, Alternative Currency Revolving Credit Loans, Extended Tranche B Dollar
Term Loans, Non-Extended Tranche B Dollar Term Loans, Extended Euro Term Loans,
Non-Extended Euro Term Loans, Tranche S Term Loans or Non-Extended Synthetic L/C
Loans, (d) when used with respect to Facilities, refers to whether such Facility
is the Dollar Revolving Credit Facility, the Alternative Currency Revolving
Credit Facility, the Extended Tranche B Dollar Term Facility, the Non-Extended
Tranche B Dollar Term Facility, the Extended Euro Term Facility, the
Non-Extended Euro Term Facility, the Extended Synthetic L/C Facility or the
Non-Extended Synthetic L/C Facility, and (e) when used with respect to Synthetic
L/C Exposure, refers to whether such exposure is Extended Synthetic L/C Exposure
or the Non-Extended Synthetic L/C Exposure.
          “Code” means the U.S. Internal Revenue Code of 1986, as amended from
time to time, and rules and regulations related thereto.
          “Co-Documentation Agents” means Lehman Brothers Inc., J.P. Morgan
Securities Inc. and Goldman Sachs Credit Partners L.P., as Co-Documentation
Agents under this Agreement.
          “Collateral” means all of the “Collateral”, or terms of similar
import, as defined in any Collateral Document, including the Mortgaged
Properties.
          “Collateral Agent” means UBS AG, Stamford Branch, in its capacity as
collateral agent under any of the Loan Documents, or any successor collateral
agent.

12



--------------------------------------------------------------------------------



 



          “Collateral and Guarantee Requirement” means, at any time, the
requirement that:
     (a) the Administrative Agent shall have received each Collateral Document
required to be delivered (i) on the Original Closing Date pursuant to
Section 4.01(a)(iii) of the Original Credit Agreement, (ii) on the Worldspan
Closing Date pursuant to Section 4.01(a)(iii) of the Second Amended and Restated
Credit Agreement or (iii) pursuant to Section 6.11 at such time, duly executed
by each Loan Party thereto;
     (b) all Obligations shall have been unconditionally guaranteed (the
“Guarantees”) by Holdings, any Intermediate Holding Company that is not an
Excluded Subsidiary and each Restricted Subsidiary of Holdings that is a
Domestic Subsidiary and not an Excluded Subsidiary (each, a “Guarantor”);
     (c) all guarantees issued or to be issued in respect of the Senior
Subordinated Notes (i) shall be subordinated to the Guarantees to the same
extent that the Senior Subordinated Notes are subordinated to the Obligations
and (ii) shall provide for their automatic release upon a release of the
corresponding Guarantee;
     (d) the Obligations and the Guarantees shall have been secured by a
first-priority security interest in (i) all of the Equity Interests of the
Borrower, (ii) all Equity Interests (other than Equity Interests of Unrestricted
Subsidiaries and any Equity Interest of any Restricted Subsidiary pledged to
secure Indebtedness permitted under Section 7.03(g)) of each wholly owned
Domestic Subsidiary of Holdings that is the direct Subsidiary of Holdings, an
Intermediate Holding Company or a Domestic Subsidiary of Holdings, and (iii) 65%
of the issued and outstanding Equity Interests of each wholly owned Foreign
Subsidiary that is directly owned by Holdings, an Intermediate Holding Company,
the Borrower or any Domestic Subsidiary of Holdings that is a Guarantor;
     (e) except to the extent otherwise permitted hereunder or under any
Collateral Document, the Obligations and the Guarantees shall have been secured
by a perfected security interest in, and mortgages on, substantially all
tangible and intangible assets of Holdings, the Borrower and each other
Guarantor (including accounts (other than deposit accounts or other bank or
securities accounts), inventory, equipment, investment property, contract
rights, intellectual property, other general intangibles, owned (but not leased)
real property and proceeds of the foregoing), in each case, with the priority
required by the Collateral Documents; provided that security interests in real
property shall be limited to the Mortgaged Properties;
     (f) none of the Collateral shall be subject to any Liens other than Liens
permitted by Section 7.01; and

13



--------------------------------------------------------------------------------



 



     (g) the Collateral Agent shall have received (i) counterparts of a Mortgage
with respect to (x) the owned real property of the Loan Parties located at 5350
South Valentia Way, Greenwood Village, Colorado delivered in accordance with
Section 6.16 of the Original Credit Agreement and (y) each owned property
required to be delivered pursuant to Section 6.11 (the “Mortgaged Properties”)
duly executed and delivered by the record owner of such property, (ii) a policy
or policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each such Mortgage as a valid Lien on the property
described therein, free of any other Liens except as expressly permitted by
Section 7.01, together with such endorsements, coinsurance and reinsurance as
the Administrative Agent may reasonably request, and (iii) such existing
surveys, existing abstracts, existing appraisals, legal opinions and other
documents as the Administrative Agent may reasonably request with respect to any
such Mortgaged Property.
          The foregoing definition shall not require the creation or perfection
of pledges of or security interests in, or the obtaining of title insurance or
surveys with respect to, particular assets if and for so long as, in the
reasonable judgment of the Administrative Agent (confirmed in writing by notice
to the Borrower), the cost of creating or perfecting such pledges or security
interests in such assets or obtaining title insurance or surveys in respect of
such assets shall be excessive in view of the benefits to be obtained by the
Lenders therefrom. The Administrative Agent may grant extensions of time for the
perfection of security interests in or the obtaining of title insurance with
respect to particular assets (including extensions beyond the Original Closing
Date for the perfection of security interests in the assets of the Loan Parties
on such date) where it reasonably determines, in consultation with the Borrower,
that perfection cannot be accomplished without undue effort or expense by the
time or times at which it would otherwise be required by this Agreement or the
Collateral Documents.
          Notwithstanding the foregoing provisions of this definition or
anything in this Agreement or any other Loan Document to the contrary, (a) with
respect to leases of real property entered into by the Borrower or any other
Guarantor, the Borrower shall not be required to take any action with respect to
creation or perfection of security interests with respect to such leases and
(b) Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in the Collateral Documents as in effect on the Original Closing Date and,
to the extent appropriate in the applicable jurisdiction, as agreed between the
Administrative Agent and the Borrower.
          “Collateral Documents” means, collectively, the Security Agreement,
the Intellectual Property Security Agreement, the Mortgages, each of the
mortgages, collateral assignments, Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Collateral Agent for the benefit of the Lenders pursuant to Section 6.11 or
Section 6.13, the Guaranty and each of the other agreements, instruments or
documents that creates or purports to create a Lien or Guarantee in favor of the
Administrative Agent or the Collateral Agent, as the case may be, for the
benefit of the Secured Parties.

14



--------------------------------------------------------------------------------



 



          “Commitment” means a Revolving Credit Commitment or a Synthetic L/C
Commitment, as the context may require.
          “Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurocurrency Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
          “Compensation Period” has the meaning specified in
Section 2.12(c)(ii).
          “Compliance Certificate” means a certificate substantially in the form
of Exhibit D.
          “Consolidated EBITDA” means, for any period, the Consolidated Net
Income for such period, plus:
     (a) without duplication and to the extent already deducted (and not added
back) in arriving at such Consolidated Net Income, the sum of the following
amounts for such period:
     (i) total interest expense and, to the extent not reflected in such total
interest expense, any losses on hedging obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, net of
interest income and gains on such hedging obligations, and costs of surety bonds
in connection with financing activities;
     (ii) provision for taxes based on income, profits or capital of Holdings,
the Borrower and the Restricted Subsidiaries, including state, franchise and
similar taxes (such as the Pennsylvania capital tax) and foreign withholding
taxes paid or accrued during such period;
     (iii) depreciation and amortization including amortization of Capitalized
Software Expenditures;
     (iv) Non-Cash Charges;
     (v) extraordinary losses and unusual or non-recurring charges, severance,
relocation costs and curtailments or modifications to pension and
post-retirement employee benefit plans;
     (vi) restructuring charges or reserves (including restructuring costs
related to acquisitions after the Original Closing Date and to
closure/consolidation of facilities);
     (vii) any deductions attributable to minority interests;

15



--------------------------------------------------------------------------------



 



     (viii) the amount of management, monitoring, consulting and advisory fees
and related expenses paid to the Sponsor to the extent permitted hereunder;
     (ix) the amount of any restructuring charges, integration costs or other
business optimization expenses or reserves deducted (and not added back) in such
period in computing Consolidated Net Income, including any one-time costs
incurred in connection with acquisitions after the Original Closing Date and
costs related to the closure and/or consolidation of facilities, the separation
from Cendant Corporation and the business-to-consumer platform;
     (x) any costs or expenses incurred by Holdings, the Borrower or a
Restricted Subsidiary pursuant to any management equity plan or stock option
plan or any other management or employee benefit plan or agreement or any stock
subscription or shareholder agreement, to the extent that such costs or expenses
are funded with cash proceeds contributed to the capital of Holdings, the
Borrower or net cash proceeds of an issuance of Equity Interests of Holdings
(other than Disqualified Equity Interests);
     (xi) the amount of net cost savings projected by the Borrower in good faith
to be realized as a result of specified actions taken during or prior to such
period (calculated on a pro forma basis as though such cost savings had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that (A) such cost
savings are reasonably identifiable and factually supportable, (B) such actions
are taken no later than 36 months after the Original Closing Date, (C) no cost
savings shall be added pursuant to this clause (xi) to the extent duplicative of
any expenses or charges relating to such cost savings that are included in
clause (vi) above with respect to such period and (D) the aggregate amount of
cost savings added pursuant to this clause (xi) shall not exceed $150,000,000
for any period consisting of four consecutive quarters;
     (xii) without duplication of any amounts added back to Consolidated EBITDA
in such period pursuant to the last clause (iii) of this definition of
“Consolidated EBITDA”, the amount of net cost savings resulting from the
Worldspan Acquisition projected by the Borrower in good faith to be realized as
a result of specified actions projected to be taken (calculated on a pro forma
basis as though such cost savings had been realized on the first day of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that (A) such cost savings are reasonably identifiable
and factually supportable, (B) no cost savings shall be added pursuant to this
clause (xii) to the extent duplicative of any expenses or charges relating to
such cost savings that are included in clause (vi) above with respect to such
period and (C) the aggregate amount

16



--------------------------------------------------------------------------------



 



of cost savings added pursuant to this clause (xii) shall not exceed
$100,000,000 for any period consisting of four consecutive quarters; and
     (xiii) on and after the Worldspan Closing Date, any payments with respect
to the FASA Credits; less
     (b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:
     (i) extraordinary gains and unusual or non-recurring gains;
     (ii) (a) non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated EBITDA in any prior period) and (b) for the year ended
December 31, 2005, an aggregate of (i) $12.5 million applicable to changes in
estimates with respect to the allowance for doubtful accounts, (ii)
$11.1 million applicable to changes in estimates of breakage revenues relating
to vendor liabilities and (iii) $2.7 million applicable to changes in estimates
with respect to Orbitz’s affinity credit card-related liability, in each case as
recorded on a quarterly basis;
     (iii) gains on asset sales (other than asset sales in the ordinary course
of business);
     (iv) any net after-tax income from the early extinguishment of Indebtedness
or hedging obligations or other derivative instruments; and
     (v) all gains from investments recorded using the equity method; provided
that Consolidated EBITDA shall be increased by the amount of dividends or
distributions or other payments from such investment to a Loan Party or the
Restricted Subsidiary which made the investment that are actually paid in cash
during such period (or to the extent converted into cash during such period),
in each case, as determined on a consolidated basis for Holdings, the Borrower
and the Restricted Subsidiaries in accordance with GAAP; provided that, to the
extent included in Consolidated Net Income,
     (i) there shall be excluded in determining Consolidated EBITDA currency
translation gains and losses (after any offset) related to currency
remeasurements of Indebtedness (including the net loss or gain resulting from
Swap Contracts for currency exchange risk);
     (ii) there shall be excluded in determining Consolidated EBITDA for any
period any adjustments (after any offset) resulting from the application of
Statement of Financial Accounting Standards No. 133; and

17



--------------------------------------------------------------------------------



 



     (iii) without duplication of any amounts added back to Consolidated EBITDA
in such period pursuant to clause (xii) of this definition of “Consolidated
EBITDA”, there shall be included in determining Consolidated EBITDA for any
period, without duplication, (A) the Acquired EBITDA of any Person, property,
business or asset acquired by Holdings, Intermediate Parent, the Borrower or any
Restricted Subsidiary during such period (but not the Acquired EBITDA of any
related Person, property, business or assets to the extent not so acquired), to
the extent not subsequently sold, transferred or otherwise disposed by the
Borrower or such Restricted Subsidiary during such period (each such Person,
property, business or asset acquired and not subsequently so disposed of, an
“Acquired Entity or Business”), based on the actual Acquired EBITDA of such
Acquired Entity or Business for such period (including the portion thereof
occurring prior to such acquisition) and (B) for the purposes of the definition
of the term “Permitted Acquisition” and Section 7.11, an adjustment in respect
of each Acquired Entity or Business equal to the amount of the Pro Forma
Adjustment with respect to such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition) as specified
in a certificate executed by a Responsible Officer and delivered to the Lenders
and the Administrative Agent and (C) for purposes of determining the Total
Leverage Ratio only, there shall be excluded in determining Consolidated EBITDA
for any period the Disposed EBITDA of any Person, property, business or asset
sold, transferred or otherwise disposed of, closed or classified as discontinued
operations by Holdings, the Borrower or any Restricted Subsidiary during such
period (each such Person, property, business or asset so sold or disposed of, a
“Sold Entity or Business”), based on the actual Disposed EBITDA of such Sold
Entity or Business for such period (including the portion thereof occurring
prior to such sale, transfer or disposition).
For the purpose of the definition of Consolidated EBITDA, “Non-Cash Charges”
means (a) losses on discontinued operations and asset sales, disposals or
abandonments (including, without limitation, the Travel 2 Travel 4 operations
being disposed), (b) any impairment charge or asset write-off including, without
limitation, those related to intangible assets, long-lived assets, and
investments in debt and equity securities, in each case, pursuant to GAAP,
(c) all losses from investments recorded using the equity method,
(d) stock-based awards compensation expense, and (e) other non-cash charges
including, without limitation, the amortization of up-front bonuses in
connection with the supplier services business (provided that if any non-cash
charges referred to in this clause (e) represent an accrual or reserve for
potential cash items in any future period, the cash payment in respect thereof
in such future period shall be subtracted from Consolidated EBITDA to such
extent, and excluding amortization of a prepaid cash item that was paid in a
prior period).
          “Consolidated Lease Expense” means, for any period, all rental
expenses of Holdings, the Borrower and the Restricted Subsidiaries during such
period under operating leases for real or personal property (including in
connection with sale-

18



--------------------------------------------------------------------------------



 



leaseback transactions permitted by Section 7.05(f)), excluding real estate
taxes, insurance costs and common area maintenance charges and net of sublease
income, other than (a) obligations under vehicle leases entered into in the
ordinary course of business, (b) all such rental expenses associated with assets
acquired pursuant to a Permitted Acquisition to the extent such rental expenses
relate to operating leases in effect at the time of (and immediately prior to)
such acquisition and related to periods prior to such acquisition and (c) all
obligations under Capitalized Leases, all as determined on a consolidated basis
in accordance with GAAP.
          “Consolidated Net Income” means, for any period, the net income
(loss) of Holdings, the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis in accordance with GAAP, excluding, without
duplication, (a) the net income of any Restricted Subsidiary of Holdings (other
than any Guarantors) during such period to the extent that the declaration or
payment of dividends or similar distributions by such Restricted Subsidiary of
that income is not permitted by operation of the terms of its organizational
documents or any agreement, instrument or requirement of law or regulation
applicable to that Restricted Subsidiary during such period unless such
restriction has been legally waived, (b) extraordinary items for such period,
(c) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income, (d) in the case of any
period that includes a period ending prior to or during the fiscal quarter
ending June 30, 2007, Transaction Expenses, (e) any fees and expenses incurred
during such period, or any amortization thereof for such period, in connection
with any acquisition, investment, asset disposition, issuance or repayment of
debt, issuance of equity securities, refinancing transaction or amendment or
other modification of any debt instrument (in each case, including any such
transaction consummated prior to the Original Closing Date and any such
transaction undertaken but not completed) and any charges or integration or
non-recurring merger costs incurred during such period as a result of any such
transaction (including, without limitation, (i) bonuses paid in connection with
the Gullivers Travel Associates Acquisition and (ii) any adjustments to
liabilities owing to former owners of Orbitz under a tax sharing agreement),
(f) any income (loss) for such period attributable to the early extinguishment
of Indebtedness and (g) (i) accruals and reserves that are established within
twelve months after the Original Closing Date that are so required to be
established as a result of the Original Closing Date Transactions in accordance
with GAAP and (ii) accruals and reserves that are established within twelve
months after the Worldspan Closing Date that are so required to be established
as a result of the Worldspan Transactions in accordance with GAAP; provided
that, for the avoidance of doubt, any net income attributable to a Restricted
Subsidiary shall only constitute Consolidated Net Income after deducting for any
minority interests in such Restricted Subsidiary. There shall be excluded from
Consolidated Net Income for any period the purchase accounting effects of
adjustments to property and equipment, software and other intangible assets,
deferred revenue and debt line items in component amounts required or permitted
by GAAP and related authoritative pronouncements (including the effects of such
adjustments pushed down to Holdings, the Borrower and the Restricted
Subsidiaries), as a result of the Transaction, any acquisition consummated prior
to the Original Closing Date, any Permitted Acquisitions, or the amortization or
write-off of any amounts thereof, net of taxes (other than the impact of
unfavorable contract liabilities and commission agreements under

19



--------------------------------------------------------------------------------



 



purchase accounting). In addition, on and after the Worldspan Closing Date, FASA
Credits provided by Worldspan, L.P. to Northwest or Delta shall reduce
consolidated net income in the period in which such credit was provided
regardless of accounting treatment in accordance with GAAP, except to the extent
FASA Credits have been prepaid with the proceeds of debt issuances by Worldspan.
          “Consolidated Total Debt” means, as of any date of determination,
(a)(i) the aggregate principal amount of Indebtedness of Holdings, the Borrower
and the Restricted Subsidiaries outstanding on such date, determined on a
consolidated basis in accordance with GAAP (but excluding the effects of any
discounting of Indebtedness resulting from the application of purchase
accounting in connection with the Transaction or any Permitted Acquisition),
consisting of Indebtedness for borrowed money, obligations in respect of
Capitalized Leases and debt obligations evidenced by promissory notes or similar
instruments, plus (ii) on and after the Worldspan Closing Date, the present
value of all remaining payments due under the FASA Credits at an assumed 11%
discount rate (unless remaining payments under the FASA Credits are classified
as a liability on the consolidated balance sheet of Holdings, the Borrower and
the Restricted Subsidiaries at such date, determined on a consolidated basis in
accordance with GAAP), in which case, the amount under this clause (ii) shall be
the amount of such liability, minus (b) without duplication, the aggregate
amount of cash and Cash Equivalents credited to the Tranche S Collateral Account
as of such date and the aggregate amount of cash and Cash Equivalents (in each
case, free and clear of all Liens, other than nonconsensual Liens permitted by
Section 7.01 and Liens permitted by Section 7.01(s) and clauses (i) and (ii) of
Section 7.01(u)) included in the consolidated balance sheet of Holdings, the
Borrower and the Restricted Subsidiaries as of such date; provided that
Consolidated Total Debt shall not include the Synthetic L/C Facilities or the
Credit-Linked Deposits, except to the extent of Unreimbursed Amounts thereunder
and outstanding Tranche S Term Loans and Non-Extended Synthetic L/C Loans.
          “Consolidated Working Capital” means, at any date, the excess of
(a) the sum of all amounts (other than cash and Cash Equivalents) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Holdings, the Borrower
and the Restricted Subsidiaries at such date over (b) the sum of all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
Holdings, the Borrower and the Restricted Subsidiaries on such date, including
deferred revenue but excluding, without duplication, (i) the current portion of
any Funded Debt, (ii) all Indebtedness consisting of Loans and L/C Obligations
to the extent otherwise included therein, (iii) the current portion of interest
and (iv) the current portion of current and deferred income taxes.
          “Continuing Directors” means the directors of Holdings on the Original
Closing Date, as elected or appointed after giving effect to the Original
Closing Date Transactions and the other transactions contemplated hereby, and
each other director, if, in each case, such other directors’ nomination for
election to the board of directors of Holdings (or the Borrower after a
Qualifying IPO of the Borrower) is recommended by a majority of the then
Continuing Directors or such other director receives the vote of the

20



--------------------------------------------------------------------------------



 



Permitted Holders in his or her election by the stockholders of Holdings (or the
Borrower after a Qualifying IPO of the Borrower).
          “Contract Consideration” has the meaning specified in the definition
of “Excess Cash Flow”.
          “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
          “Control” has the meaning specified in the definition of “Affiliate.”
          “Credit Extension” means (a) a Borrowing or (b) an L/C Credit
Extension.
          “Credit-Linked Deposit” means, with respect to each Non-Extended
Synthetic L/C Lender, the amount, if any, on deposit in the Credit-Linked
Deposit Account to the credit of such Lender, as such amount may be (a) reduced
from time to time pursuant to Section 2.06(d), (b) increased from time to time
pursuant to Section 2.05(a)(v) or (c) reduced or increased from time to time
pursuant to Section 2.03(c)(viii) or pursuant to assignments by or to such
Lender pursuant to Section 10.07. The initial amount of the Credit-Linked
Deposit of each Non-Extended Synthetic L/C Lender shall be equal to the cash
deposit made by such Lender to the Credit-Linked Deposit Account pursuant to
this Agreement as in effect prior to the Third Amendment and Restatement
Effective Date or, in the case of any Non-Extended Synthetic L/C Lender that
shall have acquired its Credit-Linked Deposit pursuant to an Assignment and
Assumption, the amount set forth in such Assignment and Assumption.
          “Credit-Linked Deposit Account” means the operating and/or investment
account of, and established by, the Administrative Agent under its exclusive
dominion and control that shall be used for the purposes set forth in
Sections 2.03(c)(viii) and 2.03(k).
          “Credit-Linked Deposit Cost Amount” means, for any Interest Period
with respect to the Credit-Linked Deposits, an amount (expressed in basis
points) reasonably determined by the Administrative Agent in good faith to
represent the Administrative Agent’s administrative cost for investing the
Credit-Linked Deposits and maintaining the Credit-Linked Deposit Account for
such Interest Period, which amount shall not exceed 12.5 basis points for such
Interest Period.
          “Cumulative Excess Cash Flow” has the meaning specified in
Section 7.06(i).
          “Debtor Relief Laws” means the Bankruptcy Code of the United States,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

21



--------------------------------------------------------------------------------



 



          “Default” means any event or condition that constitutes an Event of
Default or that, with the giving of any notice, the passage of time, or both,
would be an Event of Default.
          “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Rate, if any, applicable to Base Rate Loans under the
applicable Facility plus (c) 2.0% per annum; provided that with respect to a
Eurocurrency Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate and any Mandatory Cost) otherwise
applicable to such Loan plus 2.0% per annum, in each case, to the fullest extent
permitted by applicable Laws.
          “Defaulting Lender” shall mean any Lender, as determined by the
Administrative Agent, that (a) has failed to fund any portion of its Loans or
participations in Revolving L/C Obligations or Swing Line Obligations required
to be funded by it hereunder within one (1) Business Day of the date required to
be funded by it hereunder, (b) has notified the Administrative Agent, the
applicable Revolving L/C Issuer, the Swing Line Lender, any Lender and/or the
Borrower in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) has failed, within three (3) Business Days after request by the
Administrative Agent, to confirm that it will comply with the terms of this
Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Revolving Letters of Credit and Swing Line
Loans, (d) has otherwise failed to pay over to the Administrative Agent or any
other Lender any other amount required to be paid by it hereunder within three
(3) Business Days of the date when due, unless the subject of a good faith
dispute, or (e) in the case of a Lender that has a Commitment, Revolving L/C
Obligations or Swing Line Obligations outstanding at such time, shall take, or
is the Subsidiary of any person that has taken, any action or be (or is) the
subject of any action or proceeding of a type described in Section 8.01(f) or
(g) (or any comparable proceeding initiated by a regulatory authority having
jurisdiction over such Lender or such person).
          “Delayed Draw Term Loan” has the meaning specified in the Second
Amended and Restated Credit Agreement.
          “Delta” means Delta Air Lines, Inc., a Delaware corporation.
          “Delta FASA” means the Delta Founder Airline Services Agreement, dated
as June 30, 2003, between Delta and the Borrower.
          “Designated Non-Cash Consideration” means the fair market value of
non-cash consideration received by Holdings, the Borrower or a Restricted
Subsidiary in connection with a Disposition pursuant to Section 7.05(j) that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer, setting forth the basis of such valuation (which amount
will be reduced by the fair market value of the portion of the non-cash
consideration converted to cash within 180 days following the consummation of
the applicable Disposition).

22



--------------------------------------------------------------------------------



 



          “Disposed EBITDA” means, with respect to any Sold Entity or Business
for any period, the amount for such period of Consolidated EBITDA of such Sold
Entity or Business (determined as if references to Holdings, the Borrower and
the Restricted Subsidiaries in the definition of Consolidated EBITDA were
references to such Sold Entity or Business and its Subsidiaries), all as
determined on a consolidated basis for such Sold Entity or Business.
          “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction and any sale of
Equity Interests) of any property by any Person, including any sale, assignment,
transfer or other disposal, with or without recourse, of any notes or accounts
receivable or any rights and claims associated therewith; provided that
“Disposition” and “Dispose” shall not be deemed to include any issuance by
Holdings of any of its Equity Interests to another Person.
          “Disqualified Equity Interests” means any Equity Interest which, by
its terms (or by the terms of any security or other Equity Interests into which
it is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, event of loss or asset
disposition so long as any rights of the holders thereof upon the occurrence of
a change of control, event of loss or asset disposition event shall be subject
to the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments and all outstanding
Letters of Credit), (b) is redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provides
for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is ninety-one (91) days after the Latest Maturity Date in effect at
the time such Equity Interest is issued.
          “Dollar” and “$” mean lawful money of the United States.
          “Dollar Amount” means, at any time:
     (a) with respect to any Loan denominated in Dollars (including, with
respect to any Swing Line Loan, any funded participation therein), the principal
amount thereof then outstanding (or in which such participation is held);
     (b) with respect to any Loan denominated in an Alternative Currency, the
principal amount thereof then outstanding in the relevant Alternative Currency,
converted to Dollars in accordance with Section 1.08 and Section 2.15(a); and
     (c) with respect to any L/C Obligation (or any risk participation therein),
(A) if denominated in Dollars, the amount thereof and (B) if denominated in an
Alternative Currency, the amount thereof converted to Dollars in accordance with
Section 1.08 and Section 2.15(b).

23



--------------------------------------------------------------------------------



 



          “Dollar Refinanced Term Loans” has the meaning specified in
Section 10.01.
          “Dollar Replacement Term Loans” has the meaning specified in
Section 10.01.
          “Dollar Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Dollar Revolving Credit Loans of the same Type and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by the Dollar
Revolving Credit Lenders pursuant to Section 2.01(c)(i).
          “Dollar Revolving Credit Commitment” means, as to each Lender, its
obligation, if any, to (a) make Dollar Revolving Credit Loans to the Borrower
pursuant to Section 2.01(c)(i), (b) purchase participations in Dollar Revolving
L/C Obligations and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption “Dollar
Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Dollar Revolving Credit Commitments on the Third Amendment and
Restatement Effective Date is $200,000,000.
          “Dollar Revolving Credit Exposure” means, as to each Lender, the sum
of the outstanding principal amount of such Lender’s Dollar Revolving Credit
Loans and its Pro Rata Share of the Dollar Revolving L/C Obligations and the
Swing Line Obligations at such time.
          “Dollar Revolving Credit Facility” means, at any time, the aggregate
Dollar Amount of the Dollar Revolving Credit Commitments, and the extensions of
credit thereunder, at such time.
          “Dollar Revolving Credit Lender” means, at any time, any Lender that
has a Dollar Revolving Credit Commitment or Dollar Revolving Credit Exposure at
such time.
          “Dollar Revolving Credit Loan” has the meaning specified in
Section 2.01(c)(i).
          “Dollar Revolving L/C Advance” means, with respect to each Dollar
Revolving Credit Lender, such Lender’s funding of its participation in any
Dollar Revolving L/C Borrowing in accordance with its Pro Rata Share.
          “Dollar Revolving L/C Borrowing” means an extension of credit
resulting from a drawing under any Dollar Revolving Letter of Credit which has
not been reimbursed on the applicable Honor Date or refinanced as a Dollar
Revolving Credit Borrowing.

24



--------------------------------------------------------------------------------



 



          “Dollar Revolving L/C Credit Extension” means, with respect to any
Dollar Revolving Letter of Credit, the issuance thereof or extension of the
expiry date thereof, or the renewal or increase of the amount thereof.
          “Dollar Revolving L/C Issuer” means UBS AG, Stamford Branch and any
other Lender that becomes a Dollar Revolving L/C Issuer in accordance with
Section 2.03(j) or 10.07(j), in each case, in its capacity as an issuer of
Dollar Revolving Letters of Credit hereunder, or any successor issuer of Dollar
Revolving Letters of Credit hereunder.
          “Dollar Revolving L/C Obligation” means, as at any date of
determination, the aggregate maximum amount then available to be drawn under all
outstanding Dollar Revolving Letters of Credit (whether or not such maximum
amount is then in effect under any such Dollar Revolving Letter of Credit if
such maximum amount increases periodically pursuant to the terms of such Dollar
Revolving Letter of Credit) plus the aggregate of all Unreimbursed Amounts in
respect of Dollar Revolving Letters of Credit, including, without duplication,
all Dollar Revolving L/C Borrowings.
          “Dollar Revolving Letter of Credit” means a Letter of Credit
denominated in Dollars that is designated as a “Revolving Letter of Credit” in
accordance with Section 2.03.
          “Dollar Revolving Letter of Credit Sublimit” means an amount equal to
the lesser of (a) $50,000,000 and (b) the aggregate Dollar Amount of the Dollar
Revolving Credit Commitments.
          “Domestic Subsidiary” means any Subsidiary that is organized under the
Laws of the United States, any state thereof or the District of Columbia.
          “ECF Percentage” has the meaning specified in Section 2.05(b).
          “Eligible Assignee” means any Assignee permitted by and consented to
in accordance with Section 10.07(b).
          “EMU Legislation” means the legislative measures of the European
Council for the introduction of, changeover to or operation of a single or
unified European currency.
          “Environmental Laws” means any and all Federal, state, local, and
foreign statutes, Laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution, the protection of the
environment, natural resources, or, to the extent relating to exposure to
Hazardous Materials, human health or to the release of any materials into the
environment, including those related to hazardous substances or wastes, air
emissions and discharges to waste or public systems.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties

25



--------------------------------------------------------------------------------



 



or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
          “Environmental Permit” means any permit, approval, identification
number, license or other authorization required under any Environmental Law.
          “Equity Interests” means, with respect to any Person, all of the
shares, interests, rights, participations or other equivalents (however
designated) of capital stock of (or other ownership or profit interests or units
in) such Person and all of the warrants, options or other rights for the
purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).
          “Equity Investors” means the Sponsor, the Other Sponsor and the
Management Stockholders.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that is under common control with any Loan Party within the
meaning of Section 414 of the Code or Section 4001 of ERISA.
          “ERISA Event” means (a) a Reportable Event with respect to a Pension
Plan; (b) a withdrawal by any Loan Party or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by any Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate.
          “Euro” and “EUR” means the lawful currency of the Participating Member
States introduced in accordance with EMU Legislation.
          “Euro Refinanced Term Loans” has the meaning specified in
Section 10.01.

26



--------------------------------------------------------------------------------



 



          “Euro Replacement Term Loans” has the meaning specified in
Section 10.01.
          “Euro Term Commitment” has the meaning specified in the Second Amended
and Restated Credit Agreement.
          “Eurocurrency Rate” means, for any Interest Period with respect to any
Eurocurrency Rate Loan or any Credit-Linked Deposit:
     (a) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the page of the Dow Jones Market
screen (or any successor thereto) that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars or Sterling (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period, determined as of approximately 11:00 a.m. (London time)
two (2) Business Days prior to the first day of such Interest Period, or, if
different, the date on which quotations would customarily be provided by leading
banks in the London Interbank Market for deposits of amounts in the relevant
currency for delivery on the first day of such Interest Period, or
     (b) if the rate referenced in the preceding clause (a) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in Dollars or
Sterling (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, or, if different, the date on which quotations would customarily be
provided by leading banks in the London Interbank Market for deposits of amounts
in the relevant currency for delivery on the first day of such Interest Period,
     (c) if the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Dollars or Sterling for delivery on the first
day of such Interest Period in Same Day Funds in the approximate amount of the
Eurocurrency Rate Loan being made, continued or converted by UBS AG, Stamford
Branch and with a term equivalent to such Interest Period would be offered by a
London Affiliate of UBS AG, Stamford Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two (2) Business Days prior to the first day of such Interest Period or,
if different, the date on which quotations would customarily be provided by
leading banks in the London Interbank Market for deposits of amounts in the
relevant currency for delivery on the first day of such Interest Period,
     (d) the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate that appears on the Telerate page 248 (or any

27



--------------------------------------------------------------------------------



 



successor thereto) for deposits in Euros (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, determined as
of approximately 11:00 a.m. (Brussels time) two (2) Business Days prior to the
first day of such Interest Period, or, if different, the date on which
quotations would customarily be provided by leading banks in the European
interbank market for deposits of amounts in Euros for delivery on the first day
of such Interest Period,
     (e) if the rate referenced in the preceding clause (d) does not appear on
such page or service or such page or service shall not be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
Banking Federation of the European Union Interest Settlement Rate for deposits
in Euros (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two (2) Business Days prior to the first day of such Interest
Period, or, if different, the date on which quotations would customarily be
provided by leading banks in the European interbank market for deposits of
amounts in Euros for delivery on the first day of such Interest Period, or
     (f) if the rates referenced in the preceding clauses (d) and (e) are not
available, the rate per annum determined by the Administrative Agent as the rate
of interest at which deposits in Euros for delivery on the first day of such
Interest Period in Same Day Funds in the approximate amount of the Eurocurrency
Rate Loan being made, continued or converted by UBS AG, Stamford Branch and with
a term equivalent to such Interest Period would be offered by a London Affiliate
of UBS AG, Stamford Branch to major banks in the European interbank market at
their request at approximately 11:00 a.m. (Brussels time) two (2) Business Days
prior to the first day of such Interest Period or, if different, the date on
which quotations would customarily be provided by leading banks in the European
interbank market for deposits of amounts in the relevant currency for delivery
on the first day of such Interest Period.
          “Eurocurrency Rate Loan” means a Loan, whether denominated in Dollars
or in an Alternative Currency, that bears interest at a rate based on the
Eurocurrency Rate.
          “Euro Term Lender” means an Extended Euro Term Lender or a
Non-Extended Euro Term Lender.
          “Euro Term Loan” means an Extended Euro Term Loan or a Non-Extended
Euro Term Loan.
          “Event of Default” has the meaning specified in Section 8.01.
          “Excess Cash Flow” means, for any period, an amount equal to the
excess of:
     (a) the sum, without duplication, of:

28



--------------------------------------------------------------------------------



 



     (i) Consolidated Net Income for such period,
     (ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,
     (iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions (other than acquisitions of inventory in the ordinary course of
business) by Holdings, the Borrower and the Restricted Subsidiaries completed
during such period)), and
     (iv) an amount equal to the aggregate net non-cash loss on Dispositions by
Holdings, the Borrower and the Restricted Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent deducted in
arriving at such Consolidated Net Income; over
     (b) the sum, without duplication, of:
     (i) an amount equal to the amount of all non-cash credits included in
arriving at such Consolidated Net Income and cash charges included in clauses
(a) through (f) of the definition of Consolidated Net Income,
     (ii) without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Capital Expenditures made in cash, except
to the extent that such Capital Expenditures were financed with the proceeds of
Indebtedness of Holdings, the Borrower or the Restricted Subsidiaries,
     (iii) the aggregate amount of all principal payments of Indebtedness of
Holdings, the Borrower and the Restricted Subsidiaries (including (A) the
principal component of payments in respect of Capitalized Leases and (B) the
amount of any mandatory prepayment of Term Loans pursuant to Section 2.05(b)(ii)
to the extent required due to a Disposition that resulted in an increase to
Consolidated Net Income and not in excess of the amount of such increase but
excluding (x) all other prepayments of Term Loans and (y) all prepayments of
Revolving Credit Loans and Swing Line Loans) made during such period (other than
in respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), except to the extent
financed with the proceeds of other Indebtedness of Holdings, the Borrower or
the Restricted Subsidiaries,
     (iv) an amount equal to the aggregate net non-cash gain on Dispositions by
Holdings, the Borrower and the Restricted Subsidiaries during such period (other
than Dispositions in the ordinary course of business) to the extent included in
arriving at such Consolidated Net Income,

29



--------------------------------------------------------------------------------



 



     (v) increases in Consolidated Working Capital and long-term account
receivables for such period (other than any such increases arising from
acquisitions by Holdings, the Borrower and the Restricted Subsidiaries during
such period),
     (vi) cash payments by Holdings, the Borrower and the Restricted
Subsidiaries during such period in respect of long-term liabilities of Holdings,
the Borrower and the Restricted Subsidiaries other than Indebtedness,
     (vii) without duplication of amounts deducted pursuant to clause (xi) below
in prior fiscal years, the amount of Investments and acquisitions made during
such period pursuant to Section 7.02(b), (i) or (n) to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of Holdings, the Borrower and the Restricted Subsidiaries,
     (viii) the amount of Restricted Payments paid during such period pursuant
to Section 7.06(i) to the extent such Restricted Payments were financed with
internally generated cash flow of Holdings, the Borrower and the Restricted
Subsidiaries,
     (ix) the aggregate amount of expenditures actually made by Holdings, the
Borrower and the Restricted Subsidiaries in cash during such period (including
expenditures for the payment of financing fees) to the extent that such
expenditures are not expensed during such period,
     (x) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings, the Borrower and the Restricted Subsidiaries
during such period that are required to be made in connection with any
prepayment of Indebtedness,
     (xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by Holdings,
the Borrower or any of the Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions or Capital Expenditures to be consummated or
made during the period of four consecutive fiscal quarters of the Borrower
following the end of such period; provided that to the extent the aggregate
amount of internally generated cash actually utilized to finance such Permitted
Acquisitions during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters, and

30



--------------------------------------------------------------------------------



 



     (xii) the amount of cash taxes paid in such period to the extent they
exceed the amount of tax expense deducted in determining Consolidated Net Income
for such period.
          “Exchange Act” means the Securities Exchange Act of 1934.
          “Exchange Rate” means on any day with respect to any currency other
than Dollars, the rate at which such currency may be exchanged into Dollars, as
set forth at approximately 11:00 a.m. (London time) on such day on the Reuters
World Currency Page for such currency; in the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by the Administrative Agent and the Borrower, or, in
the absence of such agreement, such Exchange Rate shall instead be the
arithmetic average of the spot rates of exchange of the Administrative Agent in
the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 10:00 a.m. (New York City time)
on such date for the purchase of Dollars for delivery two Business Days later.
          “Excluded Subsidiary” means (a) any Subsidiary that is not a wholly
owned Subsidiary of Holdings, (b) each Subsidiary listed on Schedule 1.01G
hereto, (c) any Subsidiary that is prohibited by applicable Law from
guaranteeing the Obligations, (d) any Domestic Subsidiary that is a Subsidiary
of (i) a Foreign Subsidiary of Borrower or (ii) a Foreign Subsidiary (other than
an Intermediate Holding Company or a Subsidiary of Borrower) of Holdings,
(e) any Restricted Subsidiary acquired pursuant to a Permitted Acquisition
financed with secured Indebtedness incurred pursuant to Section 7.03(g) and each
Restricted Subsidiary thereof that guarantees such Indebtedness, provided that
each such Restricted Subsidiary shall cease to be an Excluded Subsidiary under
this clause (e) if such secured Indebtedness is repaid or becomes unsecured or
if such Restricted Subsidiary ceases to guarantee such secured Indebtedness, as
applicable, and (f) any other Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent (confirmed in writing by notice
to the Borrower), the cost or other consequences (including any adverse tax
consequences) of providing a Guarantee shall be excessive in view of the
benefits to be obtained by the Lenders therefrom.
          “Existing Credit-Linked Deposit” means a “Post-First Amendment and
Restatement Credit-Linked Deposit” as defined in the Second Amended and Restated
Credit Agreement.
          “Existing Euro Term Loan” means a “Euro Term Loan” as defined in the
Second Amended and Restated Credit Agreement.
          “Existing Letters of Credit” has the meaning specified in the Second
Amended and Restated Credit Agreement.
          “Existing Synthetic L/C Commitments” means the “Post-First Amendment
and Restatement Synthetic L/C Commitments” as defined in the Second Amended and
Restated Credit Agreement.

31



--------------------------------------------------------------------------------



 



          “Existing Term Loans” means the Existing Euro Term Loans and the
Existing Tranche B Dollar Term Loans.
          “Existing Tranche B Dollar Term Loan” means a “Tranche B Dollar Term
Loan” as defined in the Second Amended and Restated Credit Agreement.
          “Extended Euro Term Facility” means the Extended Euro Term Loans.
          “Extended Euro Term Lender” means, at any time, any Lender that has an
Extended Euro Term Loan at such time.
          “Extended Euro Term Loan” means an Existing Euro Term Loan that shall
have been converted to an “Extended Euro Term Loan” under the Third Amendment
and Restatement Agreement.
          “Extended Synthetic L/C Commitment” means, as to each Lender, its
obligation, if any, to (a) fund a Tranche S Term Loan on the Third Amendment and
Restatement Effective Date pursuant to Section 4(a)(ii) of the Third Amendment
and Restatement Agreement and (b) purchase participations in Synthetic L/C
Obligations in an aggregate amount at any one time outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule 2.01A to the Third
Amendment and Restatement Agreement under the caption “Extended Synthetic L/C
Commitments” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. The aggregate amount of the Extended
Synthetic L/C Commitments on the Third Amendment and Restatement Effective Date
is $136,792,213.15.
          “Extended Synthetic L/C Exposure” means, as to each Lender, the
product of (a) such Lender’s Extended Synthetic L/C Percentage and (b) such
Lender’s Pro Rata Share (determined on the basis of the aggregate amount of its
Synthetic L/C Commitments as a percentage of the Aggregate Synthetic L/C
Commitments) of the Synthetic L/C Obligations at such time; provided that, if
any Unreimbursed Amount under a Synthetic L/C Letter of Credit shall have been
refinanced, in part, with Non-Extended Synthetic L/C Loans, then, for so long as
such Loans shall be outstanding, the Extended Synthetic L/C Exposure of any
Lender shall include such Lender’s Pro Rata Share (determined on the basis of
its Extended Synthetic L/C Commitment as a percentage of the Aggregate Extended
Synthetic L/C Commitments) of the amount withdrawn from the Tranche S Collateral
Account pursuant to Section 2.03(c)(viii)(B) to reimburse, in part, such
Unreimbursed Amount.
          “Extended Synthetic L/C Facility” means the Extended Synthetic L/C
Commitments, and the extensions of credit made thereunder, including the Tranche
S Term Loans.
          “Extended Synthetic L/C Lender” means, at any time, any Lender that
has an Extended Synthetic L/C Commitment, a Tranche S Term Loan or an Extended
Synthetic L/C Exposure at such time.

32



--------------------------------------------------------------------------------



 



          “Extended Synthetic L/C Percentage” means, with respect to any
Extended Synthetic L/C Lender at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Extended Synthetic L/C Commitment of such Lender at such time
and the denominator of which is the aggregate amount of the Synthetic L/C
Commitments of such Lender at such time.
          “Extended Synthetic L/C Pro Rata Share Amount” means, when used with
respect to the portion of any Unreimbursed Amount under a Synthetic L/C Letter
of Credit allocable to any Extended Synthetic L/C Lender, the product of
(a) such Lender’s Pro Rata Share (determined on the basis of the aggregate
amount of its Synthetic L/C Commitments as a percentage of the Aggregate
Synthetic L/C Commitments) of such Unreimbursed Amount and (b) such Lender’s
Extended Synthetic L/C Percentage.
          “Extended Term Loan” means an Extended Euro Term Loan or an Extended
Tranche B Dollar Term Loan.
          “Extended Tranche B Dollar Term Facility” means the Extended Tranche B
Dollar Term Loans.
          “Extended Tranche B Dollar Term Lender” means, at any time, any Lender
that has an Extended Tranche B Dollar Term Loan at such time.
          “Extended Tranche B Dollar Term Loan” means an Existing Tranche B
Dollar Term Loan that shall have been converted to an “Extended Tranche B Dollar
Term Loan” under the Third Amendment and Restatement Agreement.
          “Facility” means the Extended Tranche B Dollar Term Facility, the
Non-Extended Tranche B Dollar Term Facility, the Extended Euro Term Facility,
the Non-Extended Euro Term Facility, the Dollar Revolving Credit Facility, the
Alternative Currency Revolving Credit Facility, the Extended Synthetic L/C
Facility or the Non-Extended Synthetic L/C Facility, as the context may require,
and are referred to collectively as the “Facilities”.
          “FASA Credits” means the Delta FASA Credits and the Northwest FASA
Credits, as defined in the Delta FASA and the Northwest FASA, respectively.
          “Federal Funds Rate” means, for any day, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to UBS AG, Stamford
Branch on such day on such transactions as determined by the Administrative
Agent.

33



--------------------------------------------------------------------------------



 



          “First Amendment and Restatement Effective Date” has the meaning
specified in the Second Amended and Restated Credit Agreement.
          “First Mortgage Amendment” has the meaning specified in Section 6.17.
          “Foreign Holdco” means a direct wholly owned Subsidiary of Holdings
which shall hold all of Holdings’ interests in all of its other Foreign
Subsidiaries.
          “Foreign Lender” has the meaning specified in Section 10.15(a)(i).
          “Foreign Plan” means any employee benefit plan, program, policy,
arrangement or agreement maintained or contributed to by, or entered into with,
any Loan Party or any Subsidiary with respect to employees employed outside the
United States.
          “Foreign Subsidiary” means any direct or indirect Restricted
Subsidiary of Holdings which is not a Domestic Subsidiary.
          “FRB” means the Board of Governors of the Federal Reserve System of
the United States.
          “Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.
          “Funded Debt” means all Indebtedness of Holdings, the Borrower and the
Restricted Subsidiaries for borrowed money that matures more than one year from
the date of its creation or matures within one year from such date that is
renewable or extendable, at the option of such Person, to a date more than one
year from such date or arises under a revolving credit or similar agreement that
obligates the lender or lenders to extend credit during a period of more than
one year from such date, including Indebtedness in respect of the Loans.
          “GAAP” means generally accepted accounting principles in the United
States of America, as in effect from time to time; provided, however, that if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Original Closing Date in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive,

34



--------------------------------------------------------------------------------



 



legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
          “Granting Lender” has the meaning specified in Section 10.07(h).
          “Guarantee” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other monetary obligation
payable or performable by another Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of such Person,
direct or indirect, (i) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other monetary obligation, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the obligee in respect of such Indebtedness or monetary other obligation of the
payment or performance of such Indebtedness or other monetary obligation,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
monetary obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other monetary
obligation of the payment or performance thereof or to protect such obligee
against loss in respect thereof (in whole or in part), or (b) any Lien on any
assets of such Person securing any Indebtedness or other monetary obligation of
any other Person, whether or not such Indebtedness or monetary other obligation
is assumed by such Person (or any right, contingent or otherwise, of any holder
of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit, in either
case in the ordinary course of business, or customary and reasonable indemnity
obligations in effect on the Original Closing Date or entered into in connection
with any acquisition or disposition of assets permitted under this Agreement
(other than such obligations with respect to Indebtedness). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.
          “Guarantors” has the meaning specified in the definition of
“Collateral and Guarantee Requirement”.
          “Guaranty” means (a) the guaranty made by Holdings and the Subsidiary
Guarantors in favor of the Administrative Agent on behalf of the Secured
Parties, substantially in the form of Exhibit F and (b) each other guaranty and
guaranty supplement delivered pursuant to Section 6.11.
          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

35



--------------------------------------------------------------------------------



 



          “Hedge Bank” means (i) UBS AG, London branch, with respect to those
certain three cross currency swaps executed by Borrower with UBS AG, London
branch, each with an effective date of August 23, 2006 and (ii) any Person that
is a Lender or an Affiliate of a Lender at the time it enters into a Secured
Hedge Agreement, in its capacity as a party thereto.
          “High Yield Notes” means the Senior Notes and Senior Subordinated
Notes.
          “High Yield Notes Documentation” means the High Yield Notes, and all
documents executed and delivered with respect to the High Yield Notes, including
the Senior Notes Indenture and the Senior Subordinated Notes Indenture.
          “Holdings” has the meaning specified in the introductory paragraph to
this Agreement.
          “Honor Date” has the meaning specified in Section 2.03(c)(i).
          “Incremental Term Loans” has the meaning specified in Section 2.14(a).
          “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
     (b) the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;
     (c) net obligations of such Person under any Swap Contract;
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

36



--------------------------------------------------------------------------------



 



     (f) all Attributable Indebtedness;
     (g) all obligations of such Person in respect of Disqualified Equity
Interests; and
     (h) all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) in the case of Holdings and its Subsidiaries, exclude all intercompany
Indebtedness having a term not exceeding 364 days (inclusive of any roll-over or
extensions of terms) and made in the ordinary of business consistent with past
practice. The amount of any net obligation under any Swap Contract on any date
shall be deemed to be the Swap Termination Value thereof as of such date. The
amount of Indebtedness of any Person for purposes of clause (e) shall be deemed
to be equal to the lesser of (i) the aggregate unpaid amount of such
Indebtedness and (ii) the fair market value of the property encumbered thereby
as determined by such Person in good faith.
          “Indemnified Liabilities” has the meaning specified in Section 10.05.
          “Indemnitees” has the meaning specified in Section 10.05.
          “Information” has the meaning specified in Section 10.08.
          “Intellectual Property Security Agreement” means the Intellectual
Property Security Agreement, substantially in the form attached as Exhibit J.
          “Interest Payment Date” means (a) as to any Loan other than a Base
Rate Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date of the Facility under which such Loan was made; provided that if
any Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; (b) as to any Base Rate
Loan (including a Swing Line Loan), the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made; and (c) as to any Credit-Linked Deposit, the last day of each
Interest Period therefor or the date of any prepayment thereof.
          “Interest Period” means (a) as to each Eurocurrency Rate Loan, the
period commencing on the date such Eurocurrency Rate Loan is disbursed or
converted to or continued as a Eurocurrency Rate Loan and ending on the date
one, two, three or six months thereafter, or to the extent available to each
Lender of such Eurocurrency Rate Loan, nine or twelve months or less than one
month thereafter, as selected by the Borrower in its Committed Loan Notice
(except for any Non-Extended Synthetic L/C Loan or any Tranche S Term Loan,
which shall initially have an Interest Period

37



--------------------------------------------------------------------------------



 



coincident with the Interest Period in effect for the Credit-Linked Deposits at
the time such Loan is made, subject to subsequent conversion in accordance with
Section 2.02), and (b) as to any Credit-Linked Deposit, the period commencing on
the date specified in the Second Amended and Restated Credit Agreement with
respect to such Credit-Linked Deposit and ending on the next succeeding day
thereafter that is the last Business Day of March, June, September or December,
and thereafter, the period commencing on the last day of the preceding Interest
Period with respect thereto; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan or Credit-Linked Deposit was made.
          “Intermediate Holding Company” means any Subsidiary of Holdings that,
directly or indirectly, owns 100% of the issued and outstanding Equity Interests
of the Borrower.
          “Intermediate Parent” has the meaning specified in the introductory
paragraph to this Agreement.
          “Investment” means, as to any Person, any direct or indirect
acquisition or investment by such Person, whether by means of (a) the purchase
or other acquisition of Equity Interests or debt or other securities of another
Person, (b) a loan, advance or capital contribution to, Guarantee or assumption
of Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of Holdings and
its Subsidiaries, intercompany loans, advances, or Indebtedness having a term
not exceeding 364 days (inclusive of any roll-over or extensions of terms) and
made in the ordinary course of business consistent with past practice) or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.
          “IP Collateral” means all “Intellectual Property Collateral” referred
to in the Collateral Documents and all of the other IP Rights that are or are
required by the

38



--------------------------------------------------------------------------------



 



terms hereof or of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.
          “IP Rights” has the meaning specified in Section 5.15.
          “IRS” means the United States Internal Revenue Service.
          “Joint Bookrunners” means UBS Securities LLC, Credit Suisse Securities
(USA) LLC and Lehman Brothers Inc., each in its capacity as a Joint Bookrunner
under this Agreement.
          “Judgment Currency” has the meaning specified in Section 10.19.
          “Junior Financing” has the meaning specified in Section 7.13(a).
          “Junior Financing Documentation” means any documentation governing any
Junior Financing.
          “Latest Maturity Date” means, at any date of determination, the latest
date that is a Maturity Date applicable to any Loan or Commitment hereunder at
such time, determined after giving effect to any extension of the Maturity Dates
hereunder and assuming, in the case of any Maturity Date that is determined by
reference to the satisfaction or non-satisfaction of any condition, that such
Maturity Date is to occur on the latest of the dates specified therefor.
          “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
          “L/C Borrowing” means a Revolving L/C Borrowing or a Non-Extended
Synthetic L/C Borrowing.
          “L/C Credit Extension” means a Revolving L/C Credit Extension or a
Synthetic L/C Credit Extension.
          “L/C Issuer” means a Revolving L/C Issuer or the Synthetic L/C Issuer.
          “L/C Obligations” means the Revolving L/C Obligations and the
Synthetic L/C Obligations.
          “Lender” has the meaning specified in the introductory paragraph to
this Agreement and, as the context requires, includes an L/C Issuer and the
Swing Line Lender, and their respective successors and assigns as permitted
hereunder, each of which is referred to herein as a “Lender.”

39



--------------------------------------------------------------------------------



 



          “Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Administrative Agent.
          “Letter of Credit” means any Existing Letter of Credit or any letter
of credit issued hereunder. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit.
          “Letter of Credit Application” means an application and agreement for
the issuance or amendment of a Letter of Credit in the form from time to time in
use by the relevant L/C Issuer.
          “Letter of Credit Expiration Date” means (a) with respect to Letters
of Credit issued under the Revolving Credit Facilities, the day that is five
(5) Business Days prior to the scheduled Maturity Date then in effect for the
Revolving Credit Facilities (or, if such day is not a Business Day, the next
preceding Business Day) and (b) with respect to Letters of Credit issued under
the Synthetic L/C Facilities, the day that is five (5) Business Days prior to
the latest scheduled Maturity Date then in effect for the Synthetic L/C
Facilities (or, if such day is not a Business Day, the next preceding Business
Day).
          “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).
          “Loan” means an extension of credit made by a Lender to the Borrower
under Article II (including such extensions of credit that were made prior to
the Third Amendment and Restatement Effective Date and acknowledged in
Section 2.01 as of such date) in the form of a Tranche B Dollar Term Loan, a
Euro Term Loan, a Revolving Credit Loan, a Non-Extended Synthetic L/C Loan, a
Tranche S Term Loan or a Swing Line Loan and (b) an extension of credit made by
a Lender to the Borrower in the form of an Incremental Term Loan.
          “Loan Documents” means, collectively, (i) this Agreement, (ii) the
Notes, (iii) the Guaranty, (iv) the Collateral Documents and, except for
purposes of Section 10.01, the Tranche S Collateral Account Agreement and
(v) each Letter of Credit Application.
          “Loan Parties” means, collectively, the Borrower and each Guarantor.
          “Management Stockholders” means the members of management of Holdings
or any of its Subsidiaries who are investors in Holdings or any direct or
indirect parent thereof.

40



--------------------------------------------------------------------------------



 



          “Mandatory Cost” means, with respect to any period, the percentage
rate per annum determined in accordance with Schedule 1.01D.
          “Master Agreement” has the meaning specified in the definition of
“Swap Contract.”
          “Material Adverse Effect” means (a) a material adverse effect on the
business, operations, assets, liabilities (actual or contingent) or financial
condition of Holdings and its Subsidiaries, taken as a whole, (b) a material
adverse effect on the ability of the Loan Parties (taken as a whole) to perform
their respective payment obligations under any Loan Document to which any of the
Loan Parties is a party or (c) a material adverse effect on the rights and
remedies of the Lenders or the Agents under any Loan Document.
          “Maturity Date” means (a) with respect to the Revolving Credit
Facilities, the sixth anniversary of the Original Closing Date, (b) with respect
to the Non-Extended Term Loans and the Non-Extended Synthetic L/C Facility, the
seventh anniversary of the Original Closing Date and (c) with respect to the
Extended Term Loans and the Extended Synthetic L/C Facility, the ninth
anniversary of the Original Closing Date; provided that, in the case of clause
(c), the Maturity Date with respect to the Extended Term Loans and the Extended
Synthetic L/C Facility (including the Tranche S Term Loans) shall instead be
May 29, 2014, if the Senior Notes shall not have been repaid, redeemed,
defeased, refinanced or otherwise satisfied in full on or prior to May 29, 2014
(with any such repayment, redemption, defeasance, refinancing or other
satisfaction financed, in whole or in part, with the proceeds of Indebtedness
qualifying as such for purposes of this definition only if (i) the stated final
maturity of such Indebtedness shall not be earlier than 91 days after the Latest
Maturity Date in effect on the date of incurrence thereof, and such stated final
maturity shall not be subject to any conditions that could result in such stated
final maturity occurring on a date that precedes such 91st day (it being
understood that acceleration or mandatory repayment, prepayment, redemption or
repurchase of such Indebtedness upon the occurrence of an event of default, a
change in control, an event of loss or an asset disposition shall not be deemed
to constitute a change in the stated final maturity thereof) and (ii) such
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, upon
the occurrence of an event of default, a change in control, an event of loss or
an asset disposition) prior to the date that is 91 days after the Latest
Maturity Date in effect on the date of incurrence thereof, provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Indebtedness shall be permitted so long as the Weighted
Average Life to Maturity of such Indebtedness shall be longer than the remaining
Weighted Average Life to Maturity of each Class of the Term Loans outstanding as
of the date of incurrence thereof); provided, further, that if any day that
would otherwise be a Maturity Date is not a Business Day, the Maturity Date
shall be the Business Day immediately preceding such day.
          “Maximum Rate” has the meaning specified in Section 10.10.

41



--------------------------------------------------------------------------------



 



          “Moody’s” means Moody’s Investors Service, Inc. and any successor
thereto.
          “Mortgage” means a document in form and substance reasonably
satisfactory to the Administrative Agent.
          “Mortgage Policies” has the meaning specified in Section 6.13(b)(ii).
          “Mortgaged Properties” has the meaning specified in paragraph (g) of
the definition of “Collateral and Guarantee Requirement”.
          “Multiemployer Plan” means any employee benefit plan of the type
described in Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA
Affiliate makes or is obligated to make contributions or, during the preceding
five plan years, has made or been obligated to make contributions.
          “Net Cash Proceeds” means:
     (a) with respect to the Disposition of any asset by Holdings, the Borrower
or any Restricted Subsidiary or any Casualty Event, the excess, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such
Disposition or Casualty Event (including any cash (whether in Dollars or an
Alternative Currency) or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and, with respect to any Casualty Event, any insurance
proceeds or condemnation awards in respect of such Casualty Event actually
received by or paid to or for the account of Holdings, the Borrower or any
Restricted Subsidiary) over (ii) the sum of (A) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness that is secured
by the asset subject to such Disposition or Casualty Event and that is required
to be repaid (and is timely repaid) in connection with such Disposition or
Casualty Event (other than Indebtedness under the Loan Documents and Permitted
Refinancing Indebtedness), (B) the out-of-pocket expenses (including attorneys’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees) actually incurred by Holdings, the Borrower or such Restricted Subsidiary
in connection with such Disposition or Casualty Event, (C) taxes paid or
reasonably estimated to be actually payable in connection therewith, and (D) any
reserve for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by Holdings, the Borrower or any Restricted
Subsidiary after such sale or other disposition thereof, including pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against any indemnification obligations associated with
such transaction, it being understood that “Net Cash Proceeds” shall include any
cash or Cash Equivalents (i) received upon the Disposition of any non-cash
consideration received by Holdings, the

42



--------------------------------------------------------------------------------



 



Borrower or any Restricted Subsidiary in any such Disposition and (ii) upon the
reversal (without the satisfaction of any applicable liabilities in cash in a
corresponding amount) of any reserve described in clause (D) of the preceding
sentence or, if such liabilities have not been satisfied in cash and such
reserve is not reversed within three hundred and sixty-five (365) days after
such Disposition or Casualty Event, the amount of such reserve; provided that
(x) no net cash proceeds calculated in accordance with the foregoing realized in
a single transaction or series of related transactions shall constitute Net Cash
Proceeds unless such net cash proceeds shall exceed a Dollar Amount of
$7,250,000 and (y) no such net cash proceeds shall constitute Net Cash Proceeds
under this clause (a) in any fiscal year until the aggregate amount of all such
net cash proceeds in such fiscal year shall exceed a Dollar Amount of
$21,750,000 (and thereafter only net cash proceeds in excess of such amount
shall constitute Net Cash Proceeds under this clause (a)); and
     (b) with respect to the incurrence or issuance of any Indebtedness by
Holdings, the Borrower or any Restricted Subsidiary, the excess, if any, of
(i) the sum of the cash received in connection with such incurrence or issuance
over (ii) the investment banking fees, underwriting discounts, commissions,
costs and other out-of-pocket expenses and other customary expenses incurred by
Holdings, the Borrower or such Restricted Subsidiary in connection with such
incurrence or issuance.
          “New Post-First Amendment and Restatement Synthetic L/C Commitment”
has the meaning specified in the Second Amended and Restated Credit Agreement.
          “New Post-First Amendment and Restatement Synthetic L/C Lender” has
the meaning specified in the Second Amended and Restated Credit Agreement.
          “Non-Cash Charges” has the meaning specified in the definition of the
term “Consolidated EBITDA”.
          “Non-Consenting Lender” has the meaning specified in Section 3.07(d).
          “Non-Extended Euro Term Facility” means the Non-Extended Euro Term
Loans.
          “Non-Extended Euro Term Lender” means, at any time, any Lender that
has a Non-Extended Euro Term Loan at such time.
          “Non-Extended Euro Term Loan” means an Existing Euro Term Loan that
shall not have been converted to an “Extended Euro Term Loan” under the Third
Amendment and Restatement Agreement.
          “Non-Extended Synthetic L/C Borrowing” means a borrowing consisting of
simultaneous Non-Extended Synthetic L/C Loans deemed made by each of

43



--------------------------------------------------------------------------------



 



the Non-Extended Synthetic L/C Lenders pursuant to Section 2.03(c)(viii) and
having the same Interest Period.
          “Non-Extended Synthetic L/C Commitment” means, as to each Lender, its
obligation, if any, to (a) make Non-Extended Synthetic L/C Loans to the Borrower
pursuant to Section 2.03(c)(viii) and (b) purchase participations in Synthetic
L/C Obligations, in an aggregate principal amount at any one time outstanding
not to exceed the amount of such Lender’s Existing Synthetic L/C Commitment as
in effect immediately prior to the Third Amendment and Restatement Effective
Date (less any portion thereof that shall have been converted to an Extended
Synthetic L/C Commitment pursuant to the Third Amendment and Restatement
Agreement) or the amount set forth in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Non-Extended Synthetic L/C Commitments on the Third Amendment and
Restatement Effective Date is $13,207,786.85.
          “Non-Extended Synthetic L/C Exposure” means, as to each Lender, the
sum of (a) the outstanding principal amount of such Lender’s Non-Extended
Synthetic L/C Loans and (b) the product of (i) such Lender’s Non-Extended
Synthetic L/C Percentage and (ii) such Lender’s Pro Rata Share (determined on
the basis of the aggregate amount of its Synthetic L/C Commitments as a
percentage of the Aggregate Synthetic L/C Commitments) of the Synthetic L/C
Obligations at such time.
          “Non-Extended Synthetic L/C Facility” means the Non-Extended Synthetic
L/C Commitments and the extensions of credit made thereunder.
          “Non-Extended Synthetic L/C Lender” means, at any time, any Lender
that has a Non-Extended Synthetic L/C Commitment or a Non-Extended Synthetic L/C
Exposure at such time.
          “Non-Extended Synthetic L/C Loans” means the loans deemed made by the
Non-Extended Synthetic L/C Lenders to the Borrower pursuant to
Section 2.03(c)(viii) to reimburse, in part, drawings under a Synthetic L/C
Letter of Credit, which loans are funded by reducing the Credit-Linked Deposits
by a like amount.
          “Non-Extended Synthetic L/C Percentage” means, with respect to any
Non-Extended Synthetic L/C Lender at any time, a fraction (expressed as a
percentage, carried out to the ninth decimal place), the numerator of which is
the amount of the Non-Extended Synthetic L/C Commitment of such Lender at such
time and the denominator of which is the aggregate amount of the Synthetic L/C
Commitments of such Lender at such time.
          “Non-Extended Synthetic L/C Pro Rata Share Amount” means, when used
with respect to the portion of any Unreimbursed Amount under a Synthetic L/C
Letter of Credit allocable to any Non-Extended Synthetic L/C Lender, the product
of (a) such Lender’s Pro Rata Share (determined on the basis of the aggregate
amount of its Synthetic L/C Commitments as a percentage of the Aggregate
Synthetic L/C

44



--------------------------------------------------------------------------------



 



Commitments) of such Unreimbursed Amount and (b) such Lender’s Non-Extended
Synthetic L/C Percentage.
          “Non-Extended Term Loan” means a Non-Extended Euro Term Loan or a
Non-Extended Tranche B Dollar Term Loan.
          “Non-Extended Tranche B Dollar Term Facility” means the Non-Extended
Tranche B Dollar Term Loans.
          “Non-Extended Tranche B Dollar Term Lender” means, at any time, any
Lender that has a Non-Extended Tranche B Dollar Term Loan at such time.
          “Non-Extended Tranche B Dollar Term Loan” means an Existing Tranche B
Dollar Term Loan that shall not have been converted to an “Extended Tranche B
Dollar Term Loan” under the Third Amendment and Restatement Agreement.
          “Nonrenewal Notice Date” has the meaning specified in
Section 2.03(b)(iii).
          “Northwest” means Northwest Airlines, Inc., a Minnesota corporation.
          “Northwest FASA” means the Northwest Founder Airline Services
Agreement, dated as of June 30, 2003, between Northwest and the Borrower.
          “Note” means any promissory note of the Borrower payable to a Lender
under any Facility or Facilities (or its registered assigns) evidencing the
aggregate Indebtedness of the Borrower to such Lender resulting from extensions
of credit made by such Lender under such Facility or Facilities. Notes issued on
and after the Third Amendment and Restatement Effective Date shall be in form
and substance reasonably satisfactory to the Borrower and the Administrative
Agent.
          “Notice of Intent to Cure” has the meaning specified in
Section 6.02(b).
          “Not Otherwise Applied” means, with reference to any amount of Net
Cash Proceeds of any transaction or event or of Excess Cash Flow that is
proposed to be applied to a particular use or transaction, that such amount
(a) was not required to be applied to prepay the Loans pursuant to
Section 2.05(b) and (b) was not previously applied, or is not simultaneously
being applied, to any Investment, Restricted Payment or prepayment, redemption,
purchase, defeasance or other payment in respect of a Junior Financing pursuant
to Section 7.02(n), 7.06(g)(i) or (ii), 7.06(i) or 7.13(a).
          “NPL” means the National Priorities List under CERCLA.
          “Obligations” means all (a) advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party and its Subsidiaries
arising under any Loan Document or otherwise with respect to any Loan or Letter
of Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue

45



--------------------------------------------------------------------------------



 



after the commencement by or against any Loan Party or Subsidiary of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, (b) obligations of any Loan Party and its Subsidiaries arising
under any Secured Hedge Agreement, and (c) Cash Management Obligations. Without
limiting the generality of the foregoing, the Obligations of the Loan Parties
under the Loan Documents (and of their Subsidiaries to the extent they have
obligations under the Loan Documents) include (i) the obligation (including
guarantee obligations) to pay principal, interest, Letter of Credit commissions,
reimbursement obligations, charges, expenses, fees, Attorney Costs, indemnities
and other amounts payable by any Loan Party or its Subsidiaries under any Loan
Document and (ii) the obligation of any Loan Party or any of its Subsidiaries to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party or
such Subsidiary.
          “Orbitz Business” means the Subsidiaries of Holdings whose assets and
operations comprise the Orbitz Worldwide Business division of Holdings (as such
division is currently comprised) and do not contain any portion (other than de
minimis portions) of any business, operations or assets of Holdings or any of
its Subsidiaries other than the Orbitz Worldwide Business (as such division is
currently comprised).
          “Orbitz IPO” means an initial public offering of common Equity
Interests of Orbitz TopCo.
          “Orbitz TopCo” means a Subsidiary that is part of the Orbitz Business
that owns any and all of the other Subsidiaries of Holdings comprising the
Orbitz Business.
          “Organization Documents” means (a) with respect to any corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement, and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
          “Original Closing Date” means August 23, 2006.
          “Original Closing Date Audited Financial Statements” means the audited
combined balance sheets of the Travelport business of Cendant Corporation as of
each of December 31, 2005 and 2004, and the related audited consolidated
statements of income, stockholders’ equity and cash flows for the Travelport
business of Cendant Corporation for the fiscal years ended December 31, 2005,
2004 and 2003, respectively.

46



--------------------------------------------------------------------------------



 



          “Original Closing Date Pro Forma Balance Sheet” has the meaning
specified in Section 5.05(a)(ii).
          “Original Closing Date Pro Forma Financial Statements” has the meaning
specified in Section 5.05(a)(ii).
          “Original Closing Date Transactions” has the meaning specified in the
Second Amended and Restated Credit Agreement.
          “Original Closing Date Unaudited Financial Statements” means the
unaudited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of Target and its Subsidiaries for each
subsequent fiscal quarter ended at least forty-five (45) days before the
Original Closing Date, which financial statements shall be prepared in
accordance with GAAP.
          “Original Credit Agreement” has the meaning specified in the
preliminary statements hereto.
          “Original Post-First Amendment and Restatement Synthetic L/C
Commitment” has the meaning specified in the Second Amended and Restated Credit
Agreement.
          “Original Post-First Amendment and Restatement Synthetic L/C Lender”
has the meaning specified in the Second Amended and Restated Credit Agreement.
          “Other Sponsor” shall mean another financial sponsor identified to the
Administrative Agent that is a purchaser of Equity Interests in Holdings on or
promptly after the Original Closing Date.
          “Other Taxes” has the meaning specified in Section 3.01(b).
          “Outstanding Amount” means (a) with respect to the Tranche B Dollar
Term Loans, Euro Term Loans, Incremental Term Loans, Revolving Credit Loans,
Non-Extended Synthetic L/C Loans, Tranche S Term Loans and Swing Line Loans on
any date, the Dollar Amount thereof after giving effect to any borrowings and
prepayments or repayments of Tranche B Dollar Term Loans, Euro Term Loans,
Incremental Term Loans, Revolving Credit Loans (including any refinancing of
outstanding Unreimbursed Amounts under Revolving Letters of Credit as a
Revolving Credit Borrowing), Non-Extended Synthetic L/C Loans, Tranche S Term
Loans and Swing Line Loans, as the case may be, occurring on such date, and
(b) with respect to any L/C Obligations on any date, the Dollar Amount thereof
on such date after giving effect to any related L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding Unreimbursed Amounts under related
Letters of Credit (including any refinancing of outstanding Unreimbursed Amounts
under related Letters of Credit as a Revolving Credit Borrowing or Non-Extended
Synthetic L/C Borrowing, as the case may be) or any reductions in the maximum
amount available for drawing under related Letters of Credit taking effect on
such date.

47



--------------------------------------------------------------------------------



 



          “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the Federal Funds Rate, and (b) with respect to any
amount denominated in an Alternative Currency, the rate of interest per annum at
which overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of UBS AG,
Stamford Branch in the applicable offshore interbank market for such currency to
major banks in such interbank market.
          “Participant” has the meaning specified in Section 10.07(e).
          “Participating Member State” means each state so described in any EMU
Legislation.
          “PBGC” means the Pension Benefit Guaranty Corporation.
          “Pension Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.
          “Permitted Acquisition” has the meaning specified in Section 7.02(i).
          “Permitted Amendments” has the meaning specified in Section 2.17(c).
          “Permitted Equity Issuance” means any sale or issuance of any
Qualified Equity Interests of Holdings (and, after a Qualifying IPO, of the
Borrower or an Intermediate Holding Company) to the extent permitted hereunder.
          “Permitted Holders” means each of (i) the Sponsor, (ii) the Management
Stockholders and (iii) the Other Sponsor; provided that if the Management
Stockholders own beneficially or of record more than fifteen percent (15%) of
the outstanding voting stock of Holdings in the aggregate, they shall be treated
as Permitted Holders of only fifteen percent (15%) of the outstanding voting
stock of Holdings at such time; provided further that if the Other Sponsor owns
beneficially or of record more than fifteen percent (15%) of the outstanding
voting stock of Holdings in the aggregate, it shall be treated as a Permitted
Holder of only fifteen percent (15%) of the outstanding voting stock of Holdings
at such time.
          “Permitted Refinancing” means, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to unpaid accrued interest and premium
thereon plus other reasonable

48



--------------------------------------------------------------------------------



 



amount paid, and fees and expenses reasonably incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 7.03(e), such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(e), at the time thereof, no Event of Default shall have occurred
and be continuing, and (d) if such Indebtedness being modified, refinanced,
refunded, renewed or extended is Indebtedness permitted pursuant to
Section 7.03(b), 7.03(t) or 7.13(a), (i) to the extent such Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders as those contained in the documentation
governing the Indebtedness being modified, refinanced, refunded, renewed or
extended, (ii) the terms and conditions (including, if applicable, as to
collateral but excluding as to subordination, interest rate and redemption
premium) of any such modified, refinanced, refunded, renewed or extended
Indebtedness, taken as a whole, are not materially less favorable to the Loan
Parties or the Lenders than the terms and conditions of the Indebtedness being
modified, refinanced, refunded, renewed or extended; provided that a certificate
of a Responsible Officer delivered to the Administrative Agent at least five
Business Days prior to the incurrence of such Indebtedness, together with a
reasonably detailed description of the material terms and conditions of such
Indebtedness or drafts of the documentation relating thereto, stating that the
Borrower has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Borrower within such five Business Day period that it disagrees
with such determination (including a reasonable description of the basis upon
which it disagrees) and (iii) such modification, refinancing, refunding, renewal
or extension is incurred by the Person who is the obligor of the Indebtedness
being modified, refinanced, refunded, renewed or extended.
          “Permitted Refinancing Indebtedness” means (a) Indebtedness of the
Borrower and any Guarantees thereof by the Guarantors; provided that (i) the
stated final maturity of such Indebtedness is not earlier than 91 days after the
Latest Maturity Date in effect on the date of incurrence thereof, and such
stated final maturity is not subject to any conditions that could result in such
stated final maturity occurring on a date that precedes such 91st day (it being
understood that acceleration or mandatory repayment, prepayment, redemption or
repurchase of such Indebtedness upon the occurrence of an event of default, a
change in control, an event of loss or an asset disposition shall not be deemed
to constitute a change in the stated final maturity thereof), (ii) such
Indebtedness is not required to be repaid, prepaid, redeemed, repurchased or
defeased, whether on one or more fixed dates, upon the occurrence of one or more
events or at the option of any holder thereof (except, in each case, upon the
occurrence of an event of default, a change in control, an event of loss or an
asset disposition) prior to the date that is 91 days after

49



--------------------------------------------------------------------------------



 



the Latest Maturity Date in effect on the date of incurrence thereof, provided
that, notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Indebtedness shall be permitted so long as the Weighted
Average Life to Maturity of such Indebtedness shall be longer than the remaining
Weighted Average Life to Maturity of each Class of the Term Loans outstanding as
of the date of incurrence thereof, (iii) such Indebtedness shall not be an
obligation (including pursuant to a Guarantee) of any Person other than the
Borrower and the Guarantors, (iv) 100% of the Net Cash Proceeds of such
Indebtedness shall be applied, on the date of the incurrence thereof, (A) to
repay or prepay all or any portion of the outstanding Non-Extended Term Loans or
to refinance all or any portion of the Non-Extended Synthetic L/C Facility (with
a concomitant reduction of the Non-Extended Synthetic L/C Commitments) and
(B)(x) following the repayment or refinancing in full of all the outstanding
Non-Extended Term Loans, to repay or prepay all or any portion of the
outstanding Extended Term Loans and (y) following the expiration and repayment
in full of the Non-Extended Synthetic L/C Facility, to refinance all or any
portion of the Extended Synthetic L/C Facility (with a concomitant reduction of
the Extended Synthetic L/C Commitments), (v) such Indebtedness shall not be
secured by any Lien on any property or assets of Holdings or any Subsidiary,
provided that any such Indebtedness 100% of the Net Cash Proceeds of which are
applied in accordance with clause (iv)(A) above may be secured on a second
priority basis (and subject to an intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent) by such property and assets
of Holdings and the Subsidiaries as secure the Obligations (other than the
Tranche S Collateral Account and funds credited thereto), and (vi) both
immediately prior and after giving effect thereto, no Default exists or would
result therefrom and (b) any Permitted Refinancing in respect of the
Indebtedness referred to in clause (a) above.
          “Permitted Refinancing Indebtedness Documentation” means any
documentation governing any Permitted Refinancing Indebtedness.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA), other than a Foreign Plan, established by any Loan Party
or, with respect to any such plan that is subject to Section 412 of the Code or
Title IV of ERISA, any ERISA Affiliate.
          “Pledged Debt” has the meaning specified in the Security Agreement.
          “Pledged Equity” has the meaning specified in the Security Agreement.
          “Post-Acquisition Period” means, with respect to the acquisition of an
Acquired Entity or Business, the period beginning on the date such acquisition
is consummated and ending on the last day of the sixth full consecutive fiscal
quarter immediately following the date on which such acquisition is consummated.

50



--------------------------------------------------------------------------------



 



          “Principal L/C Issuer” means (a) any L/C Issuer that has issued
Letters of Credit under either Revolving Credit Facility having an aggregate
Outstanding Amount in excess of $10,000,000 and (b) the Synthetic L/C Issuer.
          “Pro Forma Adjustment” means, for any Test Period that includes all or
any part of a fiscal quarter included in any Post-Acquisition Period, with
respect to the Acquired EBITDA of the applicable Acquired Entity or Business or
the Consolidated EBITDA of the Borrower, the pro forma increase or decrease in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, projected
by the Borrower in good faith as a result of (a) actions taken during such
Post-Acquisition Period for the purposes of realizing reasonably identifiable
and factually supportable cost savings or (b) any additional costs incurred
during such Post-Acquisition Period, in each case in connection with the
combination of the operations of such Acquired Entity or Business with the
operations of Holdings, the Borrower and the Restricted Subsidiaries; provided
that, so long as such actions are taken during such Post-Acquisition Period or
such costs are incurred during such Post-Acquisition Period, as applicable, the
cost savings related to such actions or such additional costs, as applicable, it
may be assumed, for purposes of projecting such pro forma increase or decrease
to such Acquired EBITDA or such Consolidated EBITDA, as the case may be, that
such cost savings will be realizable during the entirety of such Test Period, or
such additional costs, as applicable, will be incurred during the entirety of
such Test Period; provided further that any such pro forma increase or decrease
to such Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall
be without duplication for cost savings or additional costs already included in
such Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such
Test Period.
          “Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean,
with respect to compliance with any test or covenant hereunder, that (A) if
compliance for a Test Period ending on or before June 30, 2007 is being
determined, the Transaction shall have been deemed to have been consummated on
the first day of such applicable Test Period, (B) to the extent applicable, the
Pro Forma Adjustment shall have been made and (C) all Specified Transactions and
the following transactions in connection therewith shall be deemed to have
occurred as of the first day of the applicable period of measurement in such
test or covenant: (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(i) in the case of a Disposition of all or substantially all Equity Interests in
any Subsidiary of Holdings or any division, product line, or facility used for
operations of Holdings or any of its Subsidiaries, shall be excluded, and
(ii) in the case of a Permitted Acquisition or Investment described in the
definition of “Specified Transaction”, shall be included, (b) any retirement of
Indebtedness, and (c) any Indebtedness incurred or assumed by Holdings, the
Borrower or any of the Restricted Subsidiaries in connection therewith and if
such Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided that, without
limiting the application of the Pro Forma Adjustment pursuant to (A) above, the
foregoing pro forma adjustments may be applied to any such test or covenant
solely to the extent that

51



--------------------------------------------------------------------------------



 



such adjustments are consistent with the definition of Consolidated EBITDA and
give effect to events (including operating expense reductions) that are (i)
(x) directly attributable to such transaction, (y) expected to have a continuing
impact on Holdings, the Borrower and the Restricted Subsidiaries and
(z) factually supportable or (ii) otherwise consistent with the definition of
Pro Forma Adjustment.
          “Pro Rata Share” means, with respect to each Lender at any time a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time; provided that if such Commitments have been terminated,
then the Pro Rata Share of each Lender shall be determined based on the Pro Rata
Share of such Lender immediately prior to such termination and after giving
effect to any subsequent assignments made pursuant to the terms hereof.
          “Purchase Agreement” means the Purchase Agreement by and among Cendant
Corporation, Travelport LLC and TDS Investor LLC dated as of June 30, 2006.
          “Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.
          “Qualifying IPO” means the issuance by Holdings, any direct or
indirect parent of Holdings, any Intermediate Holding Company or the Borrower of
its common Equity Interests in an underwritten primary public offering (other
than an offering solely in respect of an employee stock purchase program) in the
United States, Canada, Switzerland or any member nation of the European Union.
          “Register” has the meaning specified in Section 10.07(d).
          “Rejection Notice” has the meaning specified in Section 2.05(b)(vi).
          “Reportable Event” means any of the events set forth in Section
4043(c) of ERISA or the regulations issued thereunder, other than events for
which the thirty (30) day notice period has been waived.
          “Request for Credit Extension” means (a) with respect to a Borrowing,
or a conversion or continuation of Term Loans of any Class, Revolving Credit
Loans of any Class or Non-Extended Synthetic L/C Loans, a Committed Loan Notice,
(b) with respect to an L/C Credit Extension, a Letter of Credit Application, and
(c) with respect to a Swing Line Loan, a Swing Line Loan Notice.
          “Required Lenders” means, as of any date of determination, Lenders
having more than 50% of the sum of the (a) Total Outstandings (with the
aggregate Dollar Amount of each Lender’s risk participation and funded
participation in Dollar L/C Obligations and Swing Line Loans being deemed “held”
by such Lender for purposes of this definition), (b) aggregate unused Tranche B
Dollar Term Commitments, (c) aggregate unused Euro Term Commitments,
(d) aggregate unused Revolving Credit

52



--------------------------------------------------------------------------------



 



Commitments and (e) aggregate Unused Synthetic L/C Commitments; provided that
the unused Tranche B Dollar Term Commitment, unused Euro Term Commitment, unused
Revolving Credit Commitment and Unused Synthetic L/C Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
or Holdings or any Affiliate thereof shall be excluded for purposes of making a
determination of Required Lenders.
          “Responsible Officer” means the chief executive officer, president,
vice president, chief financial officer, treasurer or assistant treasurer or
other similar officer of a Loan Party and, as to any document delivered on the
Original Closing Date, the First Amendment and Restatement Effective Date or the
Worldspan Closing Date, any secretary or assistant secretary of a Loan Party.
Any document delivered hereunder that is signed by a Responsible Officer of a
Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Loan
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Loan Party.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interest of
Holdings, the Borrower or any Restricted Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to Holdings or the Borrower’s stockholders,
partners or members (or the equivalent Persons thereof).
          “Restricted Subsidiary” means any Subsidiary of Holdings (including
any Intermediate Holding Company) other than an Unrestricted Subsidiary and
other than the Borrower.
          “Revolving Commitment Increase” has the meaning specified in
Section 2.14(a).
          “Revolving Commitment Increase Lender” has the meaning specified in
Section 2.14(a).
          “Revolving Credit Borrowing” means a Dollar Revolving Credit Borrowing
or an Alternative Currency Revolving Credit Borrowing.
          “Revolving Credit Commitments” means the collective reference to the
Dollar Revolving Credit Commitment and the Alternative Currency Revolving Credit
Commitment.
          “Revolving Credit Exposure” means the collective reference to the
Dollar Revolving Credit Exposure and the Alternative Currency Revolving Credit
Exposure.
          “Revolving Credit Facilities” means the collective reference to the
Dollar Revolving Credit Facility and the Alternative Currency Revolving Credit
Facility.

53



--------------------------------------------------------------------------------



 



          “Revolving Credit Lenders” means the collective reference to the
Dollar Revolving Credit Lenders and the Alternative Currency Revolving Credit
Lenders.
          “Revolving Credit Loan Modification Agreement” shall mean a Revolving
Credit Loan Modification Agreement in form and substance reasonably satisfactory
to the Revolving Credit Loan Modification Offer Arranger, the Administrative
Agent and the Borrower, among the Borrower, the other Loan Parties, one or more
Accepting Revolving Credit Lenders, the Revolving Credit Loan Modification Offer
Arranger and the Administrative Agent.
          “Revolving Credit Loan Modification Offer” has the meaning specified
in Section 2.17.
          “Revolving Credit Loan Modification Offer Arranger” means, with
respect to any Revolving Credit Loan Modification Offer, any Person or Persons
appointed by the Borrower as an arranger thereof.
          “Revolving Credit Loans” means the collective reference to the Dollar
Revolving Credit Loans and the Alternative Currency Revolving Credit Loans.
          “Revolving L/C Advances” means the collective reference to Dollar
Revolving L/C Advances and Alternative Currency Revolving L/C Advances.
          “Revolving L/C Borrowings” means the collective reference to Dollar
Revolving L/C Borrowings and Alternative Currency Revolving L/C Borrowings.
          “Revolving L/C Credit Extensions” means the collective reference to
the Dollar Revolving L/C Credit Extensions and the Alternative Currency
Revolving L/C Credit Extensions.
          “Revolving L/C Issuer” means the collective reference to the Dollar
Revolving L/C Issuer and the Alternative Currency Revolving L/C Issuer.
          “Revolving L/C Obligations” means the collective reference to the
Dollar Revolving L/C Obligations and the Alternative Currency Revolving L/C
Obligations.
          “Revolving Letters of Credit” means the collective reference to Dollar
Revolving Letters of Credit and Alternative Currency Revolving Letters of
Credit.
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
          “Same Day Funds” means (a) with respect to disbursements and payments
in Dollars, immediately available funds, and (b) with respect to disbursements
and payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

54



--------------------------------------------------------------------------------



 



          “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions.
          “Second Amended and Restated Credit Agreement” has the meaning
specified in the preliminary statements to this Agreement.
          “Second Amendment and Restatement Effective Date” has the meaning
specified in the Second Amended and Restated Credit Agreement.
          “Second Mortgage Amendment” has the meaning specified in Section 6.17.
          “Secured Hedge Agreement” means any Swap Contract permitted under
Section 7.03(f) that is entered into by and between any Loan Party or any
Restricted Subsidiary and any Hedge Bank.
          “Secured Parties” means, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, the Hedge Banks, the Cash Management Banks, the
Supplemental Administrative Agent and each co-agent or sub-agent appointed by
the Administrative Agent from time to time pursuant to Section 9.01(c).
          “Securities Act” means the Securities Act of 1933.
          “Security Agreement” means, collectively, the Security Agreement
executed by the Loan Parties, substantially in the form of Exhibit G, together
with each other security agreement supplement executed and delivered pursuant to
Section 6.11.
          “Security Agreement Supplement” has the meaning specified in the
Security Agreement.
          “Senior Notes” means, collectively, (a) $450,000,000 in aggregate
principal amount of the Borrower’s 97/8% senior dollar fixed rate notes due
2014, (b) $150,000,000 in aggregate principal amount of the Borrower’s dollar
floating rate senior unsecured notes due 2014 and (c) €235,000,000 in aggregate
principal amount of the Borrower’s euro floating rate senior unsecured notes due
2014.
          “Senior Notes Indenture” means the Indenture for the Senior Notes,
dated as of August 23, 2006.
          “Senior Subordinated Notes” means, collectively, (a) $300,000,000 in
aggregate principal amount of the Borrower’s 117/8% senior subordinated notes
due 2016 and (b) €160,000,000 in aggregate principal amount of the Borrower’s
107/8% senior euro fixed rate notes due 2016.
          “Senior Subordinated Notes Indenture” means the Indenture for the
Senior Subordinated Notes, dated as of August 23, 2006.

55



--------------------------------------------------------------------------------



 



          “Sold Entity or Business” has the meaning specified in the definition
of the term “Consolidated EBITDA”.
          “Solvent” and “Solvency” mean, with respect to any Person on any date
of determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
          “SPC” has the meaning specified in Section 10.07(h).
          “Specified Transaction” means any Investment, Disposition, incurrence
or repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Revolving Commitment Increase that by the terms of this
Agreement requires “Pro Forma Compliance” with a test or covenant hereunder or
requires such test or covenant to be calculated on a “Pro Forma Basis”; provided
that a Revolving Commitment Increase, for purposes of this “Specified
Transaction” definition, shall be deemed to be fully drawn.
          “Sponsor” means The Blackstone Group and its Affiliates, but not
including, however, any of its portfolio companies.
          “Sponsor Management Agreement” means the management agreement between
certain of the management companies associated with the Sponsor and the
Borrower.
          “Sponsor Termination Fees” means the one time payment under the
Sponsor Management Agreement of a termination fee to the Sponsor and its
Affiliates in the event of either a Change of Control or the completion of a
Qualifying IPO.
          “Sterling” and “£” mean the lawful currency of the United Kingdom.
          “Subsidiary” of a Person means a corporation, partnership, joint
venture, limited liability company or other business entity of which a majority
of the shares of securities or other interests having ordinary voting power for
the election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein

56



--------------------------------------------------------------------------------



 



to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of Holdings.
          “Subsidiary Guarantor” means, collectively, the Subsidiaries of
Holdings that are Guarantors.
          “Successor Borrower” has the meaning specified in Section 7.04(d).
          “Supplemental Administrative Agent” has the meaning specified in
Section 9.13, and “Supplemental Administrative Agents” shall have the
corresponding meaning.
          “Swap Contract” means (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
          “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
          “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant
to Section 2.04.
          “Swing Line Facility” means the revolving credit facility made
available by the Swing Line Lender pursuant to Section 2.04.
          “Swing Line Lender” means UBS Loan Finance LLC, in its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.

57



--------------------------------------------------------------------------------



 



          “Swing Line Loan” has the meaning specified in Section 2.04(a).
          “Swing Line Loan Notice” means a notice of a Swing Line Borrowing
pursuant to Section 2.04(b), which, if in writing, shall be substantially in the
form of Exhibit B.
          “Swing Line Obligations” means, as at any date of determination, the
aggregate principal amount of all Swing Line Loans outstanding.
          “Swing Line Sublimit” means an amount equal to the lesser of (a)
$20,000,000 and (b) the aggregate Dollar Amount of the Dollar Revolving Credit
Commitments. The Swing Line Sublimit is part of, and not in addition to, the
Dollar Revolving Credit Commitments.
          “Syndication Agent” means Credit Suisse Securities (USA), LLC, as
Syndication Agent under this Agreement.
          “Synthetic L/C Commitment” means an Extended Synthetic L/C Commitment
or a Non-Extended Synthetic L/C Commitment.
          “Synthetic L/C Credit Extension” means, with respect to any Synthetic
L/C Letter of Credit, the issuance thereof or extension of the expiry date
thereof, or the renewal or increase of the amount thereof.
          “Synthetic L/C Exposure” means the collective reference to the
Extended Synthetic L/C Exposure and the Non-Extended Synthetic L/C Exposure.
          “Synthetic L/C Exposure Readjustment Date” has the meaning specified
in Section 2.03(a)(ii).
          “Synthetic L/C Facilities” means the collective reference to the
Extended Synthetic L/C Facility and the Non-Extended Synthetic L/C Facility.
          “Synthetic L/C Issuer” means UBS AG, Stamford Branch and its
successors (including pursuant to Section 10.07(j)).
          “Synthetic L/C Lender” means an Extended Synthetic L/C Lender or a
Non-Extended Synthetic L/C Lender.
          “Synthetic L/C Letter of Credit” means a Letter of Credit denominated
in Dollars that is designated, or deemed to be designated, as a “Synthetic L/C
Letter of Credit” in accordance herewith.
          “Synthetic L/C Loan” means a Non-Extended Synthetic L/C Loan.
          “Synthetic L/C Obligations” means, as at any date of determination,
the aggregate maximum amount then available to be drawn under all outstanding
Synthetic L/C Letters of Credit (whether or not such maximum amount is then in
effect under any

58



--------------------------------------------------------------------------------



 



such Synthetic L/C Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Synthetic L/C Letter of Credit) plus
the aggregate of all Unreimbursed Amounts in respect of Synthetic L/C Letters of
Credit.
          “Target” means Travelport LLC (formerly known as Cendant Travel
Distribution Services Group, Inc.), a Delaware corporation and an indirect
wholly owned subsidiary of Cendant Corporation.
          “TARGET Day” means any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer (TARGET) payment system (or, if such
payment system ceases to be operative, such other payment system (if any)
determined by the Administrative Agent to be a suitable replacement) is open for
the settlement of payments in Euro.
          “Taxes” has the meaning specified in Section 3.01(a).
          “Term Borrowing” means a borrowing consisting of Term Loans of the
same Class and Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period.
          “Term Lender” means a Tranche B Dollar Term Lender or a Euro Term
Lender, as the context may require.
          “Term Loan” means a Tranche B Dollar Term Loan, a Euro Term Loan or a
Tranche S Term Loan, as the context may require.
          “Test Period” in effect at any time shall mean the most recent period
of four consecutive fiscal quarters of Holdings ended on or prior to such time
(taken as one accounting period) in respect of which financial statements for
each quarter or fiscal year in such period have been or are required to be
delivered pursuant to Section 6.01(a) or (b); provided that, prior to the first
date that financial statements have been or are required to be delivered
pursuant to Section 6.01(a) or (b), the Test Period in effect shall be the
period of four consecutive fiscal quarters of the Target ended June 30, 2006. A
Test Period may be designated by reference to the last day thereof (i.e., the
“March 31, 2007 Test Period” refers to the period of four consecutive fiscal
quarters of Holdings ended March 31, 2007), and a Test Period shall be deemed to
end on the last day thereof.
          “Third Amendment and Restatement Agreement” means the Third Amendment
and Restatement Agreement dated as of October 22, 2010, among the Borrower,
Holdings, Intermediate Parent, the Administrative Agent, the Collateral Agent,
the L/C Issuers, the Swing Line Lender, the Syndication Agent and the other
Lenders party thereto.
          “Third Amendment and Restatement Effective Date” has the meaning
specified in the Third Amendment and Restatement Agreement.
          “Threshold Amount” means $36,250,000.

59



--------------------------------------------------------------------------------



 



          “Total Assets” means the total assets of the Borrower, Holdings and
Holdings’ Restricted Subsidiaries on a consolidated basis, as shown on the most
recent balance sheet of Holdings delivered pursuant to Section 6.01(a) or
(b) or, for the period prior to the time any such statements are so delivered
pursuant to Section 6.01(a) or (b), the Unaudited Financial Statements.
          “Total Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Total Debt as of the last day of such Test Period to
(b) Consolidated EBITDA for such Test Period.
          “Total Outstandings” means the aggregate Outstanding Amount of all
Loans and all L/C Obligations; provided that the amount of Total Outstandings in
respect of the Extended Synthetic L/C Facility, and the portion of Total
Outstandings held by any Extended Synthetic L/C Lender, shall be determined
solely on the basis of the Tranche S Term Loans, without duplicative inclusion
of the Extended Synthetic L/C Exposures.
          “Tranche B Dollar Term Commitment” has the meaning specified in the
Second Amended and Restated Credit Agreement.
          “Tranche B Dollar Term Lender” means an Extended Tranche B Dollar Term
Lender or a Non-Extended Tranche B Dollar Term Lender.
          “Tranche B Dollar Term Loan” means an Extended Tranche B Dollar Term
Loan or a Non-Extended Tranche B Dollar Term Loan.
          “Tranche S Collateral Account” means the “Account” as defined in the
Tranche S Collateral Account Agreement, which as of the Third Amendment and
Restatement Date is a blocked account maintained at the Synthetic L/C Issuer
under its sole dominion and control that has been initially funded with the
proceeds of the Tranche S Term Loans on the Third Amendment and Restatement
Effective Date pursuant to Section 4(a)(ii) of the Third Amendment and
Restatement Agreement.
          “Tranche S Collateral Account Agreement” means the Tranche S
Collateral Account Agreement dated as of the Third Amendment and Restatement
Effective Date.
          “Tranche S Collateral Account Amount” means, at any time, the amount
of proceeds of the Tranche S Term Loans deposited in the Tranche S Collateral
Account on the Third Amendment and Restatement Effective Date, less any portion
thereof withdrawn therefrom pursuant to Section 2.03(c)(viii) or
Section 2.06(d)(iii) as of such time, plus any amounts deposited thereto
pursuant to Section 2.03(c)(viii) or 2.05(a)(v) as of such time.
          “Tranche S Term Loan” means a Tranche S Term Loan that shall have been
funded on the Third Amendment and Restatement Effective Date pursuant to Section
4(a) of the Third Amendment and Restatement Agreement.

60



--------------------------------------------------------------------------------



 



          “Transaction” means the Original Closing Date Transactions and the
Worldspan Transactions.
          “Type” means, with respect to a Loan denominated in Dollars, its
character as a Base Rate Loan or a Eurocurrency Rate Loan.
          “UBS AG, Stamford Branch” means UBS AG, Stamford Branch, and its
successors.
          “Unaudited Financial Statements” means the Original Closing Date
Unaudited Financial Statements and the Worldspan Closing Date Unaudited
Financial Statements.
          “Uniform Commercial Code” means the Uniform Commercial Code, as the
same may from time to time be in effect in the State of New York, or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
          “United States” and “U.S.” mean the United States of America.
          “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
Unreimbursed Amount in respect of any Revolving Letter of Credit shall be
reduced to the extent any portion thereof is refinanced with Revolving Credit
Loans as provided in Section 2.03(c). Unreimbursed Amount in respect of any
Synthetic L/C Letter of Credit shall be reduced to the extent any portion
thereof (a) is refinanced with Non-Extended Synthetic L/C Loans as provided in
Section 2.03(c)(viii) or (b) is reimbursed with funds withdrawn from the Tranche
S Collateral Account as provided in Section 2.03(c)(viii) but only (except as
such term is used in the definition of “Consolidated Total Debt” herein or in
the definition of “Required Collateral Amount” in the Tranche S Collateral
Account Agreement) to the extent the corresponding withdrawal from the
Credit-Linked Deposits shall have resulted in Non-Extended Synthetic L/C Loans
pursuant to Section 2.03(c)(viii).
          “Unrestricted Subsidiary” means (a) each Subsidiary of Holdings listed
on Schedule 1.01C and (b) any Subsidiary of Holdings designated by the board of
directors of Holdings as an Unrestricted Subsidiary pursuant to Section 6.14
subsequent to the Original Closing Date, and any Subsidiary of such Subsidiary.
          “Unused Synthetic L/C Commitments” means, at any time, the Aggregate
Non-Extended Synthetic L/C Commitments at such time, less the Outstanding Amount
of the Non-Extended Synthetic L/C Loans at such time and the aggregate amount of
the Synthetic L/C Obligations allocated to the Non-Extended Synthetic L/C
Lenders at such time.
          “U.S. Lender” has the meaning specified in Section 10.15(b).
          “Weighted Average Life to Maturity” means, when applied to any
Indebtedness at any date, the number of years obtained by dividing: (a) the sum
of the

61



--------------------------------------------------------------------------------



 



products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment by (b) the then outstanding principal
amount of such Indebtedness.
          “wholly owned” means, with respect to a Subsidiary of a Person, a
Subsidiary of such Person all of the outstanding Equity Interests of which
(other than (a) directors’ qualifying shares and (b) shares issued to foreign
nationals to the extent required by applicable Law) are owned by such Person
and/or by one or more wholly owned Subsidiaries of such Person.
          “Worldspan” means Worldspan Technologies Inc.
          “Worldspan Acquisition” has the meaning specified in the Second
Amended and Restated Credit Agreement.
          “Worldspan Closing Date” has the meaning specified in the Second
Amended and Restated Credit Agreement.
          “Worldspan Closing Date Audited Financial Statements” means (a) the
audited combined balance sheets of the Travelport business of Cendant
Corporation as of each of December 31, 2006, 2005 and 2004, and the related
audited consolidated statements of income, stockholders’ equity and cash flows
for the Travelport business of Cendant Corporation for the fiscal years ended
December 31, 2006, 2005 and 2004, respectively, and (b) the audited consolidated
balance sheets of Worldspan and its Subsidiaries as of each of December 31,
2006, 2005 and 2004, and the related audited consolidated statements of income
and cash flows for Worldspan and its Subsidiaries for the fiscal years ended
December 31, 2006, 2005 and 2004, respectively.
          “Worldspan Closing Date Pro Forma Balance Sheet” has the meaning
specified in Section 5.05(a)(iii).
          “Worldspan Closing Date Unaudited Financial Statements” has the
meaning specified in the Second Amended and Restated Credit Agreement.
          “Worldspan Merger Agreement” has the meaning specified in the Second
Amended and Restated Credit Agreement.
          “Worldspan Transactions” has the meaning specified in the Second
Amended and Restated Credit Agreement.
          SECTION 1.02. Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
          (a) The meanings of defined terms are equally applicable to the
singular and plural forms of the defined terms.

62



--------------------------------------------------------------------------------



 



          (b) (i) The words “herein,” “hereto,” “hereof” and “hereunder” and
words of similar import when used in any Loan Document shall refer to such Loan
Document as a whole and not to any particular provision thereof.
               (ii) Article, Section, Exhibit and Schedule references are to the
Loan Document in which such reference appears.
               (iii) The term “including” is by way of example and not
limitation.
               (iv) The term “documents” includes any and all instruments,
documents, agreements, certificates, notices, reports, financial statements and
other writings, however evidenced, whether in physical or electronic form.
          (c) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including”; the words “to”
and “until” each mean “to but excluding”; and the word “through” means “to and
including”.
          (d) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
          SECTION 1.03. Accounting Terms.
          (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.
          (b) Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Total Leverage Ratio shall be calculated with respect to such period and such
Specified Transaction on a Pro Forma Basis.
          SECTION 1.04. Rounding. Any financial ratios required to be maintained
by the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).
          SECTION 1.05. References to Agreements, Laws, Etc. Unless otherwise
expressly provided herein, (a) references to Organization Documents, agreements
(including the Loan Documents) and other contractual instruments shall be deemed
to include all subsequent amendments, restatements, extensions, supplements and
other

63



--------------------------------------------------------------------------------



 



modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are permitted by
any Loan Document; and (b) references to any Law shall include all statutory and
regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such Law.
          SECTION 1.06. Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
          SECTION 1.07. Timing of Payment or Performance. When the payment of
any obligation or the performance of any covenant, duty or obligation is stated
to be due or performance required on a day which is not a Business Day, the date
of such payment (other than as described in the definition of Interest Period)
or performance shall extend to the immediately succeeding Business Day.
          SECTION 1.08. Currency Equivalents Generally.
          (a) Any amount specified in this Agreement (other than in Articles II,
IX and X or as set forth in paragraph (b) of this Section) or any of the other
Loan Documents to be in Dollars shall also include the equivalent of such amount
in any currency other than Dollars, such equivalent amount to be determined at
the rate of exchange quoted by the Reuters World Currency Page for the
applicable currency at 11:00 a.m. (London time) on such day (or, in the event
such rate does not appear on any Reuters World Currency Page, by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Borrower, or, in the absence of
such agreement, such rate shall instead be the arithmetic average of the spot
rates of exchange of the Administrative Agent in the market where its foreign
currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m. (New York City time) on such date for the
purchase of Dollars for delivery two Business Days later); provided that the
determination of any Dollar Amount shall be made in accordance with
Section 2.15. Notwithstanding the foregoing, for purposes of determining
compliance with Sections 7.01, 7.02 and 7.03 with respect to any amount of
Indebtedness or Investment in a currency other than Dollars, no Default shall be
deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred; provided
that, for the avoidance of doubt, the foregoing provisions of this Section 1.08
shall otherwise apply to such Sections, including with respect to determining
whether any Indebtedness or Investment may be incurred at any time under such
Sections.
          (b) For purposes of determining compliance under Sections 7.02, 7.05,
7.06 and 7.11, any amount in a currency other than Dollars will be converted to
Dollars based on the average Exchange Rate for such currency for the most recent
twelve-month period immediately prior to the date of determination determined in
a manner consistent with that used in calculating EBITDA for the applicable
period; provided, however, that the foregoing shall not be deemed to apply to
the determination of any amount of Indebtedness.

64



--------------------------------------------------------------------------------



 



ARTICLE II
The Commitments and Credit Extensions
          SECTION 2.01. The Loans.
          (a) The Tranche B Dollar Term Borrowings. The Borrower and the Tranche
B Dollar Term Lenders acknowledge the making of the Existing Tranche B Dollar
Term Loans under the Original Credit Agreement or, in the case of the Existing
Tranche B Dollar Term Loans that constitute Delayed Draw Term Loans, the Second
Amended and Restated Credit Agreement, and agree that, to the extent outstanding
on the Third Amendment and Restatement Effective Date, the Existing Tranche B
Dollar Term Loans shall continue to be outstanding as Extended Tranche B Dollar
Term Loans or Non-Extended Tranche B Dollar Term Loans, as applicable under the
Third Amendment and Restatement Agreement, pursuant to the terms and conditions
of this Agreement and the other Loan Documents. Amounts repaid or prepaid in
respect of the Tranche B Dollar Term Loans may not be reborrowed. Tranche B
Dollar Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein.
          (b) The Euro Term Borrowings. The Borrower and the Euro Term Lenders
acknowledge the making of the Existing Euro Term Loans under the Original Credit
Agreement, and agree that, to the extent outstanding on the Third Amendment and
Restatement Effective Date, the Existing Euro Term Loans shall continue to be
outstanding as Extended Euro Term Loans or Non-Extended Euro Term Loans, as
applicable under the Third Amendment and Restatement Agreement, pursuant to the
terms and conditions of this Agreement and the other Loan Documents. Amounts
repaid or prepaid in respect of the Euro Term Loans may not be reborrowed. Euro
Term Loans must be Eurocurrency Rate Loans, as further provided herein.
          (c) The Revolving Credit Borrowings. Subject to the terms and
conditions set forth herein, (i) each Dollar Revolving Credit Lender severally
agrees to make loans denominated in Dollars to the Borrower as elected by the
Borrower pursuant to Section 2.02 (each such loan, a “Dollar Revolving Credit
Loan”) from time to time, on any Business Day until the Maturity Date applicable
with respect to the Revolving Credit Facilities, in an aggregate Dollar Amount
not to exceed at any time outstanding the amount of such Lender’s Dollar
Revolving Credit Commitment; provided that after giving effect to any Dollar
Revolving Credit Borrowing, the aggregate Outstanding Amount of the Dollar
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Dollar Revolving L/C Obligations, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall not
exceed such Lender’s Dollar Revolving Credit Commitment; and (ii) each
Alternative Currency Revolving Credit Lender severally agrees to make loans
denominated in an Alternative Currency to the Borrower as elected by the
Borrower pursuant to Section 2.02 (each such loan, an “Alternative Currency
Revolving Credit Loan”) from time to time, on any Business Day until the
Maturity Date applicable with respect to the Revolving Credit Facilities, in an
aggregate Dollar Amount not to exceed at any time outstanding the amount of such
Lender’s Alternative Currency Revolving Credit Commitment;

65



--------------------------------------------------------------------------------



 



provided that after giving effect to any Alternative Currency Revolving Credit
Borrowing, the aggregate Outstanding Amount of the Alternative Currency
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Alternative Currency Revolving L/C Obligations, shall
not exceed such Lender’s Alternative Currency Revolving Credit Commitment.
Within the limits of each Lender’s Revolving Credit Commitment, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(c), prepay under Section 2.05, and reborrow under this
Section 2.01(c). Dollar Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein, and Alternative Currency
Revolving Credit Loans must be Eurocurrency Rate Loans, as further provided
herein.
          (d) Credit-Linked Deposits and Tranche S Term Loans.
          (i) Each Original Post-First Amendment and Restatement Synthetic L/C
Lender and each New Post-First Amendment and Restatement Synthetic L/C Lender
has remitted to the Administrative Agent prior to the Third Amendment and
Restatement Effective Date an amount in Dollars equal to such Lender’s Original
Post-First Amendment and Restatement Synthetic L/C Commitment or such Lender’s
New Post-First Amendment and Restatement Synthetic L/C Commitment, as
applicable, in each case as its “Credit-Linked Deposit”. The Administrative
Agent deposited all such amounts received by it into the Credit-Linked Deposit
Account.
          (ii) On the Third Amendment and Restatement Effective Date, pursuant
to Section 4(a)(ii) of the Third Amendment and Restatement Agreement, a portion
of each Extended Synthetic L/C Lender’s Existing Credit-Linked Deposit equal to
its Extended Synthetic L/C Commitment was withdrawn from the Credit-Linked
Deposit Account and applied to fund such Lender’s Tranche S Term Loan, and the
proceeds of the Tranche S Term Loans were deposited in the Tranche S Collateral
Account. Amounts repaid or prepaid in respect of the Tranche S Term Loans may
not be reborrowed. Tranche S Term Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.
          (iii) Each Non-Extended Synthetic L/C Lender irrevocably and
unconditionally agrees that its Credit-Linked Deposit shall be available (A) to
pay to the Synthetic L/C Issuer such Lender’s Non-Extended Synthetic L/C Pro
Rata Share Amount in respect of any Unreimbursed Amount under any Synthetic L/C
Letter of Credit that is not reimbursed by the Borrower and (B) to fund such
Lender’s Non-Extended Synthetic L/C Loans, in each case, pursuant to
Section 2.03(c). Non-Extended Synthetic L/C Loans may be prepaid without
reducing the Non-Extended Synthetic L/C Commitments.
          (iv) No Person (other than the Administrative Agent) shall have the
right to make any withdrawal from the Credit-Linked Deposit Account or to
exercise any other right or power with respect thereto. Each Non-Extended
Synthetic L/C Lender agrees that its right, title and interest in and to the
Credit-

66



--------------------------------------------------------------------------------



 



Linked Deposit Account shall be limited to the right to require its
Credit-Linked Deposit to be applied as provided in Section 2.03(c) and that it
will have no right to require the return of its Credit-Linked Deposit other than
as expressly provided in Section 2.06. Each Non-Extended Synthetic L/C Lender
hereby acknowledges that (i) its Credit-Linked Deposit constitutes payment for
its participations in Synthetic L/C Letters of Credit issued, deemed issued or
to be issued hereunder, (ii) its Credit-Linked Deposit and any investments made
therewith shall secure its obligations to the Synthetic L/C Issuer hereunder
(and each Non-Extended Synthetic L/C Lender hereby grants to the Administrative
Agent, for the benefit of the Synthetic L/C Issuer, a security interest in its
Credit-Linked Deposit and all of its rights in the Credit-Linked Deposit Account
to secure its obligations under Section 2.01(d) and agrees that the
Administrative Agent, as holder of the Credit-Linked Deposits and any
investments made therewith, will be acting as collateral agent for the Synthetic
L/C Issuer) and (iii) the Synthetic L/C Issuer will be issuing, amending,
renewing and extending Synthetic L/C Letters of Credit in reliance on the
availability of such Lender’s Credit-Linked Deposit to discharge such Lender’s
obligations in connection with any Unreimbursed Amount in respect thereof in
accordance with Section 2.03(c). The Synthetic L/C Issuer hereby appoints the
Administrative Agent as its collateral agent for the purpose of holding the
Credit-Linked Deposits, any investments made therewith and the Credit-Linked
Deposit Account. The Administrative Agent hereby grants a security interest to
the Synthetic L/C Issuer in all of its rights, title and interest to the
Credit-Linked Deposit Account. The funding of the Credit-Linked Deposits and the
agreements with respect thereto set forth in this Agreement constitute
arrangements among the Administrative Agent, the Synthetic L/C Issuer and the
Non-Extended Synthetic L/C Lenders with respect to the funding obligations of
such Lenders under this Agreement, and the Credit-Linked Deposits do not
constitute assets of, or loans or extensions of credit to, any Loan Party.
Without limiting the generality of the foregoing, each party hereto acknowledges
and agrees that the Credit-Linked Deposits are and at all times will continue to
be property of the Non-Extended Synthetic L/C Lenders, and that no amount on
deposit at any time in the Credit-Linked Deposit Account shall be the property
of any Loan Party, constitute “Collateral” under the Loan Documents or otherwise
be available in any manner to satisfy any Obligations of any Loan Party under
the Loan Documents.
          (v) No Person (other than the Synthetic L/C Issuer) shall have the
right to make any withdrawal from the Tranche S Collateral Account or to
exercise any other right or power with respect thereto. Each party hereto hereby
consents to the terms and performance of the Tranche S Collateral Account
Agreement.
          (vi) Each Lender hereby acknowledges that (A) pursuant to the Tranche
S Collateral Account Agreement the Borrower has granted to the Synthetic L/C
Issuer a first priority perfected Lien on the Tranche S Collateral Account, the
funds credited thereto and the proceeds thereof to secure the Borrower’s
obligations in respect of the Synthetic L/C Letters of Credit, which

67



--------------------------------------------------------------------------------



 



Lien inures to the sole benefit of the Synthetic L/C Issuer in its capacity as
the Synthetic L/C Issuer (and not in its capacities as the Administrative Agent
or the Collateral Agent), (B) no Lien created under the Collateral Documents on
the Tranche S Collateral Account, the funds credited thereto or the proceeds
thereof will be perfected as a result of the Tranche S Collateral Account
Agreement or any agreements of the Borrower set forth therein and (C) any Liens
created under the Collateral Documents on the Tranche S Collateral Account, the
funds credited thereto or the proceeds thereof that are unperfected are
effectively subordinated to the Lien thereon for the benefit of the Synthetic
L/C Issuer created under the Tranche S Collateral Account Agreement to the
extent such Lien is perfected.
          SECTION 2.02. Borrowings, Conversions and Continuations of Loans.
          (a) Each Term Borrowing, each Revolving Credit Borrowing, each
conversion of Term Loans, Revolving Credit Loans or Non-Extended Synthetic L/C
Loans from one Type to the other, and each continuation of Eurocurrency Rate
Loans shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 12:00 p.m. (New York, New York time or
London, England time in the case of any Borrowing denominated in an Alternative
Currency) (i) three (3) Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in Dollars or
any conversion of Base Rate Loans to Eurocurrency Rate Loans denominated in
Dollars, (ii) four (4) Business Days prior to the requested date of any
Borrowing or continuation of Eurocurrency Rate Loans denominated in an
Alternative Currency, and (iii) one (1) Business Day before the requested date
of any Borrowing of or conversion to Base Rate Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
shall be in a principal amount of (x) $2,500,000 or a whole multiple of $500,000
in excess thereof in the case of Tranche B Dollar Term Loans and Tranche S Term
Loans, (y) €2,500,000 or a whole multiple of €500,000 in excess thereof in the
case of Euro Term Loans or Alternative Currency Revolving Credit Loans
denominated in Euros or (z) £2,500,000 or a whole multiple of £500,000 in excess
thereof in the case of Alternative Currency Revolving Credit Loans denominated
in Sterling. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing
of or conversion to Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether telephonic or written) shall specify (i) whether the Borrower is
requesting a Term Borrowing, a Dollar Revolving Credit Borrowing, an Alternative
Currency Revolving Credit Borrowing, a conversion of Tranche B Dollar Term
Loans, Tranche S Term Loans, Revolving Credit Loans or Non-Extended Synthetic
L/C Loans from one Type to the other, or a continuation of Eurocurrency Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount and
Class of Loans to be borrowed, converted or continued, (iv) the currency in
which the Loans to be borrowed are to be denominated, (v) the Type of Loans to
be borrowed or to which existing Term Loans, Revolving Credit

68



--------------------------------------------------------------------------------



 



Loans or Non-Extended Synthetic L/C Loans are to be converted, and (vi) if
applicable, the duration of the Interest Period with respect thereto. If with
respect to Loans denominated in Dollars the Borrower fails to specify a Type of
Loan in a Committed Loan Notice or fails to give a timely notice requesting a
conversion or continuation, then the applicable Term Loans, Revolving Credit
Loans or Non-Extended Synthetic L/C Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurocurrency Rate Loans in any such
Committed Loan Notice, but fails to specify an Interest Period (or fails to give
a timely notice requesting a continuation of Eurocurrency Rate Loans denominated
in an Alternative Currency), it will be deemed to have specified an Interest
Period of one (1) month. If no currency is specified, the requested Borrowing
shall be in Dollars.
          (b) Following receipt of a Committed Loan Notice, the Administrative
Agent shall promptly notify each Lender of the amount of its Pro Rata Share of
the applicable Borrowing, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation described in Section 2.02(a). In the case of each Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than 1:00 p.m. (London time), in the case
of any Loan denominated in an Alternative Currency, in each case on the Business
Day specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.03, the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of UBS AG, Stamford Branch with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the
Borrower; provided that if, on the date the Committed Loan Notice with respect
to such Borrowing is given by the Borrower, there are Swing Line Loans or
Revolving L/C Borrowings outstanding, then the proceeds of such Borrowing shall
be applied, first, to the payment in full of any such Revolving L/C Borrowings,
second, to the payment in full of any such Swing Line Loans, and third, to the
Borrower as provided above. The provisions of this paragraph shall not apply to
(i) Non-Extended Synthetic L/C Loans, which shall be made and applied as set
forth in Section 2.03(c), (ii) Revolving Credit Loans deemed requested and made
as set forth in Section 2.03(c) or 2.04(c) or (iii) Tranche S Term Loans, which
were made pursuant to Section 4(a) of the Third Amendment and Restatement
Agreement.
          (c) Except as otherwise provided herein, a Eurocurrency Rate Loan may
be continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

69



--------------------------------------------------------------------------------



 



          (d) The Administrative Agent shall promptly notify the Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. The
determination of the Eurocurrency Rate by the Administrative Agent shall be
conclusive in the absence of manifest error. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in the UBS AG, Stamford Branch prime rate used in
determining the Base Rate promptly following the public announcement of such
change.
          (e) After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans, Revolving Credit Loans or
Non-Extended Synthetic L/C Loans from one Type to the other, and all
continuations of Term Loans, Revolving Credit Loans or Non-Extended Synthetic
L/C Loans as the same Type, there shall not be more than fifteen (15) Interest
Periods in effect.
          (f) The failure of any Lender to make the Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Loan on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of any Borrowing.
          (g) Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s portion of such Borrowing,
the Administrative Agent may, with the Borrower’s consent, assume that such
Lender has made such portion available to the Administrative Agent on the date
of such Borrowing in accordance with paragraph (b) above, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount. If the Administrative Agent shall have so made
funds available, then, to the extent that such Lender shall not have made such
portion available to the Administrative Agent, each of such Lender and the
Borrower severally agrees to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent at (i) in the case of the Borrower,
the interest rate applicable at the time to the Loans comprising such Borrowing
and (ii) in the case of such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation. A certificate of the Administrative Agent
submitted to any Lender with respect to any amounts owing under this
Section 2.02(g) shall be conclusive in the absence of manifest error. If such
Lender’s portion of such Borrowing is not made available to the Administrative
Agent by such Lender within three Business Days after the date of such
Borrowing, the Administrative Agent shall also be entitled to recover such
amount with interest thereon accruing from the date on which the Administrative
Agent made the funds available to the Borrower at the rate per annum applicable
to ABR Loans under the relevant Facility (except in the case of any Euro Term
Loans, in which case such amount shall bear interest at the rate applicable to
Eurocurrency Rate Loans under the relevant Facility), on demand, from the
Borrower. If such Lender shall repay to

70



--------------------------------------------------------------------------------



 



the Administrative Agent such corresponding amount, such amount shall constitute
such Lender’s Loan as part of such Borrowing for purposes of this Agreement, and
the Borrower’s obligation to repay the Administrative Agent such corresponding
amount pursuant to this Section 2.02(g) shall cease.
          SECTION 2.03. Letters of Credit.
          (a) The Letter of Credit Commitments.
          (i) On and after the Original Closing Date, the Existing Letters of
Credit will constitute Letters of Credit under this Agreement and for purposes
hereof will be deemed to have been issued on the Original Closing Date or the
Worldspan Closing Date, as applicable.
          (ii) Subject to the terms and conditions set forth herein, (A)(1) each
Dollar Revolving L/C Issuer agrees, in reliance upon the agreements of the other
Dollar Revolving Credit Lenders set forth in this Section 2.03, (x) from time to
time on any Business Day during the period from the Original Closing Date until
the Letter of Credit Expiration Date applicable to Dollar Revolving Letters of
Credit, to issue Dollar Revolving Letters of Credit for the account of the
Borrower (provided that any Dollar Revolving Letter of Credit may be for the
benefit of any Subsidiary of the Borrower) and to amend or renew Dollar
Revolving Letters of Credit previously issued by it, in accordance with
Section 2.03(b), and (y) to honor drafts under the Dollar Revolving Letters of
Credit and (2) the Dollar Revolving Credit Lenders severally agree to
participate in Dollar Revolving Letters of Credit issued pursuant to this
Section 2.03, (B)(1) each Alternative Currency Revolving L/C Issuer agrees, in
reliance upon the agreements of the other Alternative Currency Revolving Credit
Lenders set forth in this Section 2.03, (x) from time to time on any Business
Day during the period from the Original Closing Date until the Letter of Credit
Expiration Date applicable to Alternative Currency Revolving Letters of Credit,
to issue Alternative Currency Revolving Letters of Credit denominated in an
Alternative Currency for the account of the Borrower (provided that any
Alternative Currency Revolving Letter of Credit may be for the benefit of any
Subsidiary of the Borrower) and to amend or renew Alternative Currency Revolving
Letters of Credit previously issued by it, in accordance with Section 2.03(b),
and (y) to honor drafts under the Alternative Currency Revolving Letters of
Credit and (2) the Alternative Currency Revolving Credit Lenders severally agree
to participate in Alternative Currency Revolving Letters of Credit issued
pursuant to this Section 2.03 and (C)(1) the Synthetic L/C Issuer agrees, in
reliance upon the agreements of the Synthetic L/C Lenders and the Borrower set
forth in this Section 2.03, (x) from time to time on any Business Day during the
period from the First Amendment and Restatement Effective Date until the Letter
of Credit Expiration Date applicable to Letters of Credit issued under the
Synthetic L/C Facilities, to issue Synthetic L/C Letters of Credit for the
account of the Borrower (provided that any Synthetic L/C Letter of Credit may be
for the benefit of any Subsidiary) and to amend or renew Synthetic L/C Letters
of Credit previously

71



--------------------------------------------------------------------------------



 



issued by it, in accordance with Section 2.03(b), and (y) to honor drafts under
the Synthetic L/C Letters of Credit and (2) the Synthetic L/C Lenders severally
agree to participate in Synthetic L/C Letters of Credit issued pursuant to this
Section 2.03; provided that no L/C Issuer shall be obligated to make any L/C
Credit Extension with respect to any Letter of Credit, and no Lender shall be
obligated to participate in any Letter of Credit, if as of the date of such L/C
Credit Extension (I) in the case of the Revolving Letters of Credit, (x) the
Dollar Revolving Credit Exposure of any Lender would exceed such Lender’s Dollar
Revolving Credit Commitment, (y) the Alternative Currency Revolving Credit
Exposure of any Lender would exceed such Lender’s Alternative Currency Revolving
Credit Commitment or (z) the Outstanding Amount of the Dollar Revolving L/C
Obligations would exceed the Dollar Revolving Letter of Credit Sublimit or
(II) in the case of the Synthetic L/C Letters of Credit, (x) the Synthetic L/C
Obligations would exceed the sum of the aggregate amount of the Credit-Linked
Deposits and the Tranche S Collateral Account Amount and (y) in the case of any
Synthetic L/C Letter of Credit with an expiry date extending beyond the day that
is five (5) Business Days prior to the scheduled Maturity Date then in effect
for any Synthetic L/C Facility (or, if such day is not a Business Day, the next
preceding Business Day) (such day, the “Synthetic L/C Exposure Readjustment
Date”), the aggregate face amount (determined as the maximum amount thereof
(after giving effect to any prior permanent reductions thereof)) of the
Synthetic L/C Letters of Credit expiring after such Synthetic L/C Exposure
Readjustment Date would exceed the Aggregate Synthetic L/C Commitments that are
scheduled to remain in effect after such scheduled Maturity Date. Within the
foregoing limits, and subject to the terms and conditions hereof, the Borrower’s
ability to obtain Letters of Credit shall be fully revolving, and accordingly
the Borrower may, during the foregoing period, obtain Letters of Credit to
replace Letters of Credit that have expired or that have been drawn upon and
reimbursed. If the Borrower shall fail to specify whether any requested Letter
of Credit denominated in Dollars is to be a Revolving Letter of Credit or a
Synthetic L/C Letter of Credit, then the requested Letter of Credit shall be
deemed to be a Synthetic L/C Letter of Credit unless the issuance thereof would
not be permitted by the foregoing provisions of this paragraph, in which case it
shall be deemed to be a Revolving Letter of Credit. Notwithstanding any such
specification or deemed specification, the Borrower may request in writing that
a Letter of Credit issued under any Facility be deemed to be issued under any
other Facility (and such redesignation shall become effective on the date of
receipt by the Administrative Agent of such written request, which shall be a
Business Day) so long as at the time of the Administrative Agent’s receipt of
such request, the issuance of such a Letter of Credit would be permitted under
such Facility by the foregoing provisions of this paragraph. All Synthetic L/C
Letters of Credit will be denominated in Dollars.
          (iii) An L/C Issuer shall be under no obligation to issue any Letter
of Credit if:
          (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such

72



--------------------------------------------------------------------------------



 



L/C Issuer from issuing such Letter of Credit, or any Law applicable to such L/C
Issuer or any directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such L/C Issuer shall prohibit, or
direct that such L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such L/C Issuer is not otherwise compensated hereunder)
not in effect on the Original Closing Date, or shall impose upon such L/C Issuer
any unreimbursed loss, cost or expense which was not applicable on the Original
Closing Date (for which such L/C Issuer is not otherwise compensated hereunder);
          (B) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit (other than the Letters of Credit listed on Schedule
2.03(a)(iii)(B)) would occur more than twelve months after the date of issuance
or last renewal, unless the Required Lenders have approved such expiry date;
          (C) the expiry date of such requested Letter of Credit would occur
after the applicable Letter of Credit Expiration Date, unless all the Lenders of
the applicable Class or Classes shall have approved such expiry date; or
          (D) the issuance of such Letter of Credit would violate any Laws
binding upon such L/C Issuer.
          (iv) An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
          (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit.
          (i) Each Letter of Credit shall be issued or amended, as the case may
be, upon the request of the Borrower delivered to an L/C Issuer (with a copy to
the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by the relevant L/C Issuer
and the Administrative Agent not later than 12:00 p.m. at least two (2) Business
Days prior to the proposed issuance date or date of amendment, as the case may
be, or, in each case, such later date and time as the relevant L/C Issuer may
agree in a particular instance in its sole discretion. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer: (a) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day);

73



--------------------------------------------------------------------------------



 



(b) the amount thereof; (c) the expiry date thereof; (d) the name and address of
the beneficiary thereof; (e) the documents to be presented by such beneficiary
in case of any drawing thereunder; (f) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (g) the
currency in which the requested Letter of Credit will be denominated, (h) in the
case of any Letter of Credit denominated in Dollars, whether such Letter of
Credit is to be a Revolving Letter of Credit or a Synthetic L/C Letter of Credit
(which designation shall be made in accordance with this Agreement); and
(i) such other matters as the relevant L/C Issuer may reasonably request. In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the relevant L/C Issuer (1) the Letter of Credit to be amended;
(2) the proposed date of amendment thereof (which shall be a Business Day);
(3) the nature of the proposed amendment; and (4) such other matters as the
relevant L/C Issuer may reasonably request.
          (ii) Promptly after receipt of any Letter of Credit Application, the
relevant L/C Issuer will confirm with the Administrative Agent (by telephone or
in writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, subject to the
terms and conditions hereof such L/C Issuer shall, on the requested date, issue
a Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of (x) each Dollar
Revolving Letter of Credit, each Dollar Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, acquire from the
relevant L/C Issuer a risk participation in such Dollar Revolving Letter of
Credit in an amount equal to the product of such Dollar Revolving Credit
Lender’s Pro Rata Share times the amount of such Dollar Revolving Letter of
Credit, (y) each Alternative Currency Revolving Letter of Credit, each
Alternative Currency Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, acquire from the relevant L/C Issuer
a risk participation in such Alternative Currency Revolving Letter of Credit in
an amount equal to the product of such Alternative Currency Revolving Credit
Lender’s Pro Rata Share times the amount of such Alternative Currency Revolving
Letter of Credit and (z) each Synthetic L/C Letter of Credit, each Synthetic L/C
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
acquire from the Synthetic L/C Issuer a risk participation in such Synthetic L/C
Letter of Credit in an amount equal to the product of such Synthetic L/C
Lender’s Pro Rata Share (determined on the basis of the aggregate amount of its
Synthetic L/C Commitments as a percentage of the Aggregate Synthetic L/C
Commitments) times the amount of such Synthetic L/C Letter of Credit.

74



--------------------------------------------------------------------------------



 



          (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the relevant L/C Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions (each, an “Auto-Renewal Letter of
Credit”); provided that any such Auto-Renewal Letter of Credit must permit the
relevant L/C Issuer to prevent any such renewal at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the relevant L/C Issuer, the Borrower shall not be required to make a specific
request to the relevant L/C Issuer for any such renewal. Once an Auto-Renewal
Letter of Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the renewal
of such Letter of Credit at any time to an expiry date not later than the
applicable Letter of Credit Expiration Date; provided that the relevant L/C
Issuer shall not permit any such renewal if (A) the relevant L/C Issuer has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof (by reason of the provisions
of Section 2.03(a)(ii) or 2.03(a)(iii), or otherwise) or (B) the relevant L/C
Issuer has received notice (which may be by telephone or in writing) on or
before the day that is five (5) Business Days before the Nonrenewal Notice Date
from the Administrative Agent, any Revolving Credit Lender or any Synthetic L/C
Lender, as applicable, or the Borrower that one or more of the applicable
conditions specified in Section 4.03 is not then satisfied.
          (iv) Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the relevant L/C Issuer will also deliver to the
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
          (c) Drawings and Reimbursements; Funding of Participations.
          (i) Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the relevant L/C Issuer shall
notify promptly the Borrower and the Administrative Agent thereof. Not later
than 11:00 a.m. on the Business Day immediately following the date of any
payment by an L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse such L/C Issuer by such time, the Administrative Agent shall
promptly notify each Appropriate Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the Dollar Amount thereof in the
case of an Alternative Currency) (the “Unreimbursed Amount”), and the amount of
such Appropriate Lender’s Pro Rata Share thereof (determined, in the case of an
Unreimbursed Amount under a Synthetic L/C Letter of Credit, on the basis of the
aggregate amount of its Synthetic L/C Commitments as a percentage of the

75



--------------------------------------------------------------------------------



 



Aggregate Synthetic L/C Commitments). In such event, (x) in the case of an
Unreimbursed Amount under a Dollar Revolving Letter of Credit, the Borrower
shall be deemed to have requested a Dollar Revolving Credit Borrowing of Base
Rate Loans, (y) in the case of an Unreimbursed Amount under an Alternative
Currency Revolving Letter of Credit, the Borrower shall be deemed to have
requested an Alternative Currency Revolving Credit Borrowing of Eurocurrency
Rate Loans and (z) in the case of an Unreimbursed Amount under a Synthetic L/C
Letter of Credit, the Borrower shall be deemed to have requested from the
Non-Extended Synthetic L/C Lenders a Non-Extended Synthetic L/C Borrowing of
Eurocurrency Rate Loans as described in clause (viii) below, in each case to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount (less,
in the case of an Unreimbursed Amount under a Synthetic L/C Letter of Credit,
the aggregate amount directed to be withdrawn from the Tranche S Collateral
Account on account thereof pursuant to Section 2.03(c)(viii)(B)), without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Eurocurrency Rate Loans or Base Rate Loans, but subject, in each case, to the
conditions set forth in Section 4.03 (other than the delivery of a Committed
Loan Notice and any condition that would not be satisfied solely as a result of
the failure by the Borrower to reimburse such Unreimbursed Amount in accordance
with this paragraph) and provided that (A) in the case of any such request for a
Dollar Revolving Credit Borrowing, after giving effect thereto, the aggregate
Outstanding Amount of the Dollar Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share of the Outstanding Amount of all Dollar Revolving L/C
Obligations, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Swing Line Loans shall not exceed such Lender’s Dollar Revolving Credit
Commitment, (B) in the case of any such request for an Alternative Currency
Revolving Credit Borrowing, after giving effect thereto, the aggregate
Outstanding Amount of the Alternative Currency Revolving Credit Loans of any
Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount of all
Alternative Currency Revolving L/C Obligations shall not exceed such Lender’s
Alternative Currency Revolving Credit Commitment and (C) in the case of any such
request for a Non-Extended Synthetic L/C Borrowing, after giving effect thereto,
the Non-Extended Synthetic L/C Exposure of any Lender shall not exceed such
Lender’s Non-Extended Synthetic L/C Commitment. Any notice given by an L/C
Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
          (ii) Each Dollar Revolving Credit Lender (including any such Lender
acting as an L/C Issuer) shall, upon any notice pursuant to Section 2.03(c)(i),
make funds available to the Administrative Agent for the account of the relevant
Revolving L/C Issuer at the Administrative Agent’s Office for payments in an
amount equal to its Pro Rata Share of any Unreimbursed Amount in respect of a
Dollar Revolving Letter of Credit not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Dollar

76



--------------------------------------------------------------------------------



 



Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the relevant Revolving L/C Issuer. Each
Alternative Currency Revolving Credit Lender (including any such Lender acting
as an L/C Issuer) shall, upon any notice pursuant to Section 2.03(c)(i), make
funds available to the Administrative Agent for the account of the relevant
Revolving L/C Issuer at the Administrative Agent’s Office for payments in an
amount equal to its Pro Rata Share of any Unreimbursed Amount in respect of an
Alternative Currency Revolving Letter of Credit not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Alternative Currency
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the relevant Revolving L/C Issuer.
          (iii) With respect to any Unreimbursed Amount in respect of a Dollar
Revolving Letter of Credit that is not fully refinanced by a Dollar Revolving
Credit Borrowing of Base Rate Loans because the applicable conditions set forth
in Section 4.03 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the relevant Revolving L/C Issuer a Dollar
Revolving L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which Dollar Revolving L/C Borrowing shall be due and payable on
demand (together with interest) and shall bear interest at the Default Rate. In
such event, each Dollar Revolving Credit Lender’s payment to the Administrative
Agent for the account of the relevant Revolving L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such Dollar Revolving L/C Borrowing and shall constitute a Dollar Revolving L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.03. With respect to any Unreimbursed Amount in respect of an
Alternative Currency Revolving Letter of Credit that is not fully refinanced by
an Alternative Currency Revolving Credit Borrowing of Base Rate Loans because
the applicable conditions set forth in Section 4.03 cannot be satisfied or for
any other reason, the Borrower shall be deemed to have incurred from the
relevant Revolving L/C Issuer an Alternative Currency Revolving L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which
Alternative Currency Revolving L/C Borrowing shall be due and payable on demand
(together with interest) and shall bear interest at the Default Rate. In such
event, each Alternative Currency Revolving Credit Lender’s payment to the
Administrative Agent for the account of the relevant Revolving L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such Alternative Currency Revolving L/C Borrowing and shall
constitute an Alternative Currency Revolving L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
          (iv) Until each Revolving Credit Lender funds its Revolving Credit
Loan or Revolving L/C Advance pursuant to this Section 2.03(c) to

77



--------------------------------------------------------------------------------



 



reimburse the relevant Revolving L/C Issuer for any amount drawn under any
Revolving Letter of Credit, interest in respect of such Lender’s Pro Rata Share
of such amount shall be solely for the account of the relevant Revolving L/C
Issuer.
          (v) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or Revolving L/C Advances to reimburse a Revolving L/C Issuer for amounts
drawn under Letters of Credit, as contemplated by this Section 2.03(c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the relevant Revolving L/C Issuer, the Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default; or (C) any other occurrence, event or condition, whether or not
similar to any of the foregoing; provided that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.03 (other than delivery by the
Borrower of a Committed Loan Notice and any condition that would not be
satisfied solely as a result of the failure by the Borrower to reimburse the
applicable Unreimbursed Amount in accordance with Section 2.03(c)(i)). No such
making of a Revolving L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse the relevant Revolving L/C Issuer for
the amount of any payment made by such Revolving L/C Issuer under any Revolving
Letter of Credit, together with interest as provided herein.
          (vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant Revolving L/C Issuer any
amount required to be paid by such Lender pursuant to the foregoing provisions
of this Section 2.03(c) by the time specified in Section 2.03(c)(ii), such
Revolving L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such Revolving L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. A
certificate of the relevant Revolving L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.
          (vii) If, at any time after a Revolving L/C Issuer has made a payment
under any Revolving Letter of Credit and has received from any Revolving Credit
Lender such Lender’s Revolving L/C Advance in respect of such payment in
accordance with this Section 2.03(c), the Administrative Agent receives for the
account of such Revolving L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Pro Rata Share thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s Revolving L/C

78



--------------------------------------------------------------------------------



 



Advance was outstanding) in the same funds as those received by the
Administrative Agent.
          (viii) If the Synthetic L/C Issuer shall not have received from the
Borrower the payment required to be made by Section 2.03(c)(i) with respect to
any Synthetic L/C Letter of Credit within the time specified in such Section,
the Synthetic L/C Issuer will promptly notify the Administrative Agent of the
Unreimbursed Amount. In each such event:
          (A) the Administrative Agent will promptly notify each Non-Extended
Synthetic L/C Lender of such Unreimbursed Amount and of such Lender’s
Non-Extended Synthetic L/C Pro Rata Share Amount with respect thereto, and each
Non-Extended Synthetic L/C Lender hereby authorizes and directs the
Administrative Agent to reimburse the Synthetic L/C Issuer, from such Lender’s
Credit-Linked Deposit, in an amount equal to such Lender’s Non-Extended
Synthetic L/C Pro Rata Share Amount, and the Administrative Agent will promptly
pay to the Synthetic L/C Issuer such amount, which payment shall reduce such
Lender’s Credit-Linked Deposit in a like amount. Upon any such payment, each
Non-Extended Synthetic L/C Lender shall be deemed to have made a Non-Extended
Synthetic L/C Loan in an amount equal to its Non-Extended Synthetic L/C Pro Rata
Share Amount, which Non-Extended Synthetic L/C Loans shall initially be
Eurocurrency Rate Loans having Interest Periods set forth in clause (ix) below;
provided, however, that if the conditions precedent to borrowing set forth in
Section 4.03 have not been satisfied (other than delivery of a Committed Loan
Notice or any condition that is not satisfied solely as a result of the failure
by the Borrower to reimburse the applicable Unreimbursed Amount in accordance
with Section 2.03(c)(i)), then payment of such Non-Extended Synthetic L/C Pro
Rata Share Amount shall not be deemed to constitute Non-Extended Synthetic L/C
Loans and shall not relieve the Borrower of its obligation to reimburse such
Unreimbursed Amount; and
          (B) the Borrower hereby authorizes and directs the Synthetic L/C
Issuer to withdraw from the Tranche S Collateral Account in respect of each
Extended Synthetic L/C Lender’s participation in such Unreimbursed Amount an
amount equal to such Lender’s Extended Synthetic L/C Pro Rata Share Amount,
which amount shall solely be utilized to reimburse the Synthetic L/C Issuer for
the applicable portion of such Unreimbursed Amount. The Administrative Agent
shall promptly upon request advise the Synthetic L/C Issuer of the aggregate
amount of any such permitted withdrawal, and the Synthetic L/C Issuer shall
promptly advise the Administrative Agent of the amount of any such reimbursement
it shall effect with the proceeds of any such withdrawal.
Notwithstanding anything herein to the contrary, (x) the funding obligation of
each Non-Extended Synthetic L/C Lender in respect of its participation in

79



--------------------------------------------------------------------------------



 



Synthetic L/C Letters of Credit shall have been satisfied in full upon the
funding of its Credit-Linked Deposit and (y) the funding obligation of each
Extended Synthetic L/C Lender in respect of its participation in Synthetic L/C
Letters of Credit shall have been satisfied in full upon the funding of its
Tranche S Term Loan. Any amounts received by the Administrative Agent thereafter
pursuant to Section 2.03(c) in respect of an Unreimbursed Amount under a
Synthetic L/C Letter of Credit will be promptly remitted by the Administrative
Agent to the Credit-Linked Deposit Account, for the ratable account of the
Non-Extended Synthetic L/C Lenders, and the Tranche S Collateral Account (such
remittance to be allocated between the Credit-Linked Deposit Account and the
Tranche S Collateral Account ratably) (it being understood that, thereafter,
such amounts will be available to reimburse the Synthetic L/C Issuer in
accordance with this Section 2.03).
          (ix) On each date on which the Administrative Agent charges the
Credit-Linked Deposit Account to reimburse an Unreimbursed Amount in respect of
a Synthetic L/C Letter of Credit as provided in Section 2.03(c)(viii), (A) if
such amount is deemed to constitute Non-Extended Synthetic L/C Loans, the
Borrower shall have the right either to reimburse such amount or to allow such
amount to remain outstanding as Non-Extended Synthetic L/C Loans with an initial
Interest Period coincident with the then-applicable Interest Periods for the
Credit-Linked Deposits, subject to subsequent conversion in accordance with
Section 2.02, and (B) if such amount is not deemed to constitute Non-Extended
Synthetic L/C Loans, then such amount shall be deemed to be payment in respect
of the Non-Extended Synthetic L/C Lenders’ participations in such Unreimbursed
Amount and such Unreimbursed Amount (to the extent of such participations) shall
be due and payable on demand (together with interest) and shall bear interest at
the Default Rate (which rate shall be determined by reference to the Applicable
Rate that would have been applicable to the Non-Extended Synthetic L/C Loans),
with such interest accruing for the account of the Non-Extended Synthetic L/C
Lenders that shall have been deemed to have made such payment. For the avoidance
of doubt, no interest shall accrue and be payable to Extended Synthetic L/C
Lenders in respect of the portion of any Unreimbursed Amount that is allocable
to the Extended Synthetic L/C Lenders and funded with funds withdrawn from the
Tranche S Collateral Account, other than the interest payable in respect of the
Tranche S Term Loans.
          (x) If any payment received by the Administrative Agent for the
account of an L/C Issuer pursuant to Section 2.03(c)(i) is required to be
returned under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by such L/C Issuer in its discretion),
(A) in the case of a Revolving Letter of Credit, each Revolving Credit Lender
shall pay to the Administrative Agent for the account of such Revolving L/C
Issuer its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect and (B) in the case of a Synthetic L/C Letter
of Credit, (1) each Non-Extended

80



--------------------------------------------------------------------------------



 



Synthetic L/C Lender hereby authorizes and directs the Administrative Agent to
reimburse the Synthetic L/C Issuer, from such Lender’s Credit-Linked Deposits,
in an amount equal to such Lender’s Non-Extended Synthetic L/C Percentage of its
Pro Rata Share (determined on the basis of the aggregate amount of its Synthetic
L/C Commitments as a percentage of the Aggregate Synthetic L/C Commitments) of
such returned amount and (2) the Borrower hereby authorizes the Synthetic L/C
Issuer to reimburse itself from the Tranche S Collateral Account in an amount
equal to each Extended Synthetic L/C Lender’s Extended Synthetic L/C Percentage
of its Pro Rata Share (determined on the basis of the aggregate amount of its
Synthetic L/C Commitments as a percentage of the Aggregate Synthetic L/C
Commitments) of such returned amount, in each case plus interest thereon from
the date of such return to the date such amount is so reimbursed, at a rate per
annum equal to the Eurocurrency Rate for Eurocurrency Rate Loans denominated in
Dollars.
          (d) Obligations Absolute. The obligation of the Borrower to reimburse
the relevant L/C Issuer for each drawing under each Letter of Credit issued by
it and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:
          (i) any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other agreement or instrument relating thereto;
          (ii) the existence of any claim, counterclaim, setoff, defense or
other right that any Loan Party may have at any time against any beneficiary or
any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the relevant L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
          (iii) any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
          (iv) any payment by the relevant L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by the
relevant L/C Issuer under such Letter of Credit to any Person purporting to be a
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, liquidator, receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

81



--------------------------------------------------------------------------------



 



          (v) any exchange, release or nonperfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Guaranty or
any other guarantee, for all or any of the Obligations of any Loan Party in
respect of such Letter of Credit; or
          (vi) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, any Loan Party;
provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof.
          (e) Role of L/C Issuers. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the relevant L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of any L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Lenders or the Required Lenders, as applicable; (ii) any
action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Letter of Credit Application. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, any Agent-Related Person, nor any of the respective
correspondents, participants or assignees of any L/C Issuer, shall be liable or
responsible for any of the matters described in clauses (i) through (iii) of
Section 2.03(e); provided that anything in such clauses to the contrary
notwithstanding, the Borrower may have a claim against an L/C Issuer, and such
L/C Issuer may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by such L/C Issuer’s willful
misconduct or gross negligence or such L/C Issuer’s willful or grossly negligent
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, each L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and no L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits

82



--------------------------------------------------------------------------------



 



thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
          (f) Cash Collateral. (i) If any Event of Default occurs and is
continuing and the Administrative Agent or the Required Lenders, as applicable,
require the Borrower to Cash Collateralize the Revolving L/C Obligations
pursuant to Section 8.02(c) or (ii) an Event of Default set forth under
Section 8.01(f) or (g) occurs and is continuing, then the Borrower shall Cash
Collateralize the then Outstanding Amount of all Revolving L/C Obligations (in
an amount equal to 105% of such Outstanding Amount determined as of the date of
such Event of Default), and shall do so not later than 2:00 p.m., New York City
time, on (x) in the case of the immediately preceding clause (i), (1) the
Business Day that the Borrower receives notice thereof, if such notice is
received on such day prior to 12:00 Noon, New York City time, or (2) if clause
(1) above does not apply, the Business Day immediately following the day on
which the Borrower receives such notice and (y) in the case of the immediately
preceding clause (ii), the Business Day on which an Event of Default set forth
under Section 8.01(f) or (g) occurs or, if such day is not a Business Day, the
Business Day immediately succeeding such day. For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant Revolving L/C Issuer and the Revolving
Credit Lenders, as collateral for the Revolving L/C Obligations, cash or deposit
account balances (“Cash Collateral”) pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the relevant
Revolving L/C Issuer (which documents are hereby consented to by the Revolving
Credit Lenders). Derivatives of such term have corresponding meanings. The
Borrower hereby grants to the Administrative Agent, for the benefit of the L/C
Issuers and the Revolving Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
Collateral shall be maintained in blocked accounts at UBS AG, Stamford Branch
and may be invested in readily available Cash Equivalents. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than the Administrative Agent
(on behalf of the Secured Parties) or that the total amount of such funds is
less than 105% of the aggregate Outstanding Amount of all Revolving L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the deposit accounts at UBS AG, Stamford Branch as aforesaid, an amount
equal to the excess of (a) 105% of such aggregate Outstanding Amount over
(b) the total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent reasonably determines to be free and clear of any such
right and claim. Upon the drawing of any Revolving Letter of Credit for which
funds are on deposit as Cash Collateral, such funds shall be applied, to the
extent permitted under applicable Law, to reimburse the relevant L/C Issuer. To
the extent the amount of any Cash Collateral exceeds 105% of the then
Outstanding Amount of such Revolving L/C Obligations and so long as no Event of
Default has occurred and is continuing, the excess shall be refunded to the
Borrower. If such Event of Default is cured or waived and no other Event of
Default is then occurring and continuing, the amount of any Cash Collateral
shall be refunded to the Borrower.

83



--------------------------------------------------------------------------------



 



          (g) Letter of Credit Fees.
          (i) The Borrower shall pay to the Administrative Agent for the account
of each Dollar Revolving Credit Lender in accordance with its Pro Rata Share a
Letter of Credit fee for each Dollar Revolving Letter of Credit issued pursuant
to this Agreement equal to the Applicable Rate times the daily maximum amount
then available to be drawn under such Dollar Revolving Letter of Credit (whether
or not such maximum amount is then in effect under such Dollar Revolving Letter
of Credit if such maximum amount increases periodically pursuant to the terms of
such Dollar Revolving Letter of Credit). Such letter of credit fees shall be
computed on a quarterly basis in arrears. Such letter of credit fees shall be
due and payable in Dollars on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Dollar Revolving Letter of Credit, on the
Letter of Credit Expiration Date relating to Dollar Revolving Letters of Credit
and thereafter on demand. If there is any change in the Applicable Rate during
any quarter, the daily maximum amount of each Dollar Revolving Letter of Credit
shall be computed and multiplied by the Applicable Rate separately for each
period in such quarter during which such Applicable Rate was in effect.
          (ii) The Borrower shall pay to the Administrative Agent for the
account of each Alternative Currency Revolving Credit Lender in accordance with
its Pro Rata Share a Letter of Credit fee for each Alternative Currency
Revolving Letter of Credit issued pursuant to this Agreement equal to the
Applicable Rate times the daily maximum amount then available to be drawn under
such Alternative Currency Revolving Letter of Credit (whether or not such
maximum amount is then in effect under such Alternative Currency Revolving
Letter of Credit if such maximum amount increases periodically pursuant to the
terms of such Alternative Currency Revolving Letter of Credit). Such letter of
credit fees shall be computed on a quarterly basis in arrears. Such letter of
credit fees shall be due and payable in Dollars on the first Business Day after
the end of each March, June, September and December, commencing with the first
such date to occur after the issuance of such Alternative Currency Revolving
Letter of Credit, on the Letter of Credit Expiration Date relating to
Alternative Currency Revolving Letters of Credit and thereafter on demand. If
there is any change in the Applicable Rate during any quarter, the daily maximum
amount of each Alternative Currency Revolving Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period in such quarter
during which such Applicable Rate was in effect.
          (h) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Revolving Letter of Credit issued by it
equal to 0.125% per annum of the daily maximum amount then available to be drawn
under such Revolving Letter of Credit (whether or not such maximum amount is
then in effect under such Revolving Letter of Credit if such maximum amount
increases periodically pursuant to the terms of such Revolving Letter of
Credit). Such fronting fees shall be computed on a quarterly basis in arrears.
Such fronting fees shall be due and payable on the first Business Day after the
end of each March, June, September and December, commencing

84



--------------------------------------------------------------------------------



 



with the first such date to occur after the issuance of such Revolving Letter of
Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, the Borrower shall pay directly to each L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of such L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable within ten (10) Business Days of demand and are
nonrefundable. The Borrower shall also pay to the L/C Issuers such other fees as
may be agreed to by the Borrower and the applicable L/C Issuer in respect of
Letters of Credit issued by such L/C Issuer.
          (i) Conflict with Letter of Credit Application. Notwithstanding
anything else to the contrary in any Letter of Credit Application, in the event
of any conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
          (j) Addition of a Revolving L/C Issuer.
          (i) A Dollar Revolving Credit Lender may become an additional Dollar
Revolving L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Dollar Revolving Credit Lender. The
Administrative Agent shall notify the Dollar Revolving Credit Lenders of any
such additional Dollar Revolving L/C Issuer.
          (ii) An Alternative Currency Revolving Credit Lender may become an
additional Alternative Currency Revolving L/C Issuer hereunder pursuant to a
written agreement among the Borrower, the Administrative Agent and such
Alternative Currency Revolving Credit Lender. The Administrative Agent shall
notify the Alternative Currency Revolving Credit Lenders of any such additional
Alternative Currency Revolving L/C Issuer.
          (k) Credit-Linked Deposit Account.
          (i) Each of the Administrative Agent, the Synthetic L/C Issuer and
each Non-Extended Synthetic L/C Lender hereby acknowledges and agrees that
(x) each Non-Extended Synthetic L/C Lender or its predecessor in interest has
funded its Credit-Linked Deposit to the Administrative Agent for application in
the manner contemplated by Section 2.03(c)(viii) and (y) the Administrative
Agent may invest the Credit-Linked Deposits in such investments as may be
determined from time to time by the Administrative Agent. The Administrative
Agent hereby agrees to pay to each Non-Extended Synthetic L/C Lender, on each
Interest Payment Date for the Credit-Linked Deposits, interest (computed on the
basis of the actual number of days elapsed over a year of 360 days) on the
amount of such Non-Extended Synthetic L/C Lender’s Pro Rata Share (determined on
the basis of its Non-Extended Synthetic L/C Commitment as a percentage of the
Aggregate Non-Extended Synthetic L/C Commitments) of the aggregate amount of the
Credit-Linked Deposits during such Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period less the Credit-Linked

85



--------------------------------------------------------------------------------



 



Deposit Cost Amount. With respect to any Interest Period during which a
Non-Extended Synthetic L/C Loan is deemed made, the Administrative Agent shall
determine the amount of interest payable by the Borrower on such Non-Extended
Synthetic L/C Loan for the portion of such Interest Period during which such
Non-Extended Synthetic L/C Loan is outstanding and the amount of interest
payable by the Administrative Agent on the Credit-Linked Deposits during such
Interest Period pursuant to the applicable provisions of this Agreement, and
such determination shall be conclusive absent manifest error.
          (ii) None of Holdings, the Borrower or any Subsidiary shall have any
right, title or interest in or to the Credit-Linked Deposit Account or the
Credit-Linked Deposits or obligations with respect thereto other than as
expressly provided in this Agreement. Without limiting the foregoing, the
obligation to return the Credit-Linked Deposits to the Non-Extended Synthetic
L/C Lenders is solely an obligation of the Administrative Agent, and none of
Holdings, the Borrower or any Subsidiary shall have any liability or obligation
in respect of the principal amount of the Credit-Linked Deposits.
          (l) Synthetic L/C Facilities. Notwithstanding anything to the
contrary, the Letters of Credit under the Synthetic L/C Facilities shall only be
issued by the Synthetic L/C Issuer.
          SECTION 2.04. Swing Line Loans.
          (a) The Swing Line. Subject to the terms and conditions set forth
herein, the Swing Line Lender agrees to make loans in Dollars (each such loan, a
“Swing Line Loan”) to the Borrower from time to time on any Business Day
applicable with respect to the Dollar Revolving Credit Facility until the
Maturity Date applicable to the Revolving Credit Facilities in an aggregate
amount not to exceed at any time outstanding the amount of the Swing Line
Sublimit, notwithstanding the fact that such Swing Line Loans, when aggregated
with the Pro Rata Share of the Outstanding Amount of Dollar Revolving Credit
Loans and Dollar Revolving L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Dollar Revolving Credit
Commitment; provided that, after giving effect to any Swing Line Loan, the
aggregate Outstanding Amount of the Dollar Revolving Credit Loans of any Lender,
plus such Lender’s Pro Rata Share of the Outstanding Amount of all Dollar
Revolving L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Dollar Revolving
Credit Commitment then in effect; provided further that the Borrower shall not
use the proceeds of any Swing Line Loan to refinance any outstanding Swing Line
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
be a Base Rate Loan. Swing Line Loans shall only be denominated in Dollars.
Immediately upon the making of a Swing Line Loan, each Dollar Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in

86



--------------------------------------------------------------------------------



 



such Swing Line Loan in an amount equal to the product of such Lender’s Pro Rata
Share times the amount of such Swing Line Loan.
          (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon
the Borrower’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Administrative Agent not later than
1:00 p.m. on the requested borrowing date, and shall specify (i) the amount to
be borrowed, which shall be a minimum of $100,000 (and any amount in excess of
$100,000 shall be an integral multiple of $25,000), and (ii) the requested
borrowing date, which shall be a Business Day. Each such telephonic notice must
be confirmed promptly by delivery to the Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Dollar Revolving Credit Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.03 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.
          (c) Refinancing of Swing Line Loans.
          (i) The Swing Line Lender at any time in its sole and absolute
discretion may request, on behalf of the Borrower (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each Dollar
Revolving Credit Lender make a Dollar Revolving Credit Loan that is a Base Rate
Loan in an amount equal to such Lender’s Pro Rata Share of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 4.03 and provided
that after giving effect thereto, the aggregate Outstanding Amount of the Dollar
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all Dollar Revolving L/C Obligations, plus such Lender’s
Pro Rata Share of the Outstanding Amount of all Swing Line Loans shall not
exceed such Lender’s Dollar Revolving Credit Commitment. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the

87



--------------------------------------------------------------------------------



 



Administrative Agent. Each Dollar Revolving Credit Lender shall make an amount
equal to its Pro Rata Share of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds for the account
of the Swing Line Lender at the Administrative Agent’s Office for Dollar
denominated payments not later than 1:00 p.m. on the day specified in such
Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Dollar
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Dollar Revolving Credit Loan that is a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.
          (ii) If for any reason any Swing Line Loan cannot be refinanced by
such a Dollar Revolving Credit Borrowing in accordance with Section 2.04(c)(i),
the request for Base Rate Loans submitted by the Swing Line Lender as set forth
therein shall be deemed to be a request by the Swing Line Lender that each of
the Dollar Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loan and each Dollar Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.
          (iii) If any Dollar Revolving Credit Lender fails to make available to
the Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.
          (iv) Each Dollar Revolving Credit Lender’s obligation to make Dollar
Revolving Credit Loans or to purchase and fund risk participations in Swing Line
Loans pursuant to this Section 2.04(c) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, the Borrower or any other Person for any reason
whatsoever, (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided that each Dollar Revolving Credit Lender’s obligation to make Dollar
Revolving Credit Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 4.03. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

88



--------------------------------------------------------------------------------



 



          (d) Repayment of Participations.
          (i) At any time after any Dollar Revolving Credit Lender has purchased
and funded a risk participation in a Swing Line Loan, if the Swing Line Lender
receives any payment on account of such Swing Line Loan, the Swing Line Lender
will distribute to such Lender its Pro Rata Share of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s risk participation was funded) in the same funds as those
received by the Swing Line Lender.
          (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Dollar Revolving Credit Lender shall pay to the Swing Line
Lender its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender.
          (e) Interest for Account of Swing Line Lender. The Swing Line Lender
shall be responsible for invoicing the Borrower for interest on the Swing Line
Loans. Until each Dollar Revolving Credit Lender funds its Base Rate Loan or
risk participation pursuant to this Section 2.04 to refinance such Lender’s Pro
Rata Share of any Swing Line Loan, interest in respect of such Pro Rata Share
shall be solely for the account of the Swing Line Lender.
          (f) Payments Directly to Swing Line Lender. The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the Swing Line Lender.
          SECTION 2.05. Prepayments.
          (a) Optional.
          (i) The Borrower may, upon notice to the Administrative Agent, at any
time or from time to time voluntarily prepay Term Loans of any Class, Revolving
Credit Loans of any Class and Non-Extended Synthetic L/C Loans in whole or in
part without premium or penalty; provided that (A) no prepayment of the Extended
Tranche B Dollar Term Loans shall be made pursuant to this paragraph unless the
remaining Non-Extended Tranche B Dollar Term Loans, if any, shall be prepaid at
least ratably, (B) no prepayment of the Extended Euro Term Loans shall be made
pursuant to this paragraph unless the remaining Non-Extended Euro Term Loans, if
any, shall be prepaid at least ratably, (C) no prepayment of the Tranche S Term
Loans shall be made pursuant to this paragraph unless (1) the Extended Synthetic
L/C Commitments are reduced in a like amount and (2) the Non-Extended Synthetic
L/C Commitments are reduced

89



--------------------------------------------------------------------------------



 



at least ratably and (D) prepayments of Non-Extended Synthetic L/C Loans shall
comply with clause (v) below; provided further that (1) such notice must be
received by the Administrative Agent not later than 12:00 p.m. (New York, New
York time or London, England time in the case of Loans denominated in an
Alternative Currency) (A) three (3) Business Days prior to any date of
prepayment of Eurocurrency Rate Loans denominated in Dollars, (B) four
(4) Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in an Alternative Currency and (C) on the date of prepayment of Base
Rate Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a
principal amount of (x) $2,500,000 or a whole multiple of $500,000 in excess
thereof in the case of Tranche B Dollar Term Loans, (y) €2,500,000 or a whole
multiple of €500,000 in excess thereof in the case of Euro Term Loans or
Alternative Currency Revolving Credit Loans denominated in Euros or (z)
£2,500,000 or a whole multiple of £500,000 in excess thereof in the case of
Alternative Currency Revolving Credit Loans denominated in Sterling; and (3) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding (it being understood that Base
Rate Loans shall be denominated in Dollars only). Each such notice shall specify
the date and amount of such prepayment and the Class(es) and Type(s) of Loans to
be prepaid. The Administrative Agent will promptly notify each Appropriate
Lender of its receipt of each such notice, and of the amount of such Lender’s
Pro Rata Share of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest thereon,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of principal of, and interest on, Alternative Currency Revolving
Credit Loans shall be made in the relevant Alternative Currency (even if the
Borrower is required to convert currency to do so). Each prepayment of the Loans
pursuant to this Section 2.05(a) shall be paid to the Appropriate Lenders in
accordance with their respective Pro Rata Shares.
          (ii) The Borrower may, upon notice to the Swing Line Lender (with a
copy to the Administrative Agent), at any time or from time to time, voluntarily
prepay Swing Line Loans in whole or in part without premium or penalty; provided
that (1) such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(2) any such prepayment shall be in a minimum principal amount of $100,000 or a
whole multiple of $100,000 in excess thereof or, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment. If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. All Swing Line Loans shall be
denominated in Dollars only.

90



--------------------------------------------------------------------------------



 



          (iii) Notwithstanding anything to the contrary contained in this
Agreement, the Borrower may rescind any notice of prepayment under
Section 2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted from a
refinancing of all of the Facilities, which refinancing shall not be consummated
or shall otherwise be delayed.
          (iv) Each voluntary prepayment of Term Loans of any Class pursuant to
this Section 2.05(a) shall be applied to repayments thereof required pursuant to
Section 2.07 as directed by the Borrower.
          (v) Voluntary prepayments of Non-Extended Synthetic L/C Loans made
other than in connection with a corresponding reduction of the Non-Extended
Synthetic L/C Commitments shall be made to the Administrative Agent, which shall
promptly remit the same to the Credit-Linked Deposit Account for the ratable
account of the Non-Extended Synthetic L/C Lenders (it being understood that,
thereafter, such amounts will be available to reimburse the Synthetic L/C Issuer
in accordance with Section 2.03); provided that no such prepayment and
remittance to the Credit-Linked Deposit Account may be made unless the Borrower
shall simultaneously make a ratable deposit in the Tranche S Collateral Account.
          (b) Mandatory. The provisions of this paragraph (b) shall not apply to
the Tranche S Term Loans, and each reference in this paragraph (b) to “Term
Loans” shall accordingly be deemed to exclude the Tranche S Term Loans.
          (i) Within five (5) Business Days after financial statements have been
delivered pursuant to Section 6.01(a) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(b), the Borrower shall cause to be
prepaid an aggregate Dollar Amount of Term Loans equal to (A) 50% (such
percentage as it may be reduced as described below, the “ECF Percentage”) of
Excess Cash Flow, if any, for the fiscal year covered by such financial
statements (commencing with the fiscal year ended December 31, 2007) minus
(B) the sum of (i) all voluntary prepayments of Term Loans during such fiscal
year and (ii) all voluntary prepayments of Revolving Credit Loans during such
fiscal year to the extent the Revolving Credit Commitments are permanently
reduced by the amount of such payments, in the case of each of the immediately
preceding clauses (i) and (ii), to the extent such prepayments are not funded
with the proceeds of Indebtedness; provided that (x) the ECF Percentage shall be
25% if the Total Leverage Ratio for the fiscal year covered by such financial
statements was less than 4.25:1 and greater than or equal to 3.25:1 and (y) the
ECF Percentage shall be 0% if the Total Leverage Ratio for the fiscal year
covered by such financial statements was less than 3.25:1.
          (ii) (A) If (x) Holdings, the Borrower or any Restricted Subsidiary
Disposes of any property or assets (other than any Disposition of any property
or assets permitted by Section 7.05(a), (b), (c), (d) (to the extent
constituting a Disposition by any Restricted Subsidiary to a Loan Party), (e),
(g)

91



--------------------------------------------------------------------------------



 



or (h)) or (y) any Casualty Event occurs, which in the aggregate results in the
realization or receipt by Holdings, the Borrower or such Restricted Subsidiary
of Net Cash Proceeds, the Borrower shall cause to be prepaid on or prior to the
date which is ten (10) Business Days after the date of the realization or
receipt of such Net Cash Proceeds an aggregate Dollar Amount of Term Loans equal
to 100% (or, in the case of a Disposition made solely pursuant to
Section 7.05(o), such lesser percentage of Net Cash Proceeds as may be specified
in Section 7.05(o) with respect to such Disposition) of all Net Cash Proceeds
realized or received; provided that, other than in the case of a Disposition
made pursuant to Section 7.05(n), no such prepayment shall be required pursuant
to this Section 2.05(b)(ii)(A) with respect to such portion of such Net Cash
Proceeds that the Borrower shall have, on or prior to such date, given written
notice to the Administrative Agent of its intent to reinvest in accordance with
Section 2.05(b)(ii)(B) (which notice may only be provided if no Event of Default
has occurred and is then continuing).
          (B) With respect to any Net Cash Proceeds realized or received with
respect to any Disposition (other than (I) any Disposition specifically excluded
from the application of Section 2.05(b)(ii)(A) or (II) any Disposition pursuant
to Section 7.05(n)) or any Casualty Event, at the option of the Borrower, the
Borrower may reinvest all or any portion of such Net Cash Proceeds in assets
useful for the business of Holdings and/or its Subsidiaries within (x) fifteen
(15) months following receipt of such Net Cash Proceeds or (y) if the Borrower
enters into a legally binding commitment to reinvest such Net Cash Proceeds
within fifteen (15) months following receipt thereof, within one hundred and
eighty (180) days of the date of such legally binding commitment; provided that
(i) so long as an Event of Default shall have occurred and be continuing, the
Borrower (x) shall not be permitted to make any such reinvestments (other than
pursuant to a legally binding commitment that the Borrower entered into at a
time when no Event of Default is continuing) and (y) shall not be required to
apply such Net Cash Proceeds which have been previously applied to prepay
Revolving Credit Loans to the prepayment of Term Loans until such time as the
relevant investment period has expired and no Event of Default is continuing and
(ii) if any Net Cash Proceeds are no longer intended to be or cannot be so
reinvested at any time after delivery of a notice of reinvestment election, an
amount equal to any such Net Cash Proceeds shall be applied within five
(5) Business Days after the Borrower reasonably determines that such Net Cash
Proceeds are no longer intended to be or cannot be so reinvested to the
prepayment of the Term Loans as set forth in this Section 2.05(b).
          (iii) If Holdings, the Borrower or any Restricted Subsidiary incurs or
issues any Indebtedness not expressly permitted to be incurred or issued
pursuant to Section 7.03, the Borrower shall cause to be prepaid an aggregate
Dollar Amount of Term Loans equal to 100% of all Net Cash Proceeds received

92



--------------------------------------------------------------------------------



 



therefrom on or prior to the date which is five (5) Business Days after the
receipt of such Net Cash Proceeds.
          (iv) If for any reason the aggregate Dollar Revolving Credit Exposures
at any time exceed the aggregate Dollar Revolving Credit Commitments then in
effect, the Borrower shall promptly prepay or cause to be promptly prepaid
Dollar Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize the
Dollar Revolving L/C Obligations in an aggregate amount equal to such excess;
provided that the Borrower shall not be required to Cash Collateralize the
Dollar Revolving L/C Obligations pursuant to this Section 2.05(b)(iv) unless,
after the prepayment in full of the Dollar Revolving Credit Loans and Swing Line
Loans, the aggregate Dollar Revolving Credit Exposures exceed the aggregate
Dollar Revolving Credit Commitments then in effect. If for any reason the
aggregate Alternative Currency Revolving Credit Exposures at any time exceed the
aggregate Alternative Currency Revolving Credit Commitments then in effect, the
Borrower shall promptly prepay or cause to be promptly prepaid Alternative
Currency Revolving Credit Loans and/or Cash Collateralize the Alternative
Currency Revolving L/C Obligations in an aggregate amount equal to such excess;
provided that the Borrower shall not be required to Cash Collateralize the
Alternative Currency Revolving L/C Obligations pursuant to this
Section 2.05(b)(iv) unless, after the prepayment in full of the Alternative
Currency Revolving Credit Loans, the aggregate Alternative Currency Revolving
Credit Exposures exceed the aggregate Alternative Currency Revolving Credit
Commitments then in effect.
          (v) Each prepayment of Term Loans pursuant to this Section 2.05(b)
shall be allocated among the Classes of Term Loans on a ratable basis and,
within each Class of Term Loans, shall be applied in direct order of maturity to
repayments thereof required pursuant to Section 2.07; and each such prepayment
shall be paid to the Lenders in accordance with their respective Pro Rata Shares
subject to clause (vi) of this Section 2.05(b).
          (vi) The Borrower shall notify the Administrative Agent in writing of
any mandatory prepayment of Term Loans required to be made pursuant to clauses
(i) through (iii) of this Section 2.05(b) at least three (3) Business Days prior
to the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment. Each Appropriate Lender
may reject all or a portion of its Pro Rata Share of any mandatory prepayment of
Term Loans required to be made pursuant to clauses (i) through (iii) of this
Section 2.05(b) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. (New York time)
one Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such prepayment; provided that any Rejection
Notice may be rejected by the Borrower by 5:00 p.m. (New York

93



--------------------------------------------------------------------------------



 



time) on the day of its receipt and shall thereupon become ineffective. Each
Rejection Notice from a given Lender shall specify the principal amount of the
mandatory repayment of Term Loans to be rejected by such Lender. If a Lender
fails to deliver a Rejection Notice to the Administrative Agent within the time
frame specified above or such Rejection Notice fails to specify the principal
amount of the Term Loans to be rejected, any such failure will be deemed an
acceptance of the total amount of such mandatory repayment of Term Loans. In the
event a Lender rejects all or any portion of its Pro Rata Share of any mandatory
prepayment of Term Loans required pursuant to clauses (i) through (iii) of this
Section 2.05(b), the rejected portion of such Lender’s Pro Rata Share of such
prepayment shall be retained by the Borrower.
          (vii) Notwithstanding any of the other provisions of Section 2.05(b),
so long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurocurrency Rate Loans is required to be made under this
Section 2.05(b) other than on the last day of the Interest Period therefor, the
Borrower may, in its sole discretion, deposit the amount of any such prepayment
otherwise required to be made thereunder into a Cash Collateral Account until
the last day of such Interest Period, at which time the Administrative Agent
shall be authorized (without any further action by or notice to or from the
Borrower or any other Loan Party) to apply such amount to the prepayment of such
Loans in accordance with this Section 2.05(b). Upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with this Section 2.05(b).
          (c) Interest, Funding Losses, Etc. All prepayments under this
Section 2.05 shall be accompanied by all accrued interest thereon, together
with, in the case of any such prepayment of a Eurocurrency Rate Loan (other than
a Non-Extended Synthetic L/C Loan to the extent such prepayment is applied to
increase the Credit-Linked Deposits) on a date other than the last day of an
Interest Period therefor, any amounts owing in respect of such Eurocurrency Rate
Loan pursuant to Section 3.05.
          SECTION 2.06. Termination or Reduction of Commitments and
Credit-Linked Deposits.
          (a) Optional. The Borrower may, upon written notice to the
Administrative Agent, terminate the unused Commitments of any Class, or from
time to time permanently reduce the unused Commitments of any Class; provided
that (A) no termination or reduction of Extended Synthetic L/C Commitments shall
be made pursuant to this paragraph unless the Tranche S Term Loans are prepaid
in a like amount and (B) until the Non-Extended Synthetic L/C Commitments shall
have been terminated or expired, no termination or reduction of the Extended
Synthetic L/C Commitments shall be made pursuant to this paragraph unless the
remaining Non-Extended Synthetic L/C Commitments shall be reduced at least
ratably; provided further that (i) any such notice shall be received by the
Administrative Agent three (3) Business Days prior to the

94



--------------------------------------------------------------------------------



 



date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $500,000 or any whole multiple of $100,000 in excess
thereof, (iii) if, after giving effect to any reduction of the Commitments, the
Dollar Revolving Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Dollar Revolving Credit Facility, such sublimit shall be
automatically reduced by the amount of such excess and (iv) the Borrower shall
not terminate or reduce the Synthetic L/C Commitments of any Class if (x) the
aggregate amount of the Synthetic L/C Exposures of such Class would exceed the
aggregate amount of the Synthetic L/C Commitments of such Class or (y) the
aggregate amount of the Synthetic L/C Exposures would exceed the aggregate
amount of the Synthetic L/C Commitments. Subject to clause (iii) above, the
amount of any such Commitment reduction shall not be applied to the Dollar
Revolving Letter of Credit Sublimit or the Swing Line Sublimit unless otherwise
specified by the Borrower. Notwithstanding the foregoing, the Borrower may
rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all of the Facilities,
which refinancing shall not be consummated or otherwise shall be delayed.
          (b) Mandatory. The Revolving Credit Commitments shall terminate on the
Maturity Date applicable to the Revolving Credit Facilities. The Synthetic L/C
Commitments of any Class shall terminate on the Maturity Date applicable to the
Synthetic L/C Facility of such Class.
          (c) Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of unused portions of the Dollar Revolving Letter of Credit Sublimit,
or the Swing Line Sublimit or the unused Commitments of any Class under this
Section 2.06. Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced (other than the
termination of the Commitment of any Lender as provided in Section 3.07).
          (d) Credit-Linked Deposits and Tranche S Collateral Account.
          (i) Concurrently with each optional reduction of the Aggregate
Non-Extended Synthetic L/C Commitments pursuant to and in accordance with
Section 2.06(a) (other than any such reduction to zero), the Administrative
Agent shall withdraw from the Credit-Linked Deposit Account and pay to each
Non-Extended Synthetic L/C Lender such Lender’s Non-Extended Synthetic L/C
Percentage of its Pro Rata Share (determined on the basis of its Non-Extended
Synthetic L/C Commitment as a percentage of the Aggregate Non-Extended Synthetic
L/C Commitments) of any amount by which the sum of (A) the Credit-Linked
Deposits credited to the account of the Non-Extended Synthetic L/C Lenders plus
(B) the aggregate principal amount of the Non-Extended Synthetic L/C Loans would
exceed, after giving effect to such reduction of the Aggregate Non-Extended
Synthetic L/C Commitments, the greater of the Aggregate Non-Extended Synthetic
L/C Commitments and the aggregate amount of the Non-Extended Synthetic L/C
Exposures.

95



--------------------------------------------------------------------------------



 



          (ii) Concurrently with any termination or reduction of the Aggregate
Non-Extended Synthetic L/C Commitments to zero pursuant to and in accordance
with this Section 2.06 or Article VIII, the Administrative Agent shall withdraw
from the Credit-Linked Deposit Account and pay to each Non-Extended Synthetic
L/C Lender such Lender’s Pro Rata Share (determined on the basis of its
Non-Extended Synthetic L/C Commitment as a percentage of the Aggregate
Non-Extended Synthetic L/C Commitments) of the excess at such time of the
aggregate amount of the Credit-Linked Deposits credited to the account of the
Non-Extended Synthetic L/C Lenders over the Non-Extended Synthetic L/C Exposure
(excluding any portion thereof attributable to Non-Extended Synthetic L/C
Loans).
          (iii) Concurrently with each optional termination or reduction of the
Aggregate Extended Synthetic L/C Commitments pursuant to and in accordance with
Section 2.06(a), the Synthetic L/C Issuer shall release to the Borrower from the
Tranche S Collateral Account funds in an amount equal to the amount of such
reduction, but only to the extent that, after giving effect thereto, the
aggregate amount of the Extended Synthetic L/C Exposures (determined without
giving effect to the proviso contained in the definition of “Extended Synthetic
L/C Exposure”) would not exceed the Tranche S Collateral Account Amount.
          SECTION 2.07. Repayment of Loans.
          (a) Tranche B Dollar Term Loans.
          (i) The Borrower shall repay to the Administrative Agent for the
ratable account of the Extended Tranche B Dollar Term Lenders (A) on the last
Business Day of each March, June, September and December, commencing with the
last Business Day of December 2010, an aggregate amount in Dollars equal to
0.25% of the aggregate principal amount of all Extended Tranche B Dollar Term
Loans outstanding on the Third Amendment and Restatement Effective Date (which
payments shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05) and (B) on the
Maturity Date for the Extended Tranche B Dollar Term Loans, the aggregate
principal amount of all Extended Tranche B Dollar Term Loans outstanding on such
date.
          (ii) The Borrower shall repay to the Administrative Agent for the
ratable account of the Non-Extended Tranche B Dollar Term Lenders (A) on the
last Business Day of each March, June, September and December, an aggregate
amount in Dollars equal to (x) the amount that would have been due on such date
in respect of the Existing Tranche B Dollar Term Loans pursuant to
Section 2.07(a) of the Second Amended and Restated Credit Agreement multiplied
by (y) a fraction the numerator of which is the Dollar Amount of the
Non-Extended Tranche B Dollar Term Loans as of the Third Amendment and
Restatement Effective Date and the denominator of which is the Dollar Amount of
all the

96



--------------------------------------------------------------------------------



 



Tranche B Dollar Term Loans as of the Third Amendment and Restatement Effective
Date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05)
and (B) on the Maturity Date for the Non-Extended Tranche B Dollar Term Loans,
the aggregate principal amount of all Non-Extended Tranche B Dollar Term Loans
outstanding on such date.
          (b) Euro Term Loans.
          (i) The Borrower shall repay to the Administrative Agent for the
ratable account of the Extended Euro Term Lenders (A) on the last Business Day
of each March, June, September and December, commencing with the last Business
Day of December 2010, an aggregate amount in Euros equal to 0.25% of the
aggregate principal amount of all Extended Euro Term Loans outstanding on the
Third Amendment and Restatement Effective Date (which payments shall be reduced
as a result of the application of prepayments in accordance with the order of
priority set forth in Section 2.05) and (ii) on the Maturity Date for the
Extended Euro Term Loans, the aggregate principal amount of all Extended Euro
Term Loans outstanding on such date.
          (ii) The Borrower shall repay to the Administrative Agent for the
ratable account of the Non-Extended Euro Term Lenders (A) on the last Business
Day of each March, June, September and December, an aggregate amount in Euros
equal to (x) the amount that would have been due on such date in respect of the
Existing Euro Term Loans pursuant to Section 2.07(b) of the Second Amended and
Restated Credit Agreement multiplied by (y) a fraction the numerator of which is
the aggregate amount of the Non-Extended Euro Term Loans as of the Third
Amendment and Restatement Effective Date and the denominator of which is the
aggregate amount of all the Euro Term Loans as of the Third Amendment and
Restatement Effective Date (which payments shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05) and (B) on the Maturity Date for the Non-Extended Euro Term Loans,
the aggregate principal amount of all Non-Extended Euro Term Loans outstanding
on such date.
          (c) Revolving Credit Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the Appropriate Lenders on the
Maturity Date for the Revolving Credit Facilities the aggregate principal amount
of all the Revolving Credit Loans outstanding on such date.
          (d) Swing Line Loans. The Borrower shall repay each Swing Line Loan on
the earlier to occur of (i) the date five (5) Business Days after such Loan is
made and (ii) the Maturity Date for the Dollar Revolving Credit Facility.
          (e) Tranche S Term Loans and Non-Extended Synthetic L/C Loans. The
Borrower shall repay to the Administrative Agent (i) on the Maturity Date for
the Extended Synthetic L/C Facility, for the ratable account of the Extended
Synthetic L/C

97



--------------------------------------------------------------------------------



 



Lenders, the aggregate principal amount of all Tranche S Term Loans outstanding
on such date and (ii) on the Maturity Date for the Non-Extended Synthetic L/C
Facility, for the ratable account of the Non-Extended Synthetic L/C Lenders, the
aggregate principal amount of all Non-Extended Synthetic L/C Loans outstanding
on such date.
          (f) For the avoidance of doubt, all Loans shall be repaid, whether
pursuant to this Section 2.07 or otherwise, in the currency in which they were
made.
          SECTION 2.08. Interest.
          (a) Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan (other than a Non-Extended Synthetic L/C Loan) shall bear
interest on the outstanding principal amount thereof for each Interest Period at
a rate per annum equal to the Eurocurrency Rate for such Interest Period plus
the Applicable Rate plus (in the case of a Eurocurrency Rate Loan of any Lender
which is lent from a Lending Office in the United Kingdom or a Participating
Member State) the Mandatory Cost; (ii) each Base Rate Loan (other than a Swing
Line Loan or a Non-Extended Synthetic L/C Loan) shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate; (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for Dollar Revolving Credit Loans; and (iv) each
Non-Extended Synthetic L/C Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period (or portion thereof) (which Interest
Period shall be coincident with the applicable Interest Period for the
Credit-Linked Deposits) at a rate per annum equal to the Eurocurrency Rate for
the Credit-Linked Deposits plus the Applicable Rate for the Non-Extended Tranche
B Dollar Term Loans that are Eurocurrency Rate Loans. For the avoidance of
doubt, each Alternative Currency Revolving Credit Loan shall be a Eurocurrency
Rate Loan.
          (b) The Borrower shall pay interest on past due amounts hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.
          (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
          (d) Interest on each Loan shall be payable in the currency in which
each Loan was made.

98



--------------------------------------------------------------------------------



 



          SECTION 2.09. Fees. In addition to certain fees described in
Sections 2.03(g) and (h):
          (a) Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of each (i) Dollar Revolving Credit Lender in accordance with
its Pro Rata Share, a commitment fee equal to the Applicable Rate with respect
to commitment fees times the actual daily amount by which the aggregate Dollar
Revolving Credit Commitment exceeds the sum of (A) the Outstanding Amount of
Dollar Revolving Credit Loans and (B) the Outstanding Amount of Dollar Revolving
L/C Obligations; provided that any commitment fee accrued with respect to any of
the Dollar Revolving Commitments of a Defaulting Lender during the period prior
to the time such Lender became a Defaulting Lender and unpaid at such time shall
not be payable by the Borrower so long as such Lender shall be a Defaulting
Lender except to the extent that such commitment fee shall otherwise have been
due and payable by the Borrower prior to such time; provided further that no
commitment fee shall accrue on any of the Dollar Revolving Credit Commitments of
a Defaulting Lender so long as such Lender shall be a Defaulting Lender and
(ii) Alternative Currency Revolving Credit Lender in accordance with its Pro
Rata Share, a commitment fee equal to the Applicable Rate with respect to
commitment fees times the actual daily amount by which the aggregate Alternative
Currency Revolving Credit Commitment exceeds the sum of (A) the Outstanding
Amount of Alternative Currency Revolving Credit Loans and (B) the Outstanding
Amount of Alternative Currency Revolving L/C Obligations; provided that any
commitment fee accrued with respect to any of the Alternative Currency Revolving
Commitments of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender except to
the extent that such commitment fee shall otherwise have been due and payable by
the Borrower prior to such time; provided further that no commitment fee shall
accrue on any of the Alternative Currency Revolving Credit Commitments of a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. The
commitment fees shall accrue at all times from the Original Closing Date until
the Maturity Date for the Revolving Credit Facilities, including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Original Closing Date, and on the Maturity Date for the Revolving Credit
Facilities. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
          (b) Facility Fee. The Borrower shall pay to the Administrative Agent
for the account of each Non-Extended Synthetic L/C Lender a facility fee equal
to (i) the sum of (A) the Applicable Rate with respect to Non-Extended Synthetic
L/C facility fees and (B) the Credit-Linked Deposit Cost Amount for the
applicable period times (ii) the amount of such Lender’s Credit-Linked Deposit.
The facility fee shall accrue at all times from the First Amendment and
Restatement Effective Date until the Maturity Date for the Non-Extended
Synthetic L/C Facility, including at any time during which one or more of

99



--------------------------------------------------------------------------------



 



the conditions in Article IV is not met, and shall be due and payable on each
Interest Payment Date with respect to Credit-Linked Deposits, and on any date on
which any Credit-Linked Deposit is terminated and the funds therein returned to
the Non-Extended Synthetic L/C Lenders.
          (c) Other Fees. The Borrower shall pay to the Agents such fees as
shall have been separately agreed upon in writing in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever (except as expressly agreed between the
Borrower and the applicable Agent).
          SECTION 2.10. Computation of Interest and Fees. All computations of
interest for Base Rate Loans when the Base Rate is determined by UBS AG,
Stamford Branch’s “prime rate” and for Alternative Currency Revolving Credit
Loans denominated in Sterling shall be made on the basis of a year of three
hundred and sixty-five (365) days and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a three hundred
and sixty (360) day year and actual days elapsed. Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid;
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one (1) day. Each determination by
the Administrative Agent of an interest rate or fee hereunder shall be
conclusive and binding for all purposes, absent manifest error.
          SECTION 2.11. Evidence of Indebtedness.
          (a) The Credit Extensions made by each Lender shall be evidenced by
one or more accounts or records maintained by such Lender and evidenced by one
or more entries in the Register maintained by the Administrative Agent, acting
solely for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
          (b) In addition to the accounts and records referred to in
Section 2.11(a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records and, in the case of the
Administrative Agent, entries in the

100



--------------------------------------------------------------------------------



 



Register, evidencing the purchases and sales by such Lender of participations in
Letters of Credit and Swing Line Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.
          (c) Entries made in good faith by the Administrative Agent in the
Register pursuant to Sections 2.11(a) and (b), and by each Lender in its account
or accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence
of the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.
          SECTION 2.12. Payments Generally.
          (a) All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder with respect to principal and interest on Loans denominated in an
Alternative Currency shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than 2:00 p.m. (London time) on the dates specified herein. If, for
any reason, the Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, the Borrower shall make such
payment in Dollars in the Dollar Amount of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its Pro
Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent (i) after 2:00 p.m., in the case
of payments in Dollars, or (ii) after 2:00 p.m. (London time) in the case of
payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.
          (b) If any payment to be made by the Borrower shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be; provided that, if such extension would cause payment
of interest on or principal of Eurocurrency Rate Loans to be made in the next
succeeding calendar month, such payment shall be made on the immediately
preceding Business Day.
          (c) Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make

101



--------------------------------------------------------------------------------



 



such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:
          (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate from time to time in effect; and
          (ii) if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in Same
Day Funds, together with interest thereon for the period from the date such
amount was made available by the Administrative Agent to the Borrower to the
date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the applicable Overnight Rate from time to
time in effect. When such Lender makes payment to the Administrative Agent
(together with all accrued interest thereon), then such payment amount
(excluding the amount of any interest which may have accrued and been paid in
respect of such late payment) shall constitute such Lender’s Loan included in
the applicable Borrowing. If such Lender does not pay such amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.
          (d) If any Lender makes available to the Administrative Agent funds
for any Loan to be made by such Lender as provided in the foregoing provisions
of this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
          (e) The obligations of the Lenders hereunder to make Loans, to fund
the Credit-Linked Deposits and to fund participations in Letters of Credit and
Swing Line

102



--------------------------------------------------------------------------------



 



Loans are several and not joint. The failure of any Lender to make any Loan, to
fund a Credit-Linked Deposit or to fund any such participation on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to fund its Credit-Linked
Deposit or purchase its participation.
          (f) Nothing herein shall be deemed to obligate any Lender to obtain
the funds for any Loan or Credit-Linked Deposit in any particular place or
manner or to constitute a representation by any Lender that it has obtained or
will obtain the funds for any Loan or Credit-Linked Deposit in any particular
place or manner.
          (g) Whenever any payment received by the Administrative Agent under
this Agreement or any of the other Loan Documents is insufficient to pay in full
all amounts due and payable to the Administrative Agent and the Lenders under or
in respect of this Agreement and the other Loan Documents on any date, such
payment shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations (without duplication of the Tranche S Term Loans)
outstanding at such time, in repayment or prepayment of such of the outstanding
Loans or other Obligations then owing to such Lender.
          SECTION 2.13. Sharing of Payments. If, other than as expressly
provided elsewhere herein, any Lender shall obtain on account of the Loans made
by it, or the participations in L/C Obligations and Swing Line Loans held by it,
any payment (whether voluntary, involuntary, through the exercise of any right
of setoff, or otherwise) in excess of its ratable share (or other share
contemplated hereunder) thereof, such Lender shall immediately (a) notify the
Administrative Agent of such fact, and (b) purchase from the other Lenders such
participations in the Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Loans or such participations, as the case may
be, pro rata with each of them; provided that if all or any portion of such
excess payment is thereafter recovered from the purchasing Lender under any of
the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a

103



--------------------------------------------------------------------------------



 



participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
          SECTION 2.14. Incremental Credit Extensions.
          (a) The Borrower may at any time or from time to time after the Second
Amendment and Restatement Effective Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request (a) one or more additional tranches of term loans (the
“Incremental Term Loans”) or (b) one or more increases in the amount of the
Revolving Credit Commitments (each such increase, a “Revolving Commitment
Increase”), provided that (i) both at the time of any such request and upon the
effectiveness of any Incremental Amendment referred to below, no Default or
Event of Default shall exist and at the time that any such Incremental Term Loan
is made (and after giving effect thereto) no Default or Event of Default shall
exist and (ii) the Borrower shall be in compliance with the covenant set forth
in Section 7.11 for the Test Period in effect at the applicable Incremental
Facility Closing Date determined on a Pro Forma Basis. Each tranche of
Incremental Term Loans and each Revolving Commitment Increase shall be in an
aggregate principal amount that is not less than $25,000,000 (provided that such
amount may be less than $25,000,000 if such amount represents all remaining
availability under the limit set forth in the next sentence). Notwithstanding
anything to the contrary herein, the aggregate amount of the Incremental Term
Loans and the Revolving Commitment Increases shall not exceed the sum of
$500,000,000. The Incremental Term Loans (a) shall rank pari passu in right of
payment and of security with the Revolving Credit Loans and the Term Loans, (b)
shall not mature earlier than the Latest Maturity Date in effect at the time
such Incremental Term Loans are incurred and (c) except as set forth above,
shall be treated substantially the same as the Term Loans (other than the
Tranche S Term Loans) (in each case, including with respect to mandatory and
voluntary prepayments), provided that (i) the terms and conditions applicable to
Incremental Term Loans may be materially different from those of the Term Loans
to the extent such differences are reasonably acceptable to the Arrangers and
(ii) the interest rates and amortization schedule applicable to the Incremental
Term Loans shall be determined by the Borrower and the lenders thereof. Each
notice from the Borrower pursuant to this Section shall set forth the requested
amount and proposed terms of the relevant Incremental Term Loans or Revolving
Commitment Increases. Incremental Term Loans may be made, and Revolving
Commitment Increases may be provided, by any existing Lender (and each existing
Term Lender will have the right, but not an obligation, to make a portion of any

104



--------------------------------------------------------------------------------



 



Incremental Term Loan, and each existing Revolving Credit Lender will have the
right, but not an obligation, to provide a portion of any Revolving Commitment
Increase, in each case on terms permitted in this Section 2.14 and otherwise on
terms reasonably acceptable to the Administrative Agent) or by any other bank or
other financial institution (any such other bank or other financial institution
being called an “Additional Lender”), provided that the Administrative Agent
shall have consented (not to be unreasonably withheld) to such Lender’s or
Additional Lender’s making such Incremental Term Loans or providing such
Revolving Commitment Increases if such consent would be required under
Section 10.07(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Lender or Additional Lender. Commitments in respect of
Incremental Term Loans and Revolving Commitment Increases shall become
Commitments (or in the case of a Revolving Commitment Increase to be provided by
an existing Revolving Credit Lender, an increase in such Lender’s applicable
Revolving Credit Commitment) under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by Holdings, the Borrower, each Lender agreeing to provide
such Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. The Incremental Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section. The effectiveness of
(and, in the case of any Incremental Amendment for an Incremental Term Loan, the
borrowing under) any Incremental Amendment shall be subject to the satisfaction
on the date thereof (each, an “Incremental Facility Closing Date”) of each of
the conditions set forth in Section 4.03 (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.03 shall be deemed to refer to the effective date of such Incremental
Amendment) and such other conditions as the parties thereto shall agree. The
Borrower will use the proceeds of the Incremental Term Loans and Revolving
Commitment Increases for any purpose not prohibited by this Agreement. No Lender
shall be obligated to provide any Incremental Term Loans or Revolving Commitment
Increases, unless it so agrees. Upon each increase in the Revolving Credit
Commitments pursuant to this Section, each Revolving Credit Lender immediately
prior to such increase will automatically and without further act be deemed to
have assigned to each Lender providing a portion of the Revolving Commitment
Increase (each a “Revolving Commitment Increase Lender”) in respect of such
increase, and each such Revolving Commitment Increase Lender will automatically
and without further act be deemed to have assumed, a portion of such Revolving
Credit Lender’s participations hereunder in outstanding Revolving Letters of
Credit and Swing Line Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (i) participations hereunder in Revolving Letters of Credit and
(ii) participations hereunder in Swing Line Loans held by each Revolving Credit
Lender (including each such Revolving Commitment Increase Lender) will equal the
percentage of the aggregate Revolving Credit Commitments of all Revolving Credit
Lenders represented by such Revolving Credit Lender’s Revolving Credit
Commitment. If, on the date of such increase, there are any Revolving Credit
Loans outstanding, such Revolving Credit Loans shall on or prior to the
effectiveness of such Revolving Commitment Increase be prepaid fr om the
proceeds of additional

105



--------------------------------------------------------------------------------



 



Revolving Credit Loans made hereunder (reflecting such increase in Revolving
Credit Commitments), which prepayment shall be accompanied by accrued interest
on the Revolving Credit Loans being prepaid and any costs incurred by any Lender
in accordance with Section 3.05. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.
          (b) This Section 2.14 shall supersede any provisions in Section 2.13
or 10.01 to the contrary.
          SECTION 2.15. Currency Equivalents.
          (a) The Administrative Agent shall determine the Dollar Amount of each
Loan denominated in an Alternative Currency and each L/C Obligation in respect
of Letters of Credit denominated in an Alternative Currency (i) in the case of
any Euro Term Loan, as of the Original Closing Date and (ii) otherwise, (A) as
of the first day of each Interest Period applicable thereto and (B) as of the
end of each fiscal quarter of the Borrower, and shall promptly notify the
Borrower and the Lenders of each Dollar Amount so determined by it. Each such
determination shall be based on the Exchange Rate (x) on the date of the related
Borrowing Request for purposes of the initial such determination for any Loan
denominated in an Alternative Currency and (y) on the fourth Business Day prior
to the date as of which such Dollar Amount is to be determined, for purposes of
any subsequent determination.
          (b) If after giving effect to any such determination of a Dollar
Amount, the aggregate Outstanding Amount of the Alternative Currency Revolving
Credit Loans and the Alternative Currency Revolving L/C Obligations exceeds the
aggregate Alternative Currency Revolving Credit Commitments then in effect by 5%
or more, the Borrower shall, within five (5) Business Days of receipt of notice
thereof from the Administrative Agent setting forth such calculation in
reasonable detail, prepay or cause to be prepaid outstanding Alternative
Currency Revolving Credit Loans or take other action (including, in the
Borrower’s discretion, cash collateralization of Alternative Currency Revolving
L/C Obligations in amounts from time to time equal to such excess) to the extent
necessary to eliminate any such excess.
          SECTION 2.16. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender: (a) if any Swing Line Obligations or Revolving L/C Obligations exist at
the time a Lender becomes a Defaulting Lender then the Borrower shall within one
(1) Business Day following notice by the Administrative Agent (x) first, prepay
such Defaulting Lender’s Pro Rata Share of the Swing Line Obligations and
(y) second, Cash Collateralize such Defaulting Lender’s Pro Rata Share of the
Revolving L/C Obligations in accordance with the procedures set forth in
Section 2.03(f) (with references therein to the Outstanding Amount of all
Revolving L/C Obligations, or similar terms, being deemed to refer instead to
the Outstanding Amount of such Defaulting Lender’s Pro Rata Share of all
Revolving

106



--------------------------------------------------------------------------------



 



L/C Obligations) for so long as such Revolving L/C Obligations are outstanding;
and (b) so long as any Lender is a Defaulting Lender, the Swing Line Lender
shall not be required to fund any Swing Line Loan and no Revolving L/C Issuer
shall be required to issue, amend or increase any Revolving Letter of Credit,
unless it is satisfied that the related exposure will be 100% covered (or in the
case of Cash Collateralization, 105% covered) as set forth in clause (a) above
and as the Administrative Agent, Swing Line Lender and any Revolving L/C Issuer
may otherwise reasonably require. The rights and remedies against a Defaulting
Lender under this Section 2.16 are in addition to other rights and remedies that
the Borrower, the Administrative Agent, each Revolving L/C Issuer, the Swing
Line Lender and the non-Defaulting Lenders may have against such Defaulting
Lender.
          SECTION 2.17. Revolving Credit Loan Modification Offers. (a) The
Borrower may, by written notice to the Administrative Agent from time to time,
make one or more offers (each, a “Revolving Credit Loan Modification Offer”) to
all the Revolving Credit Lenders of one or more Classes (each Class subject to
such a Loan Modification Offer, an “Affected Revolving Credit Class”) to make
one or more Permitted Amendments pursuant to procedures reasonably specified by
the Revolving Credit Loan Modification Offer Arranger and reasonably acceptable
to the Borrower. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days nor more than 30 Business Days after the date of such notice,
unless otherwise agreed to by the Administrative Agent). Permitted Amendments
shall become effective only with respect to the Loans and Commitments of the
Lenders of the Affected Revolving Credit Class that accept the applicable Loan
Modification Offer (such Lenders, the “Accepting Revolving Credit Lenders”) and,
in the case of any Accepting Revolving Credit Lender, only with respect to such
Lender’s Loans and Commitments of such Affected Revolving Credit Class as to
which such Lender’s acceptance has been made.
          (b) The Borrower and each Accepting Revolving Credit Lender shall
execute and deliver to the Administrative Agent a Revolving Credit Loan
Modification Agreement and such other documentation as the Administrative Agent
or the Revolving Credit Loan Modification Offer Arranger shall reasonably
specify to evidence the acceptance of the Permitted Amendments and the terms and
conditions thereof. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Revolving Credit Loan Modification Agreement.
Each of the parties hereto hereby agrees that, upon the effectiveness of any
Revolving Credit Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the Loans and Commitments of the Accepting Revolving Credit Lenders
of the Affected Revolving Credit Class, including any amendments necessary to
treat the applicable Loans and/or Commitments of the Accepting Revolving Credit
Lenders as a new “Class” of loans and/or commitments hereunder. Notwithstanding
the foregoing, no Permitted Amendment shall become effective unless the
Administrative Agent, to the extent to reasonably requested by the
Administrative Agent or the Revolving Credit Loan Modification Offer Arranger,
shall

107



--------------------------------------------------------------------------------



 



have received legal opinions, board resolutions, officer’s and secretary’s
certificates and other documentation consistent with those delivered on the
Original Closing Date under Section 4.01 of the Original Credit Agreement.
          (c) “Permitted Amendments” means any or all of the following: (i) an
extension of the Maturity Date applicable to the applicable Loans and/or
Commitments of the Accepting Revolving Credit Lenders, (ii) an increase in the
Applicable Rate with respect to the applicable Loans and/or Commitments of the
Accepting Revolving Credit Lenders, (iii) the inclusion of additional fees to be
payable to the Accepting Revolving Credit Lenders, (iv) such amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the judgment
of the Revolving Credit Loan Modification Offer Arranger or the Administrative
Agent, to provide the rights and benefits of this Agreement and other Loan
Documents to each new “Class” of loans and/or commitments resulting therefrom,
provided that (A) the allocation of the participation exposure with respect to
any then-existing or subsequently issued or made Revolving Letter of Credit or
Swing Line Loan as between the commitments of such new “Class” and the remaining
Commitments of the related Affected Revolving Credit Class shall be made on a
ratable basis as between the commitments of such new “Class” and the remaining
Commitments of the related Affected Revolving Credit Class and (B) the Letter of
Credit Expiration Date and the Maturity Date applicable to the Revolving Letters
of Credit issued by any Revolving L/C Issuer or the Swing Line Loans made by the
Swing Line Lender may not be extended without the prior written consent of such
Revolving L/C Issuer or the Swing Line Lender, as applicable, and (v) such other
amendments to this Agreement and the other Loan Documents as shall be
appropriate, in the judgment of the Revolving Credit Loan Modification Offer
Arranger or the Administrative Agent, to give effect to the foregoing Permitted
Amendments (it being agreed that the Administrative Agent shall be entitled to
receive customary agency fees for acting in such capacity for any period after
the Latest Maturity Date in effect immediately prior to the effectiveness of any
such Permitted Amendment (with the Borrower and the Administrative Agent
agreeing to negotiate in good faith the amount of such fees) and that no such
Permitted Amendment may affect the rights or duties of, or any fees or other
amounts payable, to the Administrative Agent without the prior written consent
thereto of the Administrative Agent).
ARTICLE III
Taxes, Increased Costs Protection and Illegality
          SECTION 3.01. Taxes.
          (a) Except as provided in this Section 3.01, any and all payments by
the Borrower (the term Borrower under Article III being deemed to include any
Subsidiary for whose account a Letter of Credit is issued) or any Guarantor to
or for the account of any Agent or any Lender under any Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, assessments, fees, withholdings or
similar charges, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, excluding, in the

108



--------------------------------------------------------------------------------



 



case of each Agent and each Lender, taxes imposed on or measured by its net
income (including branch profits), and franchise (and similar) taxes imposed on
it in lieu of net income taxes, by the jurisdiction (or any political
subdivision thereof) under the Laws of which such Agent or such Lender, as the
case may be, is organized or maintains a Lending Office, and all liabilities
(including additions to tax, penalties and interest) with respect thereto (all
such non-excluded taxes, duties, levies, imposts, deductions, assessments, fees,
withholdings or similar charges, and liabilities being hereinafter referred to
as “Taxes”). If the Borrower shall be required by any Laws to deduct any Taxes
or Other Taxes from or in respect of any sum payable under any Loan Document to
any Agent or any Lender, (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01), each of such Agent and such
Lender receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions, (iii) the
Borrower shall pay the full amount deducted to the relevant taxation authority
or other authority in accordance with applicable Laws, and (iv) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), the Borrower
shall furnish to such Agent or Lender (as the case may be) the original or a
certified copy of a receipt evidencing payment thereof to the extent such a
receipt is issued therefor, or other written proof of payment thereof that is
reasonably satisfactory to the Administrative Agent. If the Borrower fails to
pay any Taxes or Other Taxes when due to the appropriate taxing authority or
fails to remit to any Agent or any Lender the required receipts or other
required documentary evidence, the Borrower shall indemnify such Agent and such
Lender for any incremental taxes, interest or penalties that may become payable
by such Agent or such Lender arising out of such failure.
          (b) In addition, the Borrower agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise, property,
intangible or mortgage recording taxes or charges or similar levies which arise
from any payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).
          (c) The Borrower agrees to indemnify each Agent and each Lender for
(i) the full amount of Taxes and Other Taxes (including any Taxes or Other Taxes
imposed or asserted by any jurisdiction on amounts payable and paid under this
Section 3.01) payable by such Agent and such Lender and (ii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided that such Agent or Lender, as the case may be, provides the
Borrower with a written statement thereof setting forth in reasonable detail the
basis and calculation of such amounts. Payment under this Section 3.01(c) shall
be made within ten (10) days after the date such Lender or such Agent makes a
demand therefor.
          (d) Each Lender shall severally indemnify each Agent for any taxes
(including any taxes that are excluded from the definition of “Taxes” pursuant
to this

109



--------------------------------------------------------------------------------



 



Section 3.01, but, in the case of any Taxes, only to the extent that the
Borrower has not already indemnified such Agent for such Taxes and without
limiting the obligation of the Borrower to do so) attributable to such Lender
that are paid or payable by such Agent in connection with this Agreement and any
liability (including additions to tax, penalties, interest and expenses) arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that such Agent provides the Lender with a written statement thereof setting
forth in reasonable detail the basis and calculation of such amounts. Payment
under this Section 3.01(d) shall be made within ten (10) days after the date
such Agent makes a demand therefor.
          (e) The Borrower shall not be required pursuant to this Section 3.01
to pay any additional amount to, or to indemnify, any Lender or Agent, as the
case may be, to the extent that such Lender or such Agent becomes subject to
Taxes subsequent to the Original Closing Date (or, if later, the date such
Lender or Agent becomes a party to this Agreement) as a result of a change in
the place of organization of such Lender or Agent or a change in the Lending
Office of such Lender, except to the extent that any such change is requested or
required in writing by the Borrower (provided that nothing in this clause
(d) shall be construed as relieving the Borrower from any obligation to make
such payments or indemnification in the event of a change in Lending Office or
place of organization that precedes a change in Law to the extent such Taxes
result from a change in Law).
          (f) Notwithstanding anything else herein to the contrary, if a Foreign
Lender or an Agent is subject to U.S. federal withholding tax at a rate in
excess of zero percent at the time such Lender or such Agent, as the case may
be, first becomes a party to this Agreement, U.S. federal withholding tax
imposed by such jurisdiction at such rate shall be considered excluded from
Taxes unless and until such Lender or Agent, as the case may be, provides the
appropriate forms certifying that a lesser rate applies, whereupon U.S. federal
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such forms; provided that, if at the date of the
Assignment and Assumption pursuant to which a Foreign Lender becomes a party to
this Agreement, the Lender assignor was entitled to payments under clause (a) of
this Section 3.01 in respect of U.S. federal withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to U.S. federal withholding taxes that may be imposed in the future
or other amounts otherwise includable in Taxes) U.S. federal withholding tax, if
any, applicable with respect to the Lender assignee on such date. A Lender that
is entitled to an exemption from or reduction of Bermuda withholding tax shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law and as reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate; provided that such Lender is legally entitled to complete,
execute and deliver such documentation and in such Lender’s reasonable judgment
such completion, execution or submission would not materially prejudice the
legal position of such Lender or be otherwise materially disadvantageous to such
Lender; provided further that the Borrower, shall reimburse such Lender for any
material out-of-

110



--------------------------------------------------------------------------------



 



pocket costs that are incurred by the Lender with respect to providing any such
documentation.
          (g) If any Lender or Agent determines, in its sole discretion, that it
has received a refund in respect of any Taxes or Other Taxes as to which
indemnification or additional amounts have been paid to it by the Borrower
pursuant to this Section 3.01, it shall promptly remit such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 3.01 with respect to the Taxes or Other Taxes giving
rise to such refund plus any interest included in such refund by the relevant
taxing authority attributable thereto) to the Borrower, net of all out-of-pocket
expenses of the Lender or Agent, as the case may be and without interest (other
than any interest paid by the relevant taxing authority with respect to such
refund); provided that the Borrower, upon the request of the Lender or Agent, as
the case may be, agrees promptly to return such refund to such party in the
event such party is required to repay such refund to the relevant taxing
authority. Such Lender or Agent, as the case may be, shall, at the Borrower’s
request, provide the Borrower with a copy of any notice of assessment or other
evidence of the requirement to repay such refund received from the relevant
taxing authority (provided that such Lender or Agent may delete any information
therein that such Lender or Agent deems confidential). Nothing herein contained
shall interfere with the right of a Lender or Agent to arrange its tax affairs
in whatever manner it thinks fit nor oblige any Lender or Agent to claim any tax
refund or to make available its tax returns or disclose any information relating
to its tax affairs or any computations in respect thereof or require any Lender
or Agent to do anything that would prejudice its ability to benefit from any
other refunds, credits, reliefs, remissions or repayments to which it may be
entitled.
          (h) Each Lender agrees that, upon the occurrence of any event giving
rise to the operation of Section 3.01(a) or (c) with respect to such Lender it
will, if requested by the Borrower, use commercially reasonable efforts (subject
to such Lender’s overall internal policies of general application and legal and
regulatory restrictions) to designate another Lending Office for any Loan or
Letter of Credit affected by such event; provided that such efforts are made on
terms that, in the sole judgment of such Lender, cause such Lender and its
Lending Office(s) to suffer no economic, legal or regulatory disadvantage;
provided further that nothing in this Section 3.01(h) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.01(a) or (c).
          SECTION 3.02. Illegality. If any Lender determines that any Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund Eurocurrency Rate Loans, or to determine or charge interest rates based
upon the Eurocurrency Rate, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if

111



--------------------------------------------------------------------------------



 



applicable, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans, either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurocurrency Rate Loans to such day, or
promptly, if such Lender may not lawfully continue to maintain such Eurocurrency
Rate Loans. Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted and all amounts due, if
any, in connection with such prepayment or conversion under Section 3.05. Each
Lender agrees to designate a different Lending Office if such designation will
avoid the need for such notice and will not, in the good faith judgment of such
Lender, otherwise be materially disadvantageous to such Lender.
          SECTION 3.03. Inability to Determine Rates. If the Required Lenders
determine that for any reason adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan or Credit-Linked Deposit, or that the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or Credit-Linked Deposit does not adequately and fairly
reflect the cost to such Lenders of funding such Loan or Credit-Linked Deposits,
or that Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and the Interest Period of such
Eurocurrency Rate Loan or Credit-Linked Deposit, the Administrative Agent will
promptly so notify the Borrower and each Lender. Thereafter, the obligation of
the Lenders to make or maintain Eurocurrency Rate Loans or Credit-Linked
Deposits shall be suspended until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein and the Credit-Linked Deposits shall be invested so as
to earn a return equal to the greater of the applicable Overnight Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
          SECTION 3.04. Increased Cost and Reduced Return; Capital Adequacy;
Reserves on Eurocurrency Rate Loans.
          (a) If any Lender determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Original Closing Date, or such Lender’s compliance therewith, there shall be any
increase in the cost to such Lender of agreeing to make or making, funding or
maintaining Eurocurrency Rate Loans, maintaining any Credit-Linked Deposit or
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.04(a) any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes indemnifiable
pursuant to Section 3.01, (ii) changes in the basis of taxation of overall net
income (including branch profits), and franchise (and similar) taxes imposed in
lieu of net income taxes, by any jurisdiction or any political subdivision of
either thereof under the Laws of which such Lender is organized or maintains a
Lending Office, (iii) reserve requirements contemplated by Section 3.04(c) or
(iv) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in

112



--------------------------------------------------------------------------------



 



the Mandatory Cost, other than as set forth below) or the Mandatory Cost, as
calculated hereunder, does not represent the cost to such Lender of complying
with the requirements of the Bank of England and/or the Financial Services
Authority or the European Central Bank in relation to its making, funding or
maintaining of Eurocurrency Rate Loans, then from time to time within fifteen
(15) days after demand by such Lender setting forth in reasonable detail such
increased costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.06), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction or, if applicable, the portion of such cost that is not represented by
the Mandatory Cost.
          (b) If any Lender determines that the introduction of any Law
regarding capital adequacy or any change therein or in the interpretation
thereof, in each case after the Original Closing Date, or compliance by such
Lender (or its Lending Office) therewith, has the effect of reducing the rate of
return on the capital of such Lender or any corporation controlling such Lender
as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time upon demand of such Lender
setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.06), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction within
fifteen (15) days after receipt of such demand.
          (c) The Borrower shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan or Credit-Linked
Deposit equal to the actual costs of such reserves allocated to such Loan or
Credit-Linked Deposit by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive in the absence of manifest
error), and (ii) as long as such Lender shall be required to comply with any
reserve ratio requirement or analogous requirement of any other central banking
or financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurocurrency Rate Loans or Credit-Linked
Deposit, such additional costs (expressed as a percentage per annum and rounded
upwards, if necessary, to the nearest five decimal places) equal to the actual
costs allocated to such Commitment or Loan or Credit-Linked Deposit by such
Lender (as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error) which in each case shall be due and payable on
each date on which interest is payable on such Loan or Credit-Linked Deposit,
provided that the Borrower shall have received at least fifteen (15) days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
cost from such Lender. If a Lender fails to give notice fifteen (15) days prior
to the relevant Interest Payment Date, such additional interest or cost shall be
due and payable fifteen (15) days from receipt of such notice.
          (d) Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to

113



--------------------------------------------------------------------------------



 



demand such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to Section 3.04(a), (b) or (c) for any such
increased cost or reduction incurred more than one hundred and eighty (180) days
prior to the date that such Lender demands, or notifies the Borrower of its
intention to demand, compensation therefor; provided further that, if the
circumstance giving rise to such increased cost or reduction is retroactive,
then such 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.
          (e) If any Lender requests compensation under this Section 3.04, then
such Lender will, if requested by the Borrower, use commercially reasonable
efforts to designate another Lending Office for any Loan, Credit-Linked Deposit
Account or Letter of Credit affected by such event; provided that such efforts
are made on terms that, in the reasonable judgment of such Lender, cause such
Lender and its Lending Office(s) to suffer no material economic, legal or
regulatory disadvantage; provided further that nothing in this Section 3.04(e)
shall affect or postpone any of the Obligations of the Borrower or the rights of
such Lender pursuant to Section 3.04(a), (b), (c) or (d).
          SECTION 3.05. Funding Losses. Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:
          (a) (i) any continuation, conversion, payment or prepayment of any
Loan other than a Base Rate Loan on a day other than the last day of the
Interest Period for such Loan; or
          (b) any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.
          For purposes of calculating amounts payable by the Borrower to the
Lenders under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded. In addition, the Borrower shall
indemnify the Administrative Agent against any loss or expense comparable to the
losses or expenses covered by the preceding sentences of this Section 3.05 that
the Administrative Agent may sustain or incur as a consequence of any withdrawal
from the Credit-Linked Deposit Account pursuant to the terms of this Agreement
prior to the end of the then-applicable Interest Period for the Credit-Linked
Deposits.

114



--------------------------------------------------------------------------------



 



          SECTION 3.06. Matters Applicable to All Requests for Compensation.
          (a) Any Agent or any Lender claiming compensation under this
Article III shall deliver a certificate to the Borrower setting forth the
additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error. In determining such amount, such
Agent or such Lender may use any reasonable averaging and attribution methods.
          (b) With respect to any Lender’s claim for compensation under
Section 3.01, 3.02, 3.03 or 3.04, the Borrower shall not be required to
compensate such Lender for any amount incurred more than one hundred and eighty
(180) days prior to the date that such Lender notifies the Borrower of the event
that gives rise to such claim; provided that, if the circumstance giving rise to
such claim is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation by the Borrower under Section 3.04, the Borrower may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another Eurocurrency Rate Loans, or to convert Base Rate Loans into Eurocurrency
Rate Loans, until the event or condition giving rise to such request ceases to
be in effect (in which case the provisions of Section 3.06(c) shall be
applicable); provided that such suspension shall not affect the right of such
Lender to receive the compensation so requested.
          (c) If the obligation of any Lender to make or continue from one
Interest Period to another any Eurocurrency Rate Loan, or to convert Base Rate
Loans into Eurocurrency Rate Loans shall be suspended pursuant to
Section 3.06(b) hereof, such Lender’s Eurocurrency Rate Loans shall be
automatically converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.01, 3.02, 3.03 or 3.04
hereof that gave rise to such conversion no longer exist:
          (i) to the extent that such Lender’s Eurocurrency Rate Loans have been
so converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurocurrency Rate Loans shall be applied instead to its
Base Rate Loans; and
          (ii) all Loans that would otherwise be made or continued from one
Interest Period to another by such Lender as Eurocurrency Rate Loans shall be
made or continued instead as Base Rate Loans, and all Base Rate Loans of such
Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.
          (d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.01, 3.02,
3.03 or 3.04 hereof that gave rise to the conversion of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made

115



--------------------------------------------------------------------------------



 



by other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans and by such Lender are held pro rata (as to principal
amounts, interest rate basis and Interest Periods) in accordance with their
respective Commitments.
          SECTION 3.07. Replacement of Lenders under Certain Circumstances.
          (a) If at any time (i) the Borrower becomes obligated to pay
additional amounts or indemnity payments described in Section 3.01 or 3.04 as a
result of any condition described in such Sections or any Lender ceases to make
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or Section 3.04, (ii) any Lender becomes a Defaulting Lender or (iii) any Lender
becomes a Non-Consenting Lender, then the Borrower may, on ten (10) Business
Days’ prior written notice to the Administrative Agent and such Lender, replace
such Lender by causing such Lender to (and such Lender shall be obligated to)
assign pursuant to Section 10.07(b) (with the assignment fee to be paid by the
Borrower in such instance) all of its rights and obligations under this
Agreement to one or more Eligible Assignees; provided that neither the
Administrative Agent nor any Lender shall have any obligation to the Borrower to
find a replacement Lender or other such Person; and provided further that (A) in
the case of any such assignment resulting from a claim for compensation under
Section 3.04 or payments required to be made pursuant to Section 3.01, such
assignment will result in a reduction in such compensation or payments and
(B) in the case of any such assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Eligible Assignees shall have agreed to
the applicable departure, waiver or amendment of the Loan Documents.
          (b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans, Credit-Linked Deposits and
participations in L/C Obligations and Swing Line Loans, and (ii) deliver any
Notes evidencing such Loans to the Borrower or Administrative Agent. Pursuant to
such Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitments and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Loans and participations so assigned shall be paid in full by the assignee
Lender to such assigning Lender concurrently with such assignment and assumption
and (C) upon such payment and, if so requested by the assignee Lender, delivery
to the assignee Lender of the appropriate Note or Notes executed by the
Borrower, the assignee Lender shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender.
          (c) Notwithstanding anything to the contrary contained above, (i) any
Lender that acts as an L/C Issuer may not be replaced hereunder at any time that
it has

116



--------------------------------------------------------------------------------



 



any Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and (ii) the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.
          (d) In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of all affected Lenders in
accordance with the terms of Section 10.01 or all the Lenders with respect to a
certain Class of the Loans and (iii) the Required Lenders have agreed to such
consent, waiver or amendment, then any Lender who does not agree to such
consent, waiver or amendment shall be deemed a “Non-Consenting Lender.”
          SECTION 3.08. Survival. All of the Borrower’s obligations under this
Article 3 shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.
ARTICLE IV
Conditions Precedent to Effectiveness and Credit Extensions
          SECTION 4.01. [Reserved.]
          SECTION 4.02. Third Amendment and Restatement Effective Date. The
effectiveness of the amendment and restatement of this Agreement pursuant to the
Third Amendment and Restatement Agreement is subject to the satisfaction of the
conditions set forth in the Third Amendment and Restatement Agreement.
          SECTION 4.03. Conditions to All Credit Extensions. The obligation of
each Lender to honor any Request for Credit Extension (other than a Committed
Loan Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans) is subject to the following conditions
precedent:
          (a) The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document shall be true and
correct in all material respects on and as of the date of such Credit Extension;
provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further that, any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
such respective dates.

117



--------------------------------------------------------------------------------



 



          (b) No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.
          (c) The Administrative Agent and, if applicable, the relevant L/C
Issuer or the Swing Line Lender shall have received a Request for Credit
Extension in accordance with the requirements hereof.
          Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.03(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
ARTICLE V
Representations and Warranties
          The Borrower represents and warrants to the Agents and the Lenders
that:
          SECTION 5.01. Existence, Qualification and Power; Compliance with
Laws. Each Loan Party and each of its Subsidiaries (a) is a Person duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) is duly qualified and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs, injunctions and orders and (e) has all requisite
governmental licenses, authorizations, consents and approvals to operate its
business as currently conducted; except in each case referred to in clause (c),
(d) or (e), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.
          SECTION 5.02. Authorization; No Contravention. The execution, delivery
and performance by each Loan Party of each Loan Document to which such Person is
a party, and the consummation of the Transaction, are within such Loan Party’s
corporate or other powers, have been duly authorized by all necessary corporate
or other organizational action, and do not and will not (a) contravene the terms
of any of such Person’s Organization Documents, (b) conflict with or result in
any breach or contravention of, or the creation of any Lien under (other than as
permitted by Section 7.01), or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (c) violate any
material Law; except with respect to any conflict, breach or contravention or
payment (but not creation of Liens) referred to in clause (b)(i), to the extent
that such conflict, breach, contravention or payment could not reasonably be
expected to have a Material Adverse Effect.

118



--------------------------------------------------------------------------------



 



          SECTION 5.03. Governmental Authorization; Other Consents. No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, or for the consummation of the Transaction, (b) the grant by any Loan
Party of the Liens granted by it pursuant to the Collateral Documents, (c) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the priority thereof) or (d) the exercise by the Administrative Agent
or any Lender of its rights under the Loan Documents or the remedies in respect
of the Collateral pursuant to the Collateral Documents, except for (i) filings
necessary to perfect the Liens on the Collateral granted by the Loan Parties in
favor of the Secured Parties, (ii) the approvals, consents, exemptions,
authorizations, actions, notices and filings which have been duly obtained,
taken, given or made and are in full force and effect and (iii) those approvals,
consents, exemptions, authorizations or other actions, notices or filings, the
failure of which to obtain or make could not reasonably be expected to have a
Material Adverse Effect.
          SECTION 5.04. Binding Effect. This Agreement and each other Loan
Document has been duly executed and delivered by each Loan Party that is party
thereto. This Agreement and each other Loan Document constitutes, a legal, valid
and binding obligation of such Loan Party, enforceable against each Loan Party
that is party thereto in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.
          SECTION 5.05. Financial Statements; No Material Adverse Effect.
          (a) (i) The Audited Financial Statements and the Unaudited Financial
Statements fairly present in all material respects the financial condition of
Holdings and its Subsidiaries or Worldspan and its Subsidiaries, as the case may
be, as of the dates thereof and their results of operations for the period
covered thereby in accordance with GAAP consistently applied throughout the
periods covered thereby, except as otherwise expressly noted therein. During the
period from December 31, 2005 to and including the Worldspan Closing Date, there
has been (i) no sale, transfer or other disposition by Worldspan or any of its
Subsidiaries of any material part of the business or property of Worldspan or
any of its Subsidiaries, taken as a whole, and (ii) no purchase or other
acquisition by Worldspan or any of its Subsidiaries of any business or property
(including any Equity Interests of any other Person) material in relation to the
consolidated financial condition of Worldspan and its Subsidiaries, taken as a
whole, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto or has not otherwise been disclosed in
writing to the Administrative Agent prior to the Worldspan Closing Date.
          (ii) The unaudited pro forma consolidated balance sheet of Holdings
and its Subsidiaries as at March 31, 2006 (including the notes thereto) (the
“Original Closing Date Pro Forma Balance Sheet”) and the unaudited pro forma
consolidated statement of operations of Holdings and its Subsidiaries for the
most recent fiscal year then ended, the quarter ended March 31, 2006 and the

119



--------------------------------------------------------------------------------



 



12-month period ending on March 31, 2006 (together with the Original Closing
Date Pro Forma Balance Sheet, the “Original Closing Date Pro Forma Financial
Statements”), copies of which have heretofore been furnished to the
Administrative Agent, have been prepared giving effect (as if such events had
occurred on such date or at the beginning of such periods, as the case may be)
to the Original Closing Date Transactions, each material acquisition by Holdings
or any of its Subsidiaries consummated after March 31, 2006 and prior to the
Original Closing Date and all other material transactions that would be required
to be given pro forma effect by Regulation S-X promulgated under the Exchange
Act (including other adjustments consistent with the definition of Pro Forma
Adjustment or as otherwise agreed between the Borrower and the Arrangers). The
Original Closing Date Pro Forma Financial Statements have been prepared in good
faith, based on assumptions believed by the Borrower to be reasonable as of the
date of delivery thereof, and present fairly in all material respects on a pro
forma basis and in accordance with GAAP the estimated financial position of
Holdings and its Subsidiaries as at March 31, 2006 and their estimated results
of operations for the periods covered thereby, assuming that the events
specified in the preceding sentence had actually occurred at such date or at the
beginning of the periods covered thereby.
          (iii) The unaudited pro forma consolidated balance sheet of Holdings
and its Subsidiaries as of the last day of the most recently completed fiscal
quarter ended at least 45 days prior to the Worldspan Closing Date (including
the notes thereto) (the “Worldspan Closing Date Pro Forma Balance Sheet”) and
the unaudited pro forma consolidated statement of operations of Holdings and its
Subsidiaries for the most recent fiscal year then ended, the most recently
completed fiscal quarter ended at least 45 days prior to the Worldspan Closing
Date and the 12-month period ending on the last day of the most recently
completed fiscal quarter ended at least 45 days prior to the Worldspan Closing
Date (together with the Worldspan Closing Date Pro Forma Balance Sheet, the
“Worldspan Closing Date Pro Forma Financial Statements”), copies of which have
heretofore been furnished to the Administrative Agent, have been prepared giving
effect (as if such events had occurred on such date or at the beginning of such
periods, as the case may be) to the Worldspan Transactions, each material
acquisition by Holdings or any of its Subsidiaries consummated after the last
day of the most recently completed fiscal quarter ended at least 45 days prior
to the Worldspan Closing Date and prior to the Worldspan Closing Date and all
other material transactions that would be required to be given pro forma effect
by Regulation S-X promulgated under the Exchange Act (including other
adjustments consistent with the definition of Pro Forma Adjustment or as
otherwise agreed between the Borrower and the Arrangers). The Worldspan Closing
Date Pro Forma Financial Statements have been prepared in good faith, based on
assumptions believed by the Borrower to be reasonable as of the date of delivery
thereof, and present fairly in all material respects on a pro forma basis and in
accordance with GAAP the estimated financial position of Holdings and its
Subsidiaries as at the last day of the most recently completed fiscal quarter
ended at least 45 days prior to the Worldspan Closing Date and their estimated
results of

120



--------------------------------------------------------------------------------



 



operations for the periods covered thereby, assuming that the events specified
in the preceding sentence had actually occurred at such date or at the beginning
of the periods covered thereby.
          (b) Since the Original Closing Date, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.
          (c) As of the Original Closing Date, neither Holdings nor any
Subsidiary has any Indebtedness or other obligations or liabilities, direct or
contingent (other than (i) the liabilities reflected on Schedule 5.05,
(ii) obligations arising under or permitted by this Agreement and (iii)
liabilities incurred in the ordinary course of business) that, either
individually or in the aggregate, have had or could reasonably be expected to
have a Material Adverse Effect.
          SECTION 5.06. Litigation. There are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of the Borrower, threatened in
writing or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings or any of its Subsidiaries or
against any of their properties or revenues that either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
          SECTION 5.07. No Default. Neither Holdings nor any of its Subsidiary
is in default under or with respect to, or a party to, any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
          SECTION 5.08. Ownership of Property; Liens. Each Loan Party and each
of its Subsidiaries has good record and marketable title in fee simple to, or
valid leasehold interests in, or easements or other limited property interests
in, all real property necessary in the ordinary conduct of its business, free
and clear of all Liens except for minor defects in title that do not materially
interfere with its ability to conduct its business or to utilize such assets for
their intended purposes and Liens permitted by Section 7.01 and except where the
failure to have such title could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
          SECTION 5.09. Environmental Compliance.
          (a) There are no claims, actions, suits, or proceedings alleging
potential liability or responsibility for violation of, or otherwise relating
to, any Environmental Law that could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
          (b) Except as specifically disclosed in Schedule 5.09(b) or except as
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, (i) none of the properties currently or formerly owned,
leased or operated by any Loan Party or any of its Subsidiaries is listed or
proposed for listing on the NPL or on the CERCLIS or any analogous foreign,
state or local list or is adjacent to any such property;

121



--------------------------------------------------------------------------------



 



(ii) there are no and never have been any underground or aboveground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned, leased or operated by any Loan Party or any of its
Subsidiaries or, to its knowledge, on any property formerly owned or operated by
any Loan Party or any of its Subsidiaries; (iii) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries; and (iv) Hazardous Materials have not
been released, discharged or disposed of by any Person on any property currently
or formerly owned, leased or operated by any Loan Party or any of its
Subsidiaries and Hazardous Materials have not otherwise been released,
discharged or disposed of by any of the Loan Parties and their Subsidiaries at
any other location.
          (c) The properties owned, leased or operated by Holdings and the
Subsidiaries do not contain any Hazardous Materials in amounts or concentrations
which (i) constitute, or constituted a violation of, (ii) require remedial
action under, or (iii) could give rise to liability under, Environmental Laws,
which violations, remedial actions and liabilities, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.
          (d) Except as specifically disclosed in Schedule 5.09(d), neither
Holdings nor any of its Subsidiaries is undertaking, and has not completed,
either individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law except
for such investigation or assessment or remedial or response action that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
          (e) All Hazardous Materials generated, used, treated, handled or
stored at, or transported to or from, any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries have been disposed of
in a manner not reasonably expected to result, individually or in the aggregate,
in a Material Adverse Effect.
          (f) Except as would not reasonably be expected to result, individually
or in the aggregate, in a Material Adverse Effect, none of the Loan Parties and
their Subsidiaries has contractually assumed any liability or obligation under
or relating to any Environmental Law.
          SECTION 5.10. Taxes. Except as set forth in Schedule 5.10 or except as
could not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, Holdings and its Subsidiaries have timely
filed all Federal and state and other tax returns and reports required to be
filed, and have timely paid all Federal and state and other taxes, assessments,
fees and other governmental charges levied or imposed upon them or their
properties, income or assets otherwise due and payable, except those which are
being contested in good faith by appropriate proceedings

122



--------------------------------------------------------------------------------



 



diligently conducted and for which adequate reserves have been provided in
accordance with GAAP.
          SECTION 5.11. ERISA Compliance.
          (a) Except as set forth in Schedule 5.11(a) or as could not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, each Plan is in compliance in with the applicable provisions of
ERISA, the Code and other Federal or state Laws.
          (b) (i) No ERISA Event has occurred during the five-year period prior
to the date on which this representation is made or deemed made with respect to
any Pension Plan; (ii) no Pension Plan has an “accumulated funding deficiency”
(as defined in Section 412 of the Code), whether or not waived; (iii) neither
any Loan Party nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Sections 4201 or 4243 of ERISA with respect to a Multiemployer Plan; and
(v) neither any Loan Party nor any ERISA Affiliate has engaged in a transaction
that could be subject to Sections 4069 or 4212(c) of ERISA, except, with respect
to each of the foregoing clauses of this Section 5.11(b), as could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.
          (c) Except where noncompliance would not reasonably be expected to
result in a Material Adverse Effect, each Foreign Plan has been maintained in
substantial compliance with its terms and with the requirements of any and all
applicable laws, statutes, rules, regulations and orders, and neither a Loan
Party nor any Subsidiary has incurred any material obligation in connection with
the termination of or withdrawal from any Foreign Plan. Except as would not
reasonably be expected to result in a Material Adverse Effect, the present value
of the accrued benefit liabilities (whether or not vested) under each Foreign
Plan which is funded, determined as of the end of the most recently ended fiscal
year of a Loan Party or Subsidiary (based on the actuarial assumptions used for
purposes of the applicable jurisdiction’s financial reporting requirements), did
not exceed the current value of the assets of such Foreign Plan, and for each
Foreign Plan which is not funded, the obligations of such Foreign Plan are
properly accrued.
          SECTION 5.12. Subsidiaries; Equity Interests. As of the Original
Closing Date, neither Holdings nor any Loan Party has any Subsidiaries other
than those specifically disclosed in Schedule 5.12, and all of the outstanding
Equity Interests in material Subsidiaries have been validly issued, are fully
paid and nonassessable and all Equity Interests owned by Holdings or a Loan
Party are owned free and clear of all Liens except (i) those created under the
Collateral Documents and (ii) any nonconsensual Lien that is permitted under
Section 7.01. As of the Original Closing Date, Schedule 5.12 (a) sets forth the
name and jurisdiction of each Subsidiary, (b) sets forth the ownership interest
of Holdings, the Borrower and any other Subsidiary in each Subsidiary, including

123



--------------------------------------------------------------------------------



 



the percentage of such ownership and (c) identifies each Subsidiary that is a
Subsidiary the Equity Interests of which are required to be pledged on the
Original Closing Date pursuant to the Collateral and Guarantee Requirement.
          SECTION 5.13. Margin Regulations; Investment Company Act.
          (a) No Loan Party is engaged nor will it engage, principally or as one
of its important activities, in the business of purchasing or carrying margin
stock (within the meaning of Regulation U issued by the FRB), or extending
credit for the purpose of purchasing or carrying margin stock, and no proceeds
of any Borrowings or drawings under any Letter of Credit will be used for any
purpose that violates Regulation U.
          (b) None of Holdings, any Person Controlling the Borrower or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
          SECTION 5.14. Disclosure. No report, financial statement, certificate
or other written information furnished by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement (including any amendment hereto) or delivered
hereunder or any other Loan Document (as modified or supplemented by other
information so furnished) when taken as a whole contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to projected
financial information and pro forma financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.
          SECTION 5.15. Intellectual Property; Licenses, Etc. Each of the Loan
Parties and their Subsidiaries own, license or possess the right to use, all of
the trademarks, service marks, trade names, domain names, copyrights, patents,
patent rights, licenses, technology, software, know-how database rights, design
rights and other intellectual property rights (collectively, “IP Rights”) that
are reasonably necessary for the operation of their respective businesses as
currently conducted, and, without conflict with the rights of any Person, except
to the extent such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No such IP Rights
infringe upon any rights held by any Person except for such infringements,
individually or in the aggregate, which could not reasonably be expected to have
a Material Adverse Effect. No claim or litigation regarding any such IP Rights,
is pending or, to the knowledge of the Borrower, threatened against any Loan
Party or Subsidiary, which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
          SECTION 5.16. Solvency. On the Worldspan Closing Date after giving
effect to the Worldspan Transactions, the Loan Parties, on a consolidated basis,
are Solvent.

124



--------------------------------------------------------------------------------



 



          SECTION 5.17. Subordination of Junior Financing. The Obligations are
“Senior Debt,” “Senior Indebtedness,” “Guarantor Senior Debt” or “Senior Secured
Financing” (or any comparable term) under, and as defined in, any Junior
Financing Documentation.
          SECTION 5.18. Labor Matters. Except as, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect: (a) there are no
strikes or other labor disputes against Holdings or any of its Subsidiaries
pending or, to the knowledge of Holdings or the Borrower, threatened; (b) none
of hours worked by nor any payments made to employees of Holdings or any of its
Subsidiaries have been in violation of the Fair Labor Standards Act or any other
applicable Laws dealing with such matters; and (c) all payments due from
Holdings or any of its Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
party.
ARTICLE VI
Affirmative Covenants
          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, each of Holdings
and the Borrower shall, and shall (except in the case of the covenants set forth
in Sections 6.01, 6.02 and 6.03) cause each Restricted Subsidiary to:
          SECTION 6.01. Financial Statements. Deliver to the Administrative
Agent for prompt further distribution to each Lender:
          (a) as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of Holdings, a consolidated balance sheet of
Holdings and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, stockholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
Deloitte & Touche LLP or any other independent registered public accounting firm
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit;
          (b) as soon as available, but in any event within forty-five (45) days
after the end of each of the first three (3) fiscal quarters of each fiscal year
of Holdings, a consolidated balance sheet of Holdings and its Subsidiaries as at
the end of such fiscal quarter, and the related (i) consolidated statements of
income or operations for such fiscal quarter and for the portion of the fiscal
year then ended and (ii) consolidated statements of cash flows for the portion
of the fiscal year then ended, setting forth in each case in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal

125



--------------------------------------------------------------------------------



 



year and the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of Holdings and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes; and
          (c) simultaneously with the delivery of each set of consolidated
financial statements referred to in Sections 6.01(a) and 6.01(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) from such
consolidated financial statements.
Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and its Subsidiaries by furnishing (A) the applicable financial statements of
Holdings (or any direct or indirect parent of Holdings that holds all of the
Equity Interests of Holdings) or (B) Holdings’ (or any direct or indirect parent
thereof), as applicable, Form 10-K or 10-Q, as applicable, filed with the SEC;
provided that, with respect to each of clauses (A) and (B), to the extent such
information is in lieu of information required to be provided under
Section 6.01(a), such materials are accompanied by a report and opinion of
Deloitte & Touche LLP or any other independent registered public accounting firm
of nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit.
          SECTION 6.02. Certificates; Other Information. Deliver to the
Administrative Agent for prompt further distribution to each Lender:
          (a) no later than five (5) days after the delivery of the financial
statements referred to in Section 6.01(a), a certificate of its independent
registered public accounting firm certifying such financial statements and
stating that in making the examination necessary therefor no knowledge was
obtained of any Event of Default resulting from a violation of Section 7.11 or,
if any such Event of Default shall exist, stating the nature and status of such
event;
          (b) no later than five (5) days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower and, if such
Compliance Certificate demonstrates an Event of Default resulting from a
violation of Section 7.11, any of the Equity Investors may deliver, together
with such Compliance Certificate, notice of their intent to cure (a “Notice of
Intent to Cure”) such Event of Default pursuant to Section 8.05; provided that
the delivery of a Notice of Intent to Cure shall in no way affect or alter the
occurrence, existence or continuation of any such Event of Default or the
rights, benefits, powers and remedies of the Administrative Agent and the
Lenders under any Loan Document;

126



--------------------------------------------------------------------------------



 



          (c) promptly after the same are publicly available, copies of all
annual, regular, periodic and special reports and registration statements which
Holdings or the Borrower files with the SEC or with any Governmental Authority
that may be substituted therefor (other than amendments to any registration
statement (to the extent such registration statement, in the form it became
effective, is delivered), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
          (d) promptly after the furnishing thereof, copies of any material
requests or material notices received by any Loan Party (other than in the
ordinary course of business) or material statements or material reports
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any High Yield Notes Documentation, Junior
Financing Documentation or Permitted Refinancing Indebtedness Documentation in a
principal amount greater than the Threshold Amount and not otherwise required to
be furnished to the Lenders pursuant to any other clause of this Section 6.02;
          (e) together with the delivery of the financial statements pursuant to
Section 6.01(a) and each Compliance Certificate pursuant to Section 6.02(b),
(i) a report setting forth the information required by Section 3.03(c) of the
Security Agreement or confirming that there has been no change in such
information since the Original Closing Date or the date of the last such
report), (ii) a description of each event, condition or circumstance during the
last fiscal quarter covered by such Compliance Certificate requiring a mandatory
prepayment under Section 2.05(b) and (iii) a list of each Subsidiary that
identifies each Subsidiary as a Restricted or an Unrestricted Subsidiary as of
the date of delivery of such Compliance Certificate; and
          (f) promptly, such additional information regarding the business,
legal, financial or corporate affairs of any Loan Party or any Subsidiary, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender through the Administrative Agent may from time to time reasonably
request.
          Documents required to be delivered pursuant to Section 6.01(a) or
(b) or Section 6.02(c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
Holdings or the Borrower posts such documents, or provides a link thereto on
Holdings’ or the Borrower’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on
Holdings’ or the Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such

127



--------------------------------------------------------------------------------



 



documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the Compliance Certificates required by Section 6.02(b) to the
Administrative Agent. Each Lender shall be solely responsible for timely
accessing posted documents or requesting delivery of paper copies of such
documents from the Administrative Agent and maintaining its copies of such
documents.
          SECTION 6.03. Notices. Promptly after obtaining knowledge thereof,
notify the Administrative Agent:
          (a) of the occurrence of any Default; and
          (b) of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including arising out of or resulting from
(i) breach or non-performance of, or any default or event of default under, a
Contractual Obligation of any Loan Party or any Subsidiary, (ii) any dispute,
litigation, investigation, proceeding or suspension between any Loan Party or
any Subsidiary and any Governmental Authority, (iii) the commencement of, or any
material development in, any litigation or proceeding affecting any Loan Party
or any Subsidiary, including pursuant to any applicable Environmental Laws or in
respect of IP Rights or the assertion or occurrence of any noncompliance by any
Loan Party or as any of its Subsidiaries with, or liability under, any
Environmental Law or Environmental Permit, or (iv) the occurrence of any ERISA
Event.
          Each notice pursuant to this Section shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a) or (b) (as applicable) and (y) setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.
          SECTION 6.04. Payment of Obligations. Pay, discharge or otherwise
satisfy as the same shall become due and payable, all its obligations and
liabilities in respect of taxes, assessments and governmental charges or levies
imposed upon it or upon its income or profits or in respect of its property,
except, in each case, to the extent the failure to pay or discharge the same
could not reasonably be expected to have a Material Adverse Effect.
          SECTION 6.05. Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05 and (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except (i) to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect or (ii) pursuant to a transaction permitted by Section 7.04 or
7.05.

128



--------------------------------------------------------------------------------



 



          SECTION 6.06. Maintenance of Properties. Except if the failure to do
so could not reasonably be expected to have a Material Adverse Effect,
(a) maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order, repair and
condition, ordinary wear and tear excepted and casualty or condemnation
excepted, and (b) make all necessary renewals, replacements, modifications,
improvements, upgrades, extensions and additions thereof or thereto in
accordance with prudent industry practice.
          SECTION 6.07. Maintenance of Insurance. Maintain with financially
sound and reputable insurance companies, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as
Holdings, Borrower and the Restricted Subsidiaries) as are customarily carried
under similar circumstances by such other Persons.
          SECTION 6.08. Compliance with Laws. Comply in all material respects
with the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except if the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
          SECTION 6.09. Books and Records. Maintain proper books of record and
account, in which entries that are full, true and correct in all material
respects and are in conformity with GAAP consistently applied shall be made of
all material financial transactions and matters involving the assets and
business of Holdings or such Subsidiary, as the case may be.
          SECTION 6.10. Inspection Rights. Permit representatives and
independent contractors of the Administrative Agent and each Lender to visit and
inspect any of its properties, to examine its corporate, financial and operating
records, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than two
(2) times during any calendar year absent the existence of an Event of Default
and only one (1) such time shall be at the Borrower’s expense; provided further
that when an Event of Default exists, the Administrative Agent or any Lender (or
any of their respective representatives or independent contractors) may do any
of the foregoing at the expense of the Borrower at any time during normal
business hours and upon reasonable advance notice. The Administrative Agent and
the Lenders shall give the Borrower the opportunity to participate in any
discussions with Holdings’ independent public accountants.

129



--------------------------------------------------------------------------------



 



          SECTION 6.11. Covenant to Guarantee Obligations and Give Security. At
the Borrower’s expense, take all action necessary or reasonably requested by the
Administrative Agent to ensure that the Collateral and Guarantee Requirement
continues to be satisfied, including:
          (a) upon the formation or acquisition of any new direct or indirect
wholly owned Domestic Subsidiary (in each case, other than an Unrestricted
Subsidiary or an Excluded Subsidiary) by any Loan Party or the designation in
accordance with Section 6.14 of any existing direct or indirect wholly owned
Domestic Subsidiary as a Restricted Subsidiary:
          (i) within thirty (30) days after such formation, acquisition or
designation or such longer period as the Administrative Agent may agree in its
discretion:
          (A) cause each such Restricted Subsidiary that is required to become a
Guarantor under the Collateral and Guarantee Requirement to furnish to the
Administrative Agent a description of the real properties owned by such
Restricted Subsidiary that have a book value in excess of $7,250,000 in detail
reasonably satisfactory to the Administrative Agent;
          (B) cause (x) each such Restricted Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to duly
execute and deliver to the Administrative Agent or the Collateral Agent (as
appropriate) Mortgages, Security Agreement Supplements, Intellectual Property
Security Agreements and other security agreements and documents (including, with
respect to Mortgages, the documents listed in Section 6.13(b)), as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Mortgages, Security Agreement,
Intellectual Property Security Agreements and other Collateral Documents in
effect on the Original Closing Date), in each case granting Liens required by
the Collateral and Guarantee Requirement and (y) each direct or indirect parent
of each such Restricted Subsidiary that is required to be a Guarantor pursuant
to the Collateral and Guarantee Requirement to duly execute and deliver to the
Administrative Agent such Security Agreement Supplements and other security
agreements as reasonably requested by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Security
Agreements in effect on the Original Closing Date), in each case granting Liens
required by the Collateral and Guarantee Requirement;
          (C) (x) cause each such Restricted Subsidiary that is required to
become a Guarantor pursuant to the Collateral and Guarantee Requirement to
deliver any and all certificates representing Equity Interests (to the extent
certificated) that are required to be pledged pursuant to the Collateral and
Guarantee Requirement, accompanied by

130



--------------------------------------------------------------------------------



 



undated stock powers or other appropriate instruments of transfer executed in
blank and instruments evidencing the intercompany Indebtedness held by such
Restricted Subsidiary and required to be pledged pursuant to the Collateral
Documents, indorsed in blank to the Collateral Agent and (y) cause each direct
or indirect parent of such Restricted Subsidiary that is required to be a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing the outstanding Equity Interests (to the
extent certificated) of such Restricted Subsidiary that are required to be
pledged pursuant to the Collateral and Guarantee Requirement, accompanied by
undated stock powers or other appropriate instruments of transfer executed in
blank and instruments evidencing the intercompany Indebtedness issued by such
Restricted Subsidiary and required to be pledged in accordance with the
Collateral Documents, indorsed in blank to the Collateral Agent; and
          (D) take, and cause such Restricted Subsidiary and each direct or
indirect parent of such Restricted Subsidiary that is required to become a
guarantor pursuant to the Guarantee and Collateral Requirement to take, whatever
action (including the recording of Mortgages, the filing of Uniform Commercial
Code financing statements and delivery of stock and membership interest
certificates) may be necessary in the reasonable opinion of the Administrative
Agent to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid Liens required by the Collateral
and Guarantee Requirement, enforceable against all third parties in accordance
with their terms, except as such enforceability may be limited by Debtor Relief
Laws and by general principles of equity,
          (ii) within thirty (30) days after the request therefor by the
Administrative Agent, deliver to the Administrative Agent a signed copy of an
opinion, addressed to the Administrative Agent and the other Secured Parties, of
counsel for the Loan Parties reasonably acceptable to the Administrative Agent
as to such matters set forth in this Section 6.11(a) as the Administrative Agent
may reasonably request, and
          (iii) as promptly as practicable after the request therefor by the
Administrative Agent, deliver to the Administrative Agent with respect to each
parcel of real property that is owned by such Restricted Subsidiary and has a
book value in excess of $7,250,000 any existing title reports, surveys or
environmental assessment reports.
          (b) (i) [reserved];
          (ii) the Borrower shall obtain the security interests and Guarantees
set forth on Schedule 1.01B on or prior to the dates corresponding to such
security interests and Guarantees set forth on Schedule 1.01B; and

131



--------------------------------------------------------------------------------



 



          (iii) after the Original Closing Date, promptly after (x) the
acquisition of any material personal property by any Loan Party or (y) the
acquisition of any owned real property by any Loan Party with a book value in
excess of $7,250,000, and if such personal property or owned real property shall
not already be subject to a perfected Lien pursuant to the Collateral and
Guarantee Requirement, the Borrower shall give notice thereof to the
Administrative Agent and promptly thereafter shall cause such assets to be
subjected to a Lien to the extent required by the Collateral and Guarantee
Requirement and will take, or cause the relevant Loan Party to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect or record such Lien, including, as applicable, the
actions referred to in Section 6.13(b) with respect to real property.
          (c) Upon the Orbitz IPO (x) all Collateral granted by Orbitz TopCo and
its Subsidiaries pursuant to the Collateral Documents shall be released and
shall be free and clear of all Liens created by the Loan Documents and (y) all
other obligations under the Loan Documents of Orbitz TopCo or any of its
Subsidiaries that are Subsidiary Guarantors shall also be released, and the
Lenders hereby authorize the Administrative Agent and the Collateral Agent to
take all actions requested by Borrower to effectuate such releases.
          SECTION 6.12. Compliance with Environmental Laws. Except, in each
case, to the extent that the failure to do so could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, comply,
and take all reasonable actions to cause all lessees and other Persons operating
or occupying its properties to comply with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and, in each case to the extent required by
Environmental Laws, conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws.
          SECTION 6.13. Further Assurances and Post-Closing Conditions.
          (a) Promptly upon reasonable request by the Administrative Agent
(i) correct any material defect or error that may be discovered in the
execution, acknowledgment, filing or recordation of any Collateral Document or
other document or instrument relating to any Collateral, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent may reasonably request from time to time
in order to carry out more effectively the purposes of the Collateral Documents.
          (b) In the case of any real property referred to in Section 6.11(b),
provide the Administrative Agent with Mortgages with respect to such owned real
property within thirty (30) days of the acquisition of, or, if requested by the
Administrative Agent,

132



--------------------------------------------------------------------------------



 



entry into, or renewal of, a ground lease in respect of, such real property in
each case together with:
          (i) evidence that counterparts of the Mortgages have been duly
executed, acknowledged and delivered and are in form suitable for filing or
recording in all filing or recording offices that the Administrative Agent may
deem reasonably necessary or desirable in order to create a valid and subsisting
perfected Lien on the property and/or rights described therein in favor of the
Administrative Agent or the Collateral Agent (as appropriate) for the benefit of
the Secured Parties and that all filing and recording taxes and fees have been
paid or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent;
          (ii) fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies or the equivalent or other form available in
each applicable jurisdiction (the “Mortgage Policies”) in form and substance,
with endorsements and in amount, reasonably acceptable to the Administrative
Agent (not to exceed the value of the real properties covered thereby), issued,
coinsured and reinsured by title insurers reasonably acceptable to the
Administrative Agent, insuring the Mortgages to be valid subsisting Liens on the
property described therein, free and clear of all defects and encumbrances,
subject to Liens permitted by Section 7.01, and providing for such other
affirmative insurance (including endorsements for future advances under the Loan
Documents) and such coinsurance and direct access reinsurance as the
Administrative Agent may reasonably request;
          (iii) opinions of local counsel for the Loan Parties in states in
which the real properties are located, with respect to the enforceability and
perfection of the Mortgages and any related fixture filings in form and
substance reasonably satisfactory to the Administrative Agent;
          (iv) evidence that each such space lease contains a provision
reasonably acceptable to the Administrative Agent permitting a collateral
assignment with respect to such provisions; provided that the Administrative
Agent shall be permitted to waive this requirement if it is reasonably satisfied
that the Borrower has used its commercially reasonable efforts to comply with
this requirement; and
          (v) such other evidence that all other actions that the Administrative
Agent may reasonably deem necessary or desirable in order to create valid and
subsisting Liens on the property described in the Mortgages has been taken.
          SECTION 6.14. Designation of Subsidiaries. The board of directors of
Holdings may at any time designate any Restricted Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and after such designation, no Default shall have
occurred and be

133



--------------------------------------------------------------------------------



 



continuing, (ii) immediately after giving effect to such designation, Holdings,
the Borrower and the Restricted Subsidiaries shall be in compliance, on a Pro
Forma Basis (it being understood that if such designation is to be made
effective prior to the date that the March 31, 2007 Test Period has become
effective, the level set forth in Section 7.11 for the March 31, 2007 Test
Period shall be deemed to apply), with the covenant set forth in Section 7.11
(and, as a condition precedent to the effectiveness of any such designation, the
Borrower shall deliver to the Administrative Agent a certificate setting forth
in reasonable detail the calculations demonstrating such compliance) and
(iii) no Subsidiary (other than Orbitz TopCo and its Subsidiaries upon the
consummation of the Orbitz IPO) may be designated as an Unrestricted Subsidiary
if it is a “Restricted Subsidiary” for the purpose of any Junior Financing, as
applicable, and upon the Orbitz IPO (x) all Collateral granted by Orbitz TopCo
and its Subsidiaries pursuant to the Collateral Documents shall be released and
shall be free and clear of all Liens created by the Loan Documents and (y) all
other obligations under the Loan Documents of any of Orbitz TopCo or any of its
Subsidiaries that are Subsidiary Guarantors shall also be released. Orbitz TopCo
and its Subsidiaries shall continue to be Unrestricted Subsidiaries at all times
from and after the Orbitz IPO unless and until designated as a Restricted
Subsidiary in accordance with the other provisions of the Loan Documents
applicable to designating Unrestricted Subsidiaries as Restricted Subsidiaries.
The designation of any Subsidiary as an Unrestricted Subsidiary shall constitute
an Investment by Holdings therein at the date of designation in an amount equal
to the net book value of Holdings’ investment therein. The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.
          SECTION 6.15. Flood Insurance. With respect to each Mortgaged
Property, obtain flood insurance in such total amount as the Administrative
Agent or the Required Lenders may from time to time reasonably require, if at
any time the area in which any improvements are located on any Mortgaged
Property is designated a “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as amended from time to time.
          SECTION 6.16. Orbitz Indebtedness. If, upon or following the Orbitz
IPO, Orbitz Topco, any of its Subsidiaries or any other Person whose primary
assets or operations comprise a portion of the Orbitz Business and that is not
then a Loan Party Guarantees or otherwise becomes liable for any Indebtedness of
Holdings and its Subsidiaries (other than Orbitz Topco, any of its Subsidiaries
or any other Person whose primary assets or operations comprise a portion of the
Orbitz Business), such Person shall become subject to the Collateral and
Guarantee Requirement hereunder as if such Person were a Restricted Subsidiary
(it being understood that in such case such Person shall, other than for
purposes of granting guarantees and collateral pursuant to the Collateral and
Guarantee Requirement, not be considered a Restricted Subsidiary hereunder).
          SECTION 6.17. Post-Closing Matters. To the extent such items have not
been delivered as of the Third Amendment and Restatement Effective Date, within
120

134



--------------------------------------------------------------------------------



 



days after the Third Amendment and Restatement Effective Date, unless waived or
extended by the Collateral Agent in its sole discretion, the applicable Loan
Party shall deliver to the Collateral Agent, with respect to the Mortgage
encumbering Mortgaged Property entered into prior to the Second Amendment and
Restatement Effective Date, as amended prior to the Third Amendment and
Restatement Effective Date pursuant to a first amendment (the “First Mortgage
Amendment”), and as further amended as of the Third Amendment and Restatement
Effective Date pursuant to a second mortgage amendment (the “Second Mortgage
Amendment”):
          (a) a “date down” endorsement to the existing Mortgage Policy (or
equivalent coverage) assuring the Collateral Agent that the Mortgage encumbering
the Mortgaged Property located at 5350 South Valentia Way, Greenwood Village,
Colorado, as amended by the First Mortgage Amendment, as further amended by the
Second Mortgage Amendment, is a valid and enforceable first priority lien on
such Mortgaged Property in favor of the Collateral Agent for the benefit of the
Secured Parties, free and clear of all Liens except those Liens created or
permitted by this Agreement and the Collateral Documents or by the
Administrative Agent or Collateral Agent, and such endorsement to such Mortgage
Policy shall otherwise be in form and substance reasonably satisfactory to the
Administrative Agent or Collateral Agent; and
          (b) evidence that all other actions, recordings and filings in
connection with the Second Mortgage Amendment that the Administrative Agent may
deem reasonably necessary shall have been taken, completed or otherwise provided
for in a manner reasonably satisfactory to the Administrative Agent;
provided that the applicable Loan Party shall not be required to deliver the
foregoing items if such Mortgaged Property shall have been sold, transferred or
otherwise disposed of pursuant to a Disposition permitted by Section 7.05 within
120 days after the Third Amendment and Restatement Effective Date.
ARTICLE VII
Negative Covenants
          So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding, Holdings and the
Borrower shall not, nor shall they permit any of their Restricted Subsidiaries
to, directly or indirectly:
          SECTION 7.01. Liens. Create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
          (a) Liens pursuant to any Loan Document, including the Lien in favor
of the Synthetic L/C Issuer pursuant to the Tranche S Collateral Account
Agreement;

135



--------------------------------------------------------------------------------



 



          (b) Liens existing on the Original Closing Date and listed on
Schedule 7.01(b) and any modifications, replacements, renewals or extensions
thereof; provided that (i) the Lien does not extend to any additional property
other than (A) after-acquired property that is affixed or incorporated into the
property covered by such Lien or financed by Indebtedness permitted under
Section 7.03, and (B) proceeds and products thereof, and (ii) the renewal,
extension or refinancing of the obligations secured or benefited by such Liens
is permitted by Section 7.03;
          (c) Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP;
          (d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than thirty (30) days or, if more than thirty (30) days overdue, are
unfiled and no other action has been taken to enforce such Lien or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;
          (e) (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrower or any Restricted Subsidiary;
          (f) deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including those to secure health, safety
and environmental obligations) incurred in the ordinary course of business;
          (g) easements, rights-of-way, restrictions, encroachments, protrusions
and other similar encumbrances and minor title defects affecting real property
which, in the aggregate, do not in any case materially interfere with the
ordinary conduct of the business of Holdings, the Borrower or any material
Subsidiary;
          (h) Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
          (i) Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens attach concurrently with or within two hundred and
seventy (270) days after the acquisition, repair, replacement, construction or
improvement (as applicable) of

136



--------------------------------------------------------------------------------



 



the property subject to such Liens, (ii) such Liens do not at any time encumber
any property except for accessions to such property other than the property
financed by such Indebtedness and the proceeds and the products thereof and
(iii) with respect to Capitalized Leases, such Liens do not at any time extend
to or cover any assets (except for accessions to such assets) other than the
assets subject to such Capitalized Leases; provided that individual financings
of equipment provided by one lender may be cross collateralized to other
financings of equipment provided by such lender;
          (j) leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business which do not (i) interfere in any material
respect with the business of Holdings, the Borrower or any material Subsidiary
or (ii) secure any Indebtedness;
          (k) Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;
          (l) Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on the items in the course of collection, and (ii) in
favor of a banking institution arising as a matter of law encumbering deposits
(including the right of setoff) and which are within the general parameters
customary in the banking industry;
          (m) Liens (i) on cash advances in favor of the seller of any property
to be acquired in an Investment permitted pursuant to Section 7.02(i) or to be
applied against the purchase price for such Investment, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) consisting of an agreement to Dispose
of any property in a Disposition permitted under Section 7.05, in each case,
solely to the extent such Investment or Disposition, as the case may be, would
have been permitted on the date of the creation of such Lien;
          (n) Liens on property (i) of any Foreign Subsidiary that is not a Loan
Party and (ii) that does not constitute Collateral, which Liens secure
Indebtedness of the applicable Foreign Subsidiary permitted under Section 7.03;
          (o) Liens in favor of Holdings, the Borrower or a Restricted
Subsidiary securing Indebtedness permitted under Section 7.03(d);
          (p) Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary (other than by designation as a Restricted Subsidiary
pursuant to Section 6.14), in each case after the Original Closing Date (other
than Liens on the Equity Interests of any Person that becomes a Restricted
Subsidiary) and the replacement, extension or renewal of any Lien permitted by
this clause (p) upon or in the same property previously subject thereto in
connection with the replacement, extension or renewal (without increase in the
amount or any change in any direct or contingent obligor) of the amount or value
secured thereby; provided that (i) such Lien was not created in contemplation of
such acquisition or such Person becoming a Restricted Subsidiary, (ii) such Lien
does not extend to or

137



--------------------------------------------------------------------------------



 



cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require, pursuant to their terms
at such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03(e), (g) or (k);
          (q) any interest or title of a lessor under leases entered into by
Holdings, the Borrower or any of the Restricted Subsidiaries in the ordinary
course of business;
          (r) second-priority Liens on all or a portion of the Collateral to
secure Permitted Refinancing Indebtedness, to the extent permitted by the
definition of the term “Permitted Refinancing Indebtedness”;
          (s) Liens encumbering out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by Holdings,
the Borrower or any of the Restricted Subsidiaries in the ordinary course of
business permitted by this Agreement;
          (t) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02 and reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
          (u) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of Holdings, the Borrower or any Restricted Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Holdings, the Borrower and the Restricted Subsidiaries or (iii) relating to
purchase orders and other agreements entered into with customers of Holdings,
the Borrower or any Restricted Subsidiary in the ordinary course of business;
          (v) Liens solely on any cash earnest money deposits made by Holdings,
the Borrower or any of the Restricted Subsidiaries in connection with any letter
of intent or purchase agreement permitted hereunder;
          (w) (i) Liens placed upon the Equity Interests of any Restricted
Subsidiary acquired pursuant to a Permitted Acquisition to secure Indebtedness
incurred pursuant to Section 7.03(g) in connection with such Permitted
Acquisition and (ii) Liens placed upon the assets of such Restricted Subsidiary
and any of its Subsidiaries to secure a Guarantee by such Restricted Subsidiary
and its Subsidiaries of any such Indebtedness incurred pursuant to
Section 7.03(g);
          (x) ground leases in respect of real property on which facilities
owned or leased by the Borrower or any of its Subsidiaries are located;

138



--------------------------------------------------------------------------------



 



          (y) Liens arising from precautionary Uniform Commercial Code financing
statement filings;
          (z) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto.
          (aa) other Liens securing Indebtedness outstanding in an aggregate
principal amount not to exceed $72,500,000.
Notwithstanding the foregoing, no Liens on any IP Collateral shall be permitted
at any time, other than pursuant to Section 7.01(a), (b), (c), (h), (j), (m),
(o), (p), (r), (u)(iii) or (w), and no Liens (other than those referred to in
Section 7.01(a) or (r)) shall be permitted on the Collateral consisting of the
Equity Interests of the Borrower or the Foreign Holdco.
Notwithstanding the foregoing, no Liens shall be permitted to exist directly or
indirectly on any Mortgaged Property other than pursuant to clauses (a), (b),
(c), (d), (g), (h), (j), (p), (q), (r) and (x) of this Section 7.01 (to the
extent, with reference to clause (j) of this Section 7.01, the Borrower and the
applicable Loan Party shall use commercially reasonable efforts to cause such
leases, licenses, subleases or sublicenses to be subordinate to the lien of any
Mortgage).
Notwithstanding the foregoing, no Liens shall be permitted to exist directly or
indirectly on the Tranche S Collateral Account or any asset contained therein
other than pursuant to clause (a), (c), (h) or (l) of this Section 7.01.
          SECTION 7.02. Investments. Make or hold any Investments, except:
          (a) Investments by Holdings, the Borrower or a Restricted Subsidiary
in assets that were Cash Equivalents when such Investment was made;
          (b) loans or advances to officers, directors and employees of
Holdings, the Borrower and the Restricted Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests of Holdings (or any direct or indirect parent thereof or after
a Qualifying IPO, the Borrower or any Intermediate Holding Company) (provided
that the amount of such loans and advances shall be contributed to the Borrower
in cash as common equity) and (iii) for purposes not described in the foregoing
clauses (i) and (ii), in an aggregate principal amount outstanding not to exceed
$7,250,000;
          (c) Investments (i) by Holdings, the Borrower or any Restricted
Subsidiary in any Loan Party (excluding any new Restricted Subsidiary which
becomes a Loan Party and excluding any Foreign Subsidiary), (ii) by any
Restricted Subsidiary that is not a Loan Party in any other such Restricted
Subsidiary that is also not a Loan Party and (iii) by the Borrower or any
Restricted Subsidiary (A) in any Restricted Subsidiary that is not a Loan Party;
provided that the aggregate amount of such Investments in Persons that are not
Loan Parties (together with, but without duplication of, the aggregate

139



--------------------------------------------------------------------------------



 



consideration paid in respect of Permitted Acquisitions of Persons that do not
become Loan Parties pursuant to Section 7.02(i)(B), but with giving effect to
any Investment permitted by Section 7.02(q)) shall not exceed $362,500,000 (net
of any return representing a return of capital in respect of any such
Investment) or (B) in any Foreign Subsidiary that is a Loan Party, consisting of
the contribution of Equity Interests of any other Foreign Subsidiary held
directly by the Borrower or such Restricted Subsidiary in exchange for
Indebtedness, Equity Interests or a combination thereof of the Foreign
Subsidiary to which such contribution is made, (C) in any Foreign Subsidiary,
constituting an exchange of Equity Interests of such Foreign Subsidiary for
Indebtedness of such Foreign Subsidiary or (D) constituting Guarantees of
Indebtedness or other monetary obligations of Foreign Subsidiaries owing to any
Loan Party, to the extent such Guarantees are permitted under Section 7.03 and
(iv) by any Foreign Subsidiary that is a Loan Party in any other Foreign
Subsidiary that is a Loan Party (other than any new Restricted Subsidiary that
becomes a Loan Party);
          (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;
          (e) Investments consisting of Liens, Indebtedness, fundamental
changes, Dispositions and Restricted Payments permitted under Sections 7.01,
7.03, 7.04, 7.05 and 7.06, respectively;
          (f) Investments (i) existing or contemplated on the Original Closing
Date and set forth on Schedule 7.02(f) and any modification, replacement,
renewal, reinvestment or extension thereof and (ii) existing on the Original
Closing Date by the Borrower or any Restricted Subsidiary in the Borrower or any
other Restricted Subsidiary and any modification, renewal or extension thereof;
provided that the amount of any Investment permitted pursuant to this
Section 7.02(f) is not materially increased from the amount of such Investment
on the Original Closing Date via the transfer of assets from any of Holdings or
any Subsidiary thereof to such Investment;
          (g) Investments in Swap Contracts permitted under Section 7.03;
          (h) promissory notes and other noncash consideration received in
connection with Dispositions permitted by Section 7.05;
          (i) the purchase or other acquisition of property and assets or
businesses of any Person or of assets constituting a business unit, a line of
business or division of such Person, or Equity Interests in a Person that, upon
the consummation thereof, will be a wholly owned Subsidiary of Holdings
(including as a result of a merger or consolidation); provided that, with
respect to each purchase or other acquisition made pursuant to this
Section 7.02(i) (each, a “Permitted Acquisition”):

140



--------------------------------------------------------------------------------



 



          (A) subject to clause (B) below, a majority of all property, assets
and businesses acquired in such purchase or other acquisition shall constitute
Collateral and each applicable Loan Party and any such newly created or acquired
Subsidiary (and, to the extent required under the Collateral and Guarantee
Requirement, the Subsidiaries of such created or acquired Subsidiary) shall be
Guarantors and shall have complied with the requirements of Section 6.11, within
the times specified therein (for the avoidance of doubt, this clause (A) shall
not override any provisions of the Collateral and Guarantee Requirement);
          (B) the aggregate amount of consideration paid in respect of
acquisitions of Persons that do not become Loan Parties (together with the
aggregate amount of all Investments in Foreign Subsidiaries that are not Loan
Parties pursuant to Section 7.02(c)(iii)(A), but with giving effect to any
Investments permitted under Section 7.02(q)) shall not exceed $362,500,000 (net
of any return representing a return of capital in respect of any such
Investment);
          (C) the acquired property, assets, business or Person is in the same
line of business as Holdings and the Subsidiaries, taken as a whole;
          (D) the board of directors (or similar governing body) of the Person
to be so purchased or acquired shall not have indicated publicly its opposition
to the consummation of such purchase or acquisition (which opposition has not
been publicly withdrawn);
          (E) (1) immediately before and immediately after giving Pro Forma
Effect to any such purchase or other acquisition, no Default shall have occurred
and be continuing and (2) immediately after giving effect to such purchase or
other acquisition, Holdings, the Borrower and the Restricted Subsidiaries shall
be in Pro Forma Compliance with the covenant set forth in Section 7.11 for the
Test Period in effect at the time such purchase or other acquisition is to occur
and, in the case of acquisitions the aggregate consideration which is in excess
of $36,250,000, evidenced by a certificate from the Chief Financial Officer of
the Borrower demonstrating such compliance calculation in reasonable detail; and
          (F) the Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, no later than five (5) Business Days after the date on
which any such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
clause (i) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

141



--------------------------------------------------------------------------------



 



          (j) the Transaction;
          (k) Investments in the ordinary course of business consisting of
Article 3 endorsements for collection or deposit and Article 4 customary trade
arrangements with customers consistent with past practices;
          (l) Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers arising in the ordinary course of business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;
          (m) loans and advances to Holdings (or any direct or indirect parent
thereof) in lieu of, and not in excess of the amount of (after giving effect to
any other loans, advances or Restricted Payments in respect thereof), Restricted
Payments to the extent permitted to be made to Holdings (or such parent) in
accordance with Section 7.06(h), (i) or (j);
          (n) so long as immediately after giving effect to any such Investment,
no Default has occurred and is continuing and Holdings, the Borrower and the
Restricted Subsidiaries will be in Pro Forma Compliance with the covenant set
forth in Section 7.11 for the Test Period in effect at the time such Investment
is being made, other Investments that do not exceed $362,500,000 in the
aggregate, net of any return representing return of capital in respect of any
such investment and valued at the time of the making thereof; provided that,
such amount shall be increased by (i) the Net Cash Proceeds of Permitted Equity
Issuances (other than Permitted Equity Issuances made pursuant to Section 8.05)
that are Not Otherwise Applied and (ii) if, as of the last day of the
immediately preceding Test Period (after giving Pro Forma Effect to such
Investments) the Total Leverage Ratio is 5.00:1 or less, the amount of
Cumulative Excess Cash Flow that is Not Otherwise Applied;
          (o) advances of payroll payments to employees in the ordinary course
of business;
          (p) Investments to the extent that payment for such Investments is
made solely with Qualified Equity Interests of Holdings (or the Borrower or an
Intermediate Holding Company after a Qualifying IPO of Holdings, the Borrower or
such Intermediate Holding Company);
          (q) Investments held by a Restricted Subsidiary (acquired after the
Original Closing Date or of a corporation merged into the Borrower or merged or
consolidated with a Restricted Subsidiary in accordance with Section 7.04 after
the Original Closing Date), to the extent that such Investments were not made in
contemplation of or in connection with such acquisition, merger or consolidation
and were in existence on the date of such acquisition, merger or consolidation;

142



--------------------------------------------------------------------------------



 



          (r) Guarantees by Holdings, the Borrower or any Restricted Subsidiary
of leases (other than Capitalized Leases) or of other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;
          (s) the Worldspan Acquisition; provided that such acquisition shall
have been consummated in accordance with the terms of the Worldspan Merger
Agreement, without giving effect to any amendments or waivers by the Borrower
thereto that are materially adverse to the Lenders without the reasonable
consent of the Agents; and
          (t) on and following the Orbitz IPO, any Investments in Orbitz TopCo,
so long as the amount actually invested in Orbitz TopCo by Holdings or a
Restricted Subsidiary does not increase upon and following the Orbitz IPO (it
being understood that increases in the value of Orbitz TopCo upon and following
the Orbitz IPO that do not result from Investments by Holdings or a Restricted
Subsidiary in Orbitz TopCo shall be permitted by this clause (t));
provided that no Investment in an Unrestricted Subsidiary that would otherwise
be permitted under this Section 7.02 shall be permitted hereunder to the extent
that any portion of such Investment is used to make any prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings.
          SECTION 7.03. Indebtedness. Create, incur, assume or suffer to exist
any Indebtedness, except:
          (a) Indebtedness of Holdings, the Borrower and any of its Subsidiaries
under the Loan Documents;
          (b) Indebtedness (i) outstanding on the Original Closing Date and
listed on Schedule 7.03(b), provided that the letters of credit and surety bonds
listed thereon must be backstopped by a Letter of Credit issued hereunder and,
other than in respect of any letter of credit or any surety bond listed thereon
or any drawing upon any such letter of credit or surety bond, any Permitted
Refinancing thereof; and (ii) intercompany Indebtedness outstanding on the
Original Closing Date;
          (c) Guarantees by Holdings, the Borrower or any Restricted Subsidiary
in respect of Indebtedness of Holdings, the Borrower or any Restricted
Subsidiary otherwise permitted hereunder (except that a Restricted Subsidiary
that is not a Loan Party may not, by virtue of this Section 7.03(c), Guarantee
Indebtedness that such Restricted Subsidiary could not otherwise incur under
this Section 7.03); provided that (A) no Guarantee by any Restricted Subsidiary
of any High Yield Note, Junior Financing or Permitted Refinancing Indebtedness
shall be permitted unless such Restricted Subsidiary shall have also provided a
Guarantee of the Obligations substantially on the terms set forth in the
Guaranty and (B) if the Indebtedness being Guaranteed is subordinated to the
Obligations, such Guarantee shall be subordinated to the Guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;

143



--------------------------------------------------------------------------------



 



          (d) Indebtedness of Holdings, the Borrower or any Restricted
Subsidiary owing to Holdings, the Borrower or any other Restricted Subsidiary to
the extent constituting an Investment permitted by Section 7.02; provided that,
all such Indebtedness of any Loan Party owed to any Person that is not a Loan
Party shall be subject to the subordination terms set forth in Section 5.03 of
the Security Agreement;
          (e) (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing the acquisition, construction, repair, replacement
or improvement of fixed or capital assets, other than software; provided that
such Indebtedness is incurred concurrently with or within two hundred and
seventy (270) days after the applicable acquisition, construction, repair,
replacement or improvement, (ii) Attributable Indebtedness arising out of
sale-leaseback transactions permitted by Section 7.05(f) and (iii) any Permitted
Refinancing of any Indebtedness set forth in the immediately preceding clauses
(i) and (ii); provided that the aggregate principal amount of Indebtedness
outstanding at any one time pursuant to this Section 7.03(e) shall not exceed 5%
of Total Assets at such time;
          (f) Indebtedness in respect of Swap Contracts designed to hedge
against interest rates, foreign exchange rates or commodities pricing risks
incurred in the ordinary course of business and not for speculative purposes;
          (g) Indebtedness of the Borrower, any Foreign Subsidiary or any
Guarantor (i) assumed in connection with any Permitted Acquisition or
(ii) incurred to finance a Permitted Acquisition, in each case, that is secured
only by the assets or business acquired in the applicable Permitted Acquisition
(including any acquired Equity Interests) and so long as both immediately prior
and after giving effect thereto, (A) no Default shall exist or result therefrom,
(B) Holdings, the Borrower and the Restricted Subsidiaries will be in Pro Forma
Compliance with the covenant set forth in Section 7.11 for the Test Period in
effect at the time of the assumption or incurrence of such Indebtedness and
(C) the aggregate principal amount of such Indebtedness and all Indebtedness
resulting from any Permitted Refinancing thereof at any time outstanding
pursuant to this paragraph (g) does not exceed $145,000,000; provided that the
aggregate amount of Indebtedness outstanding at Persons that are not Loan
Parties pursuant to this clause (g) and clause (n) below shall not exceed
$100,000,000 at any one time;
          (h) (i) Indebtedness of Holdings, the Borrower or any Restricted
Subsidiary (A) assumed in connection with any Permitted Acquisition; provided
that such Indebtedness is not incurred in contemplation of such Permitted
Acquisition, or (B) incurred to finance a Permitted Acquisition and (ii) any
Permitted Refinancing of the foregoing; provided that, in each case, such
Indebtedness and all Indebtedness resulting from any Permitted Refinancing
thereof (v) is unsecured, (w) both immediately prior and after giving effect
thereto, (1) no Default shall exist or result therefrom and (2) Holdings, the
Borrower and the Restricted Subsidiaries will be in Pro Forma Compliance with
the covenant set forth in Section 7.11 for the Test Period in effect at the time
of the assumption or incurrence of such Indebtedness, (x) matures after, and
does not require any scheduled amortization or other scheduled payments of
principal prior to, the Latest Maturity Date in effect at the time such
Indebtedness is incurred (it being understood that

144



--------------------------------------------------------------------------------



 



such Indebtedness may have mandatory prepayment, repurchase or redemptions
provisions satisfying the requirement of clause (y) hereof), (y) has terms and
conditions (other than interest rate, redemption premiums and subordination
terms), taken as a whole, that are not materially less favorable to the Borrower
as the terms and conditions of the High Yield Notes as of the Original Closing
Date; provided that a certificate of a Responsible Officer delivered to the
Administrative Agent at least five Business Days prior to the incurrence of such
Indebtedness, together with a reasonably detailed description of the material
terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirement shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirement unless
the Administrative Agent notifies the Borrower within such five Business Day
period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees), and (z) with respect to such
Indebtedness described in the immediately preceding clause (B) or any Permitted
Refinancing thereof, is incurred by the Borrower or a Guarantor; provided
further that notwithstanding anything contained in the Loan Documents to the
contrary, (a) the maximum principal amount of all Indebtedness described in
clause (A) of this paragraph (together with any Permitted Refinancing of
Indebtedness in respect thereof) with respect to which a Restricted Subsidiary
that is not a Guarantor may become liable shall be $145,000,000 and (b) the only
obligors with respect to any Indebtedness incurred pursuant to clause (A) of
this paragraph or any Permitted Refinancing of Indebtedness in respect thereof
shall be of those Persons who were obligors of such Indebtedness immediately
prior to such Permitted Acquisition;
          (i) Indebtedness representing deferred compensation to employees of
the Borrower and the Restricted Subsidiaries incurred in the ordinary course of
business;
          (j) Indebtedness to current or former officers, directors and
employees, their respective estates, spouses or former spouses to finance the
purchase or redemption of Equity Interests of Holdings permitted by
Section 7.06;
          (k) Indebtedness incurred by Holdings, the Borrower or any Restricted
Subsidiary in a Permitted Acquisition, any other Investment expressly permitted
hereunder or any Disposition to the extent constituting indemnification
obligations or obligations in respect of purchase price or other similar
adjustments;
          (l) Indebtedness consisting of obligations of Holdings, the Borrower
or any Restricted Subsidiary under deferred compensation or other similar
arrangements incurred by such Person in connection with the Transaction and
Permitted Acquisitions or any other Investment expressly permitted hereunder;
          (m) Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements in each case in
connection with deposit accounts;

145



--------------------------------------------------------------------------------



 



          (n) Indebtedness in an aggregate principal amount not to exceed
$362,500,000, at any time outstanding; provided that a maximum of $145,000,000
in aggregate principal amount of such Indebtedness (less the aggregate principal
amount of Indebtedness of Foreign Subsidiaries that are not Guarantors
outstanding at any time under Section 7.03(g)) may be incurred by Foreign
Subsidiaries that are not Guarantors;
          (o) Indebtedness consisting of (a) the financing of insurance premiums
or (b) take-or-pay obligations contained in supply arrangements, in each case,
in the ordinary course of business;
          (p) Indebtedness incurred by Holdings, the Borrower or any of the
Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created in the ordinary
course of business, including in respect of workers’ compensation claims,
health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within
30 days following the incurrence thereof;
          (q) obligations in respect of performance, bid, appeal and surety
bonds and performance and completion guarantees and similar obligations provided
by Holdings, the Borrower or any of the Restricted Subsidiaries or obligations
in respect of letters of credit, bank guarantees or similar instruments related
thereto, in each case in the ordinary course of business or consistent with past
practice;
          (r) [Reserved];
          (s) Indebtedness supported by a Letter of Credit, in a principal
amount not to exceed the face amount of such Letter of Credit;
          (t) Indebtedness in respect of the High Yield Notes and any Permitted
Refinancing thereof;
          (u) Permitted Refinancing Indebtedness; and
          (v) all premiums (if any), interest (including post-petition
interest), fees, expenses, charges and additional or contingent interest on
obligations described in clauses (a) through (v) above.
          SECTION 7.04. Fundamental Changes. Merge, dissolve, liquidate,
consolidate with or into another Person, or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:
          (a) any Restricted Subsidiary may merge with (i) the Borrower
(including a merger, the purpose of which is to reorganize the Borrower into a
new jurisdiction); provided that (x) the Borrower shall be the continuing or
surviving Person and (y) such merger does not result in the Borrower ceasing to
be incorporated under the Laws of the

146



--------------------------------------------------------------------------------



 



United States, any state thereof or the District of Columbia, or (ii) any one or
more other Restricted Subsidiaries; provided that when any Restricted Subsidiary
that is a Loan Party is merging with another Restricted Subsidiary, a Loan Party
shall be the continuing or surviving Person;
          (b) (i) any Subsidiary that is not a Loan Party may merge or
consolidate with or into any other Subsidiary that is not a Loan Party and
(ii) any Subsidiary (other than the Borrower) may liquidate or dissolve or
change its legal form if Holdings determines in good faith that such action is
in the best interests of Holdings and its Subsidiaries and if not materially
disadvantageous to the Lenders;
          (c) any Restricted Subsidiary may Dispose of all or substantially all
of its assets (upon voluntary liquidation or otherwise) to the Borrower or to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Guarantor or a Borrower, then (i) the transferee must either be
the Borrower or a Guarantor or (ii) to the extent constituting an Investment,
such Investment must be a permitted Investment in or Indebtedness of a
Restricted Subsidiary which is not a Loan Party in accordance with Sections 7.02
and 7.03, respectively;
          (d) so long as no Default exists or would result therefrom, the
Borrower may merge with any other Person; provided that (i) the Borrower shall
be the continuing or surviving corporation or (ii) if the Person formed by or
surviving any such merger or consolidation is not the Borrower (any such Person,
the “Successor Borrower”), (A) the Successor Borrower shall be an entity
organized or existing under the laws of the United States, any state thereof,
the District of Columbia or any territory thereof, (B) the Successor Borrower
shall expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent, (C) each Guarantor, unless it is the other party to such
merger or consolidation, shall have by a supplement to the Guaranty confirmed
that its Guarantee shall apply to the Successor Borrower’s obligations under
this Agreement, (D) each Guarantor, unless it is the other party to such merger
or consolidation, shall have by a supplement to the Security Agreement confirmed
that its obligations thereunder shall apply to the Successor Borrower’s
obligations under this Agreement, (E) each mortgagor of a Mortgaged Property,
unless it is the other party to such merger or consolidation, shall have by an
amendment to or restatement of the applicable Mortgage confirmed that its
obligations thereunder shall apply to the Successor Borrower’s obligations under
this Agreement, and (F) the Borrower shall have delivered to the Administrative
Agent an officer’s certificate and an opinion of counsel, each stating that such
merger or consolidation and such supplement to this Agreement or any Collateral
Document comply with this Agreement; provided further that if the foregoing are
satisfied, the Successor Borrower will succeed to, and be substituted for, the
Borrower under this Agreement;
          (e) so long as no Default exists or would result therefrom, any
Restricted Subsidiary may merge with any other Person in order to effect an
Investment permitted pursuant to Section 7.02; provided that the continuing or
surviving Person shall be a

147



--------------------------------------------------------------------------------



 



Restricted Subsidiary, which together with each of its Restricted Subsidiaries,
shall have complied with the requirements of Section 6.11;
          (f) so long as no Default exists or would result therefrom and no
material assets have been transferred to such Subsidiaries from Holdings or any
Subsidiary thereof from the Original Closing Date to the date of such
dissolution or liquidation, the Subsidiaries listed on Schedule 7.04(f) may be
dissolved or liquidated; and
          (g) so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05.
          SECTION 7.05. Dispositions. Make any Disposition or enter into any
agreement to make any Disposition, except:
          (a) Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business and Dispositions of
property no longer used or useful in the conduct of the business of the Borrower
and the Restricted Subsidiaries;
          (b) Dispositions of inventory and immaterial assets in the ordinary
course of business;
          (c) Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
that is promptly purchased or (ii) the proceeds of such Disposition are promptly
applied to the purchase price of such replacement property (which replacement
property is actually promptly purchased);
          (d) Dispositions of property to the Borrower or to a Restricted
Subsidiary; provided that if the transferor of such property is a Guarantor or a
Borrower (i) the transferee thereof must either be a Borrower or a Guarantor or
(ii) to the extent such transaction constitutes an Investment, such transaction
is permitted under Section 7.02;
          (e) Dispositions permitted by Sections 7.04 and 7.06 and Liens
permitted by Section 7.01;
          (f) Dispositions of property (other than IP Collateral) pursuant to
sale-leaseback transactions; provided that (i) with respect to such property
owned by Holdings, the Borrower or any Restricted Subsidiary on the Original
Closing Date, the fair market value of all property so Disposed of after the
Original Closing Date (taken together with the aggregate book value of all
property Disposed of pursuant to Section 7.05(j)) shall not exceed five percent
(5%) of Total Assets per year and (ii) with respect to such property acquired by
Holdings, the Borrower or any Restricted Subsidiary after the Original Closing
Date, the applicable sale-leaseback transaction occurs within two hundred and
seventy (270) days after the acquisition or construction (as applicable) of such
property;

148



--------------------------------------------------------------------------------



 



          (g) Dispositions in the ordinary course of business of Cash
Equivalents;
          (h) leases, subleases, licenses or sublicenses (including the
provision of software under an open source license), in each case in the
ordinary course of business and which do not materially interfere with the
business of Holdings, the Borrower and the Restricted Subsidiaries;
          (i) transfers of property subject to Casualty Events upon receipt of
the Net Cash Proceeds of such Casualty Event;
          (j) Dispositions of property not otherwise permitted under this
Section 7.05; provided that (i) at the time of such Disposition (other than any
such Disposition made pursuant to a legally binding commitment entered into at a
time when no Default exists), no Default shall exist or would result from such
Disposition, (ii) the aggregate book value of all property Disposed of in
reliance on this clause (j) (taken together with the aggregate fair market value
of all property Disposed of pursuant to Section 7.05(f)) shall not exceed five
percent (5%) of Total Assets per year and (iii) with respect to any Disposition
pursuant to this clause (j) for a purchase price in excess of $14,500,000,
Holdings, the Borrower or a Restricted Subsidiary shall receive not less than
75% of such consideration in the form of cash or Cash Equivalents (in each case,
free and clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Section 7.01(s) and clauses
(i) and (ii) of Section 7.01(u)); provided, however, that for the purposes of
this clause (iii), (A) any liabilities (as shown on Holdings’, the Borrower’s or
such Restricted Subsidiary’s most recent balance sheet provided hereunder or in
the footnotes thereto) of Holdings, the Borrower or such Restricted Subsidiary,
other than liabilities that are by their terms subordinated to the payment in
cash of the Obligations, that are assumed by the transferee with respect to the
applicable Disposition and for which Holdings, the Borrower and all of the
Restricted Subsidiaries shall have been validly released by all applicable
creditors in writing, (B) any securities received by Holdings, the Borrower or
such Restricted Subsidiary from such transferee that are converted by Holdings,
the Borrower or such Restricted Subsidiary into cash (to the extent of the cash
received) within 180 days following the closing of the applicable Disposition
and (C) any Designated Non-Cash Consideration received by Holdings, the Borrower
or such Restricted Subsidiary in respect of such Disposition having an aggregate
fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (C) that is at that time
outstanding, not in excess of 2.5% of Total Assets (as such term is defined in
the Senior Notes Indenture as of the Original Closing Date) at the time of the
receipt of such Designated Non-Cash Consideration, with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value, shall be
deemed to be cash;
          (k) any Disposition of any Subsidiary listed on Schedule 7.05(k) as
amended on the Second Amendment and Restatement Effective Date, so long as no
material assets are transferred to any such Subsidiary from Holdings or any
Subsidiary thereof from the Original Closing Date to the date of such
Disposition;

149



--------------------------------------------------------------------------------



 



          (l) Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements;
          (m) any Disposition of any Subsidiary listed on Schedule 7.05(m) to
any wholly owned Subsidiary that is not a Loan Party so long as no material
assets are transferred to any such Subsidiary from Holdings or any Subsidiary
thereof from the Original Closing Date to the date of such Disposition;
          (n) any Disposition of common Equity Interests of Orbitz TopCo
occurring upon the consummation of the Orbitz IPO, so long as:
          (i) (x) the Net Cash Proceeds of such Disposition shall be used to
prepay Term Loans pursuant to Section 2.05(b)(ii)(A) and (y) the Net Cash
Proceeds (other than amounts funded solely under any revolving credit facility
of Orbitz TopCo or any of its Subsidiaries) of the first transaction or first
series of related transactions whereby Orbitz TopCo or any of its Subsidiaries
incurs or guarantees material Indebtedness upon, in connection with or after the
consummation of the Orbitz IPO shall be used to prepay Term Loans pursuant to
Section 2.05(b)(ii)(A); provided that, without derogation of any obligations of
the Loan Parties in clauses (x) or (y) of this Section 7.05(n), in no event
shall the amount applied to prepay Term Loans with the Net Cash Proceeds
referred to in clauses (x) and (y) of this Section 7.05(n) be less than the
amount necessary to prepay the Dollar Equivalent of $775,000,000 in principal
amount of Term Loans plus any accrued and unpaid interest thereon; provided
further that once the Borrower has applied the Net Cash Proceeds referred to in
clauses (x) and (y) to prepay the Term Loans in an amount of not less than the
Dollar Equivalent of $775,000,000, an aggregate principal amount of up to
$100,000,000 of additional Net Cash Proceeds referred to in clauses (x) and
(y) shall not be required to be used to prepay Term Loans; and
          (ii) substantially simultaneously with the consummation of the Orbitz
IPO, the Borrower shall be able to declare, and it shall have declared, Orbitz
TopCo and its Subsidiaries as Unrestricted Subsidiaries in accordance with the
requirements of Section 6.14; and
          (o) any Disposition of Equity Interests of Orbitz TopCo following the
Orbitz IPO; provided that if the Total Leverage Ratio as of the last day of the
immediately preceding Test Period as determined on a Pro Forma Basis (as set
forth on a certificate of a Responsible Officer provided by the Borrower) is
(x) greater than or equal to 4.0:1.0, 100% of the Net Cash Proceeds of such
Disposition shall be subject to Section 2.05(b)(ii), (y) less than 4.0:1.0 and
greater than or equal to 3.0:1.0, 50% of the Net Cash Proceeds shall be subject
to Section 2.05(b)(ii) and (z) less than 3.0:1.0, 0% of the Net Cash Proceeds of
such Disposition shall be subject to Section 2.05(b)(ii);
provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e) and (m) and except for Dispositions from a
Loan Party to

150



--------------------------------------------------------------------------------



 



another Loan Party), shall be for no less than the fair market value of such
property at the time of such Disposition. To the extent any Collateral is
Disposed of as expressly permitted by this Section 7.05 to any Person other than
Holdings, the Borrower or any Restricted Subsidiary, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and, if
requested by the Administrative Agent, upon the certification by the Borrower
that such Disposition is permitted by this Agreement, the Administrative Agent
or the Collateral Agent, as applicable, shall be authorized to take any actions
deemed appropriate in order to effect the foregoing. The Disposition comprising
the Orbitz IPO shall be made pursuant to Section 7.05(n) and not any other
provision of Section 7.05.
          SECTION 7.06. Restricted Payments. Declare or make, directly or
indirectly, any Restricted Payment, except:
          (a) each Restricted Subsidiary may make Restricted Payments to
Holdings, the Borrower and to other Restricted Subsidiaries (and, in the case of
a Restricted Payment by a non-wholly owned Restricted Subsidiary, to Holdings,
the Borrower and any other Restricted Subsidiary and to each other owner of
Equity Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests);
          (b) Holdings, the Borrower and each Restricted Subsidiary may declare
and make dividend payments or other distributions payable solely in the Equity
Interests (other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person;
          (c) [Reserved];
          (d) Restricted Payments made on the Original Closing Date to
consummate the Original Closing Date Transactions;
          (e) to the extent constituting Restricted Payments, Holdings, the
Borrower and the Restricted Subsidiaries may enter into and consummate
transactions expressly permitted by any provision of Section 7.04 or 7.08 other
than Section 7.08(f);
          (f) repurchases of Equity Interests in Holdings, the Borrower or any
Restricted Subsidiary deemed to occur upon exercise of stock options or warrants
if such Equity Interests represent a portion of the exercise price of such
options or warrants;
          (g) Holdings (or the Borrower or any Intermediate Holding Company
after a Qualifying IPO of Holdings, the Borrower or such Intermediate Holding
Company, as the case may be) may pay (or make Restricted Payments to allow any
direct or indirect parent thereof to pay) for the repurchase, retirement or
other acquisition or retirement for value of Equity Interests of Holdings (or of
any such parent of Holdings or of the Borrower or any Intermediate Holding
Company after a Qualifying IPO of Holdings, the Borrower or such Intermediate
Holding Company, as the case may be) by any future, present or former employee
or director of Holdings (or any direct or indirect parent of Holdings) or any of
its Subsidiaries pursuant to any employee or director equity

151



--------------------------------------------------------------------------------



 



plan, employee or director stock option plan or any other employee or director
benefit plan or any agreement (including any stock subscription or shareholder
agreement) with any employee or director of Holdings or any of its Subsidiaries;
provided that the aggregate amount of Restricted Payments made pursuant to this
clause (g) shall not exceed $29,000,000, in any calendar year (which shall
increase to $36,250,000 subsequent to the consummation of a Qualifying IPO of
Holdings, the Borrower or such Intermediate Holding Company, as the case may be)
(with unused amounts in any calendar year being carried over to succeeding
calendar years subject to a maximum (without giving effect to the following
proviso) of $36,250,000 in any calendar year (which shall increase to
$72,500,000, subsequent to the consummation of a Qualifying IPO of Holdings, the
Borrower or such Intermediate Holding Company, as the case may be)); provided
further that such amount in any calendar year may be increased by an amount not
to exceed:
          (i) the Net Cash Proceeds from the sale of Equity Interests (other
than Disqualified Equity Interests) of Holdings and, to the extent contributed
to Holdings, Equity Interests of any of Holdings’ direct or indirect parent
companies, in each case to members of management, directors or consultants of
Holdings, any of its Subsidiaries or any of its direct or indirect parent
companies that occurs after the Original Closing Date, to the extent the Net
Cash Proceeds from the sale of such Equity Interests have been Not Otherwise
Applied to the payment of Restricted Payments by virtue of Section 7.06(i); plus
          (ii) the Net Cash Proceeds of key man life insurance policies received
by Holdings or its Restricted Subsidiaries Not Otherwise Applied; less
          (iii) the amount of any Restricted Payments previously made with the
cash proceeds described in clauses (i) and (ii) of this Section 7.06(g);
provided further that any cancellation of Indebtedness owing to Holdings from
members of management of Holdings, any of Holdings’ direct or indirect parent
companies or any of Holdings’ Restricted Subsidiaries in connection with a
repurchase of Equity Interests of Holdings or any of its direct or indirect
parent companies will be deemed not to constitute a Restricted Payment for
purposes of this covenant or any other provision of this Agreement;
          (h) the Borrower and its Restricted Subsidiaries may make Restricted
Payments to Holdings:
          (i) the proceeds of which will be used to pay (or to make Restricted
Payments to allow any direct or indirect parent of Holdings to pay) the tax
liability to each relevant jurisdiction in respect of consolidated, combined,
unitary or affiliated returns for the relevant jurisdiction of Holdings (or such
parent) attributable to Holdings, the Borrower or its Subsidiaries determined as
if the Borrower and its Subsidiaries filed separately;

152



--------------------------------------------------------------------------------



 



          (ii) the proceeds of which shall be used by Holdings to pay (or to
make Restricted Payments to allow any direct or indirect parent of Holdings to
pay) its operating expenses incurred in the ordinary course of business and
other corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties), which are reasonable
and customary and incurred in the ordinary course of business, in an aggregate
amount not to exceed $4,350,000 in any fiscal year plus any reasonable and
customary indemnification claims made by directors or officers of Holdings (or
any parent thereof) attributable to the ownership or operations of the Borrower
and its Subsidiaries;
          (iii) the proceeds of which shall be used by Holdings to pay franchise
taxes and other fees, taxes and expenses required to maintain its (or any of its
direct or indirect parents’) corporate existence;
          (iv) the proceeds of which shall be used by Holdings to make
Restricted Payments permitted by Section 7.06(g);
          (v) to finance any Investment permitted to be made pursuant to
Section 7.02; provided that (A) such Restricted Payment shall be made
substantially concurrently with the closing of such Investment and (B) Holdings
shall, immediately following the closing thereof, cause (1) all property
acquired (whether assets or Equity Interests) to be contributed to the Borrower
or its Restricted Subsidiaries or (2) the merger (to the extent permitted in
Section 7.04) of the Person formed or acquired into the Borrower or its
Restricted Subsidiaries in order to consummate such Permitted Acquisition, in
each case, in accordance with the requirements of Section 6.11; and
          (vi) the proceeds of which shall be used by Holdings to pay (or to
make Restricted Payments to allow any direct or indirect parent thereof to pay)
customary fees and expenses (other than to Affiliates) related to any
unsuccessful equity or debt offering permitted by this Agreement;
          (i) in addition to the foregoing Restricted Payments and so long as no
Default shall have occurred and be continuing or would result therefrom, the
Borrower may make additional Restricted Payments to Holdings the proceeds of
which may be utilized by Holdings to make additional Restricted Payments, in an
aggregate amount, together with the aggregate amount of (1) prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings made pursuant to Section 7.13(a)(iv) and (2) loans and advances to
Holdings made pursuant to Section 7.02(m) in lieu of Restricted Payments
permitted by this clause (i), not to exceed the sum of (i) $145,000,000,
(ii) the aggregate amount of the Net Cash Proceeds of Permitted Equity Issuances
(other than Permitted Equity Issuances made pursuant to Section 8.05) that are
Not Otherwise Applied and (iii) if the Total Leverage Ratio as of the last day
of the immediately preceding Test Period (after giving Pro Forma Effect to such
additional Restricted Payments) is 5.00:1 or less, the amount of Cumulative
Excess Cash Flow that is Not Otherwise Applied. For the purpose of this
Agreement, “Cumulative Excess

153



--------------------------------------------------------------------------------



 



Cash Flow” means the sum of Excess Cash Flow (but not less than zero in any
period) for the fiscal year ending on December 31, 2007 and Excess Cash Flow for
each succeeding and completed fiscal year (it being understood that no Excess
Cash Flow generated during any period shall be deemed to be Cumulative Excess
Cash Flow until the financial statements for such period are delivered pursuant
to Section 6.01(a));
          (j) Holdings or the Borrower may make Restricted Payments with the
proceeds of the issuance of Indebtedness of Holdings; and
          (k) Restricted Payments made on the Worldspan Closing Date to
consummate the Worldspan Transactions.
          SECTION 7.07. Change in Nature of Business. Engage in any material
line of business substantially different from those lines of business conducted
by the Borrower and the Restricted Subsidiaries on the Original Closing Date or
any business reasonably related or ancillary thereto.
          SECTION 7.08. Transactions with Affiliates. Enter into any transaction
of any kind with any Affiliate of Holdings whether or not in the ordinary course
of business, other than (a) transactions among Loan Parties or any Restricted
Subsidiary or any entity that becomes a Restricted Subsidiary as a result of
such transaction, (b) on terms substantially as favorable to Holdings, the
Borrower or such Restricted Subsidiary as would be obtainable by Holdings, the
Borrower or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate, (c) the payment of fees and
expenses related to the Transaction, (d) the issuance of Equity Interests to the
management of Holdings or any of its Subsidiaries in connection with the
Transaction, (e) the payment of management and monitoring fees to the Sponsor in
an aggregate amount in any fiscal year not to exceed the amount permitted to be
paid pursuant to the Sponsor Management Agreement as in effect on the Original
Closing Date and any Sponsor Termination Fees not to exceed the amount set forth
in the Sponsor Management Agreement as in effect on the Original Closing Date
and related indemnities and reasonable expenses, (f) equity issuances,
repurchases, retirements or other acquisitions or retirements of Equity
Interests by Holdings permitted under Section 7.06, (g) loans and other
transactions by Holdings, the Borrower and the Restricted Subsidiaries to the
extent permitted under this Article VII, (h) employment and severance
arrangements between Holdings, the Borrower and the Restricted Subsidiaries and
their respective officers and employees in the ordinary course of business,
(i) payments by Holdings (and any direct or indirect parent thereof), the
Borrower and the Restricted Subsidiaries pursuant to the tax sharing agreements
among Holdings (and any such parent thereof), the Borrower and the Restricted
Subsidiaries on customary terms to the extent attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries, (j) the payment of
customary fees and reasonable out-of-pocket costs to, and indemnities provided
on behalf of, directors, officers and employees of Holdings, the Borrower and
the Restricted Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of Holdings, the Borrower and the
Restricted Subsidiaries, (k) transactions pursuant to permitted agreements in
existence on the Original Closing Date and set forth on Schedule 7.08 or any
amendment thereto to the

154



--------------------------------------------------------------------------------



 



extent such an amendment is not adverse to the Lenders in any material respect,
(l) dividends, redemptions and repurchases permitted under Section 7.06, and
(m) customary payments by Holdings, the Borrower and any Restricted Subsidiaries
to the Sponsor made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures), which payments are
approved by the majority of the members of the board of directors or a majority
of the disinterested members of the board of directors of Holdings in good
faith.
          SECTION 7.09. Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement or any other Loan Document)
that limits the ability of (a) any Restricted Subsidiary that is not a Guarantor
to make Restricted Payments to the Borrower or any Guarantor or (b) the Borrower
or any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Lenders with respect to the Facilities and
the Obligations or under the Loan Documents; provided that the foregoing clauses
(a) and (b) shall not apply to Contractual Obligations which (i) (x) exist on
the Original Closing Date and (to the extent not otherwise permitted by this
Section 7.09) are listed on Schedule 7.09 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary, so long as such
Contractual Obligations were not entered into solely in contemplation of such
Person becoming a Restricted Subsidiary; provided further that this clause
(ii) shall not apply to Contractual Obligations that are binding on a Person
that becomes a Restricted Subsidiary pursuant to Section 6.14, (iii) represent
Indebtedness of a Restricted Subsidiary which is not a Loan Party which is
permitted by Section 7.03, (iv) arise in connection with any Disposition
permitted by Section 7.05, (v) are customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.02 and applicable solely to such joint venture entered into in
the ordinary course of business, (vi) are negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 7.03 but
solely to the extent any negative pledge relates to the property financed by or
the subject of such Indebtedness (and excluding in any event any Indebtedness
constituting any Junior Financing), (vii) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto, (viii) comprise
restrictions imposed by any agreement relating to secured Indebtedness permitted
pursuant to Section 7.03(e) or 7.03(g) to the extent that such restrictions
apply only to the property or assets securing such Indebtedness or, in the case
of Indebtedness incurred pursuant to Section 7.03(g) only, to the Restricted
Subsidiaries incurring or guaranteeing such Indebtedness, (ix) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of the Borrower or any Restricted Subsidiary, (x) are
customary provisions restricting assignment of any agreement entered into in the
ordinary course of business, (xi) are restrictions on cash or other deposits
imposed by customers under

155



--------------------------------------------------------------------------------



 



contracts entered into in the ordinary course of business or (xii) are
restrictions set forth in Permitted Refinancing Indebtedness Documents.
          SECTION 7.10. Use of Proceeds. Use the proceeds of any Credit
Extension, whether directly or indirectly, in a manner inconsistent with the
uses set forth in the preliminary statements to this Agreement.
          SECTION 7.11. Maximum Total Leverage Ratio. Permit the Total Leverage
Ratio as of any date set forth below to be greater than the ratio set forth
below opposite such date:

                  Fiscal Year   March 31   June 30   September 30   December 31
2007   7.75:1   7.60:1   7.50:1   7.25:1 2008   7.25:1   7.25:1   7.00:1  
6.75:1 2009   6.75:1   6.75:1   6.50:1   6.00:1 2010   6.00:1   6.00:1   5.75:1
  5.75:1 2011   5.75:1   5.75:1   5.75:1   5.50:1 2012   5.50:1   5.25:1  
5.00:1   4.75:1 2013   4.75:1   4.50:1   4.25:1   4.00:1 Thereafter   4.00:1  
4.00:1   4.00:1   4.00:1

          SECTION 7.12. Accounting Changes. Make any change in fiscal year;
provided, however, that Holdings may, upon written notice to the Administrative
Agent, change its fiscal year to any other fiscal year reasonably acceptable to
the Administrative Agent, in which case, the Borrower and the Administrative
Agent will, and are hereby authorized by the Lenders to, make any adjustments to
this Agreement that are necessary to reflect such change in fiscal year.
          SECTION 7.13. Prepayments, Etc. of Indebtedness.
          (a) Prepay, redeem, purchase, defease or otherwise satisfy prior to
the scheduled maturity thereof in any manner (it being understood that payments
of regularly scheduled interest shall be permitted) the Senior Subordinated
Notes, any subordinated Indebtedness incurred under Section 7.03(h) or any other
Indebtedness that is required to be subordinated to the Obligations pursuant to
the terms of the Loan Documents (collectively, “Junior Financing”) or make any
payment in violation of any subordination terms of any Junior Financing
Documentation, except (i) the refinancing thereof with the Net Cash Proceeds of
any Indebtedness (to the extent such Indebtedness constitutes a Permitted
Refinancing and, if applicable, is permitted pursuant to Section 7.03(h)), to
the extent not required to prepay any Loans or Facility pursuant to
Section 2.05(b), or of any Indebtedness of Holdings, (ii) the conversion of any
Junior Financing to Equity Interests (other than Disqualified Equity Interests)
of Holdings or any of its direct or indirect parents, (iii) the prepayment of
Indebtedness of the Borrower or any Restricted Subsidiary to the Borrower or any
Restricted Subsidiary to the extent permitted by the Collateral Documents and
(iv) prepayments, redemptions, purchases, defeasances and other payments in
respect of Junior Financings prior to their scheduled maturity in an aggregate
amount, together with the aggregate amount of (1) Restricted

156



--------------------------------------------------------------------------------



 



Payments made pursuant to Section 7.06(i) and (2) loans and advances to Holdings
made pursuant to Section 7.02(m), not to exceed the sum of (i) $145,000,000,
(ii) the amount of the Net Cash Proceeds of Permitted Equity Issuances (other
than Permitted Equity Issuances made pursuant to Section 8.05) made within
eighteen (18) months prior thereto that are Not Otherwise Applied and (iii) if,
as of the last day of the immediately preceding Test Period (after giving Pro
Forma Effect to such prepayments, redemptions, purchases, defeasances and other
payments) the Total Leverage Ratio is 5.00:1 or less, the amount of Cumulative
Excess Cash Flow that is Not Otherwise Applied.
          (b) Amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing
Documentation without the consent of the Arrangers.
          SECTION 7.14. Equity Interests of the Borrower and Restricted
Subsidiaries. Permit any Domestic Subsidiary that is a Restricted Subsidiary to
become a non-wholly owned Subsidiary, except to the extent such Restricted
Subsidiary continues to be a Guarantor or in connection with a sale of all of
such Restricted Subsidiary or the designation of an Unrestricted Subsidiary
pursuant to Section 6.14.
          SECTION 7.15. Holding Company; Foreign Subsidiaries. In the case of
Holdings and Intermediate Parent, conduct, transact or otherwise engage in any
business or operations other than those incidental to (i) its ownership of the
Equity Interests of the Borrower and the Foreign Holdco or other Foreign
Subsidiaries, (ii) the maintenance of its legal existence, (iii) the performance
of the Loan Documents, the Purchase Agreement and the other agreements
contemplated by the Purchase Agreement, (iv) any public offering of its common
stock or any other issuance of its Equity Interests not prohibited by this
Article VII or (v) any transaction that Holdings or Intermediate Parent is
permitted to enter into or consummate under this Article VII.
ARTICLE VIII
Events of Default and Remedies
          SECTION 8.01. Events of Default. Any of the following events referred
to in any of clauses (a) through (m) inclusive of this Section 8.01 shall
constitute an “Event of Default”:
          (a) Non-Payment. The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within five (5) Business Days after the same becomes due, any interest
on any Loan or any other amount payable hereunder or with respect to any other
Loan Document; or
          (b) Specific Covenants. Holdings or the Borrower fails to perform or
observe any term, covenant or agreement contained in any of Sections 6.03(a) or
6.05(a) (solely with respect to Holdings and the Borrower) or Article VII;
provided that any Event of Default under Section 7.11 is subject to cure as
contemplated by Section 8.05; or

157



--------------------------------------------------------------------------------



 



          (c) Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days after notice thereof by the
Administrative Agent to the Borrower; or
          (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document required to be delivered in connection herewith or therewith shall be
incorrect or misleading in any material respect when made or deemed made; or
          (e) Cross-Default. Any Loan Party or any Restricted Subsidiary
(A) fails to make any payment beyond the applicable grace period with respect
thereto, if any (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise), in respect of any Indebtedness (other than
Indebtedness hereunder) having an aggregate principal amount of not less than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, or any other event occurs (other
than, with respect to Indebtedness consisting of Secured Hedge Agreements,
termination events or equivalent events pursuant to the terms of such Secured
Hedge Agreements), the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity; provided that this clause (e)(B) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness, if such sale or
transfer is permitted hereunder and under the documents providing for such
Indebtedness; or
          (f) Insolvency Proceedings, Etc. Any Loan Party or any of the
Restricted Subsidiaries institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer is appointed without the application or consent of such Person and the
appointment continues undischarged or unstayed for sixty (60) calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or
          (g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Restricted Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts in excess of the Threshold Amount as they become due,
or (ii) any writ or

158



--------------------------------------------------------------------------------



 



warrant of attachment or execution or similar process is issued or levied
against all or any material part of the property of the Loan Parties, taken as a
whole, and is not released, vacated or fully bonded within sixty (60) days after
its issue or levy; or
          (h) Judgments. There is entered against any Loan Party or any
Restricted Subsidiary a final judgment or order for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied or failed to acknowledge coverage
thereof) and such judgment or order shall not have been satisfied, vacated,
discharged or stayed or bonded pending an appeal for a period of sixty
(60) consecutive days; or
          (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA in an aggregate amount
which could reasonably be expected to result in a Material Adverse Effect,
(ii) any Loan Party or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount which could reasonably be expected to result in a
Material Adverse Effect, or (iii) a termination, withdrawal or noncompliance
with applicable law or plan terms or termination, withdrawal or other event
similar to an ERISA Event occurs with respect to a Foreign Plan that could
reasonably be expected to result in a Material Adverse Effect; or
          (j) Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or any Lender or the satisfaction in full
of all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any Loan Document (other than as a result of
repayment in full of the Obligations and termination of the Aggregate
Commitments), or purports in writing to revoke or rescind any Loan Document; or
          (k) Change of Control. There occurs any Change of Control; or
          (l) Collateral Documents. (i) Any Collateral Document after delivery
thereof pursuant to Section 4.01 of the Original Credit Agreement, Section 4.02
of the Second Amended and Restated Credit Agreement or Section 6.11 shall for
any reason (other than pursuant to the terms thereof, including as a result of a
transaction permitted under Section 7.04 or 7.05) cease to create a valid and
perfected lien, with the priority required by the Collateral Documents (or other
security purported to be created on the applicable Collateral), on and security
interest in any material portion of the Collateral purported to be covered
thereby, subject to Liens permitted under Section 7.01, except to the extent
that any such loss of perfection or priority results from the failure of the
Administrative Agent or the Collateral Agent to maintain possession of
certificates

159



--------------------------------------------------------------------------------



 



actually delivered to it representing securities pledged under the Collateral
Documents or to file Uniform Commercial Code continuation statements and except
as to Collateral consisting of real property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied or
failed to acknowledge coverage, or (ii) any of the Equity Interests of the
Borrower ceasing to be pledged pursuant to the Security Agreement free of Liens
other than Liens created by the Security Agreement or any nonconsensual Liens
arising solely by operation of Law; or
          (m) Junior Financing Documentation. (i) Any of the Obligations of the
Loan Parties under the Loan Documents for any reason shall cease to be “Senior
Indebtedness” (or any comparable term) or “Senior Secured Financing” (or any
comparable term) under, and as defined in any Junior Financing Documentation or
(ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, binding and enforceable against the holders of any Junior
Financing, if applicable.
          SECTION 8.02. Remedies Upon Event of Default. If any Event of Default
occurs and is continuing, the Administrative Agent may and, at the request of
the Required Lenders, shall take any or all of the following actions:
          (a) declare the commitment of each Lender to make Loans and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;
          (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
          (c) require that the Borrower Cash Collateralize the Revolving L/C
Obligations (in an amount equal to the then Outstanding Amount thereof); and
          (d) exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or applicable
Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
          SECTION 8.03. Exclusion of Immaterial Subsidiaries. Solely for the
purpose of determining whether a Default has occurred under clause (f) or (g) of
Section 8.01, any reference in any such clause to any Restricted Subsidiary or
Loan Party shall be

160



--------------------------------------------------------------------------------



 



deemed not to include any Restricted Subsidiary affected by any event or
circumstances referred to in any such clause that did not, as of the last day of
the most recent completed fiscal quarter of Holdings, have assets with a value
in excess of 5% of the consolidated total assets of Holdings, Borrower and the
Restricted Subsidiaries and did not, as of the four quarter period ending on the
last day of such fiscal quarter, have revenues exceeding 5% of the total
revenues of Holdings, the Borrower and the Restricted Subsidiaries (it being
agreed that all Restricted Subsidiaries affected by any event or circumstance
referred to in any such clause shall be considered together, as a single
consolidated Restricted Subsidiary, for purposes of determining whether the
condition specified above is satisfied).
          SECTION 8.04. Application of Funds. After the exercise of remedies
provided for in Section 8.02 (or after the Loans have automatically become
immediately due and payable and the L/C Obligations have automatically been
required to be Cash Collateralized as set forth in the proviso to Section 8.02),
any amounts received on account of the Obligations shall be applied by the
Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article 3) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid interest on the Loans and L/C Borrowings, ratably among the Lenders
in proportion to the respective amounts described in this clause Third payable
to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, the Swap Termination Value under
Secured Hedge Agreements and the Cash Management Obligations, ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Fourth held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuers, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;
     Sixth, to the payment of all other Obligations of the Loan Parties that are
due and payable to the Administrative Agent and the other Secured Parties on
such date, ratably based upon the respective aggregate amounts of all such

161



--------------------------------------------------------------------------------



 



Obligations owing to the Administrative Agent and the other Secured Parties on
such date; and
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.
          SECTION 8.05. Borrower’s Right to Cure.
          (a) Notwithstanding anything to the contrary contained in
Section 8.01, in the event of any Event of Default resulting from a violation of
the covenant set forth in Section 7.11 and until the expiration of the tenth
(10th) day after the date on which financial statements are required to be
delivered with respect to the applicable fiscal quarter hereunder, Holdings or
an Intermediate Holding Company (or, following a Qualifying IPO, the Borrower)
may engage in a Permitted Equity Issuance to any of the Equity Investors and
apply the amount of the Net Cash Proceeds thereof to increase Consolidated
EBITDA with respect to such applicable quarter; provided that such Net Cash
Proceeds (i) are actually received by the Borrower through capital contribution
of such Net Cash Proceeds by Holdings or an Intermediate Holding Company to the
Borrower no later than ten (10) days after the date on which financial
statements are required to be delivered with respect to such fiscal quarter
hereunder, (ii) are Not Otherwise Applied and (iii) do not exceed the aggregate
amount necessary to cure such Event of Default from a violation of the covenant
set forth in Section 7.11 for any applicable period. The parties hereby
acknowledge that this Section 8.05(a) may not be relied on for purposes of
calculating any financial ratios other than as applicable to Section 7.11 (and,
for the avoidance of doubt, not the financial ratios set forth in the definition
of the term “Applicable Rate”) and shall not result in any adjustment to any
amounts other than the amount of the Consolidated EBITDA referred to in the
immediately preceding sentence.
          (b) In each period of four fiscal quarters, there shall be at least
two (2) consecutive fiscal quarters in which no cure set forth in
Section 8.05(a) is made.
ARTICLE IX
Administrative Agent and Other Agents
          SECTION 9.01. Appointment and Authorization of Agents.
          (a) Each Lender hereby irrevocably appoints, designates and authorizes
the Administrative Agent to take such action on its behalf under the provisions
of this Agreement and each other Loan Document and to exercise such powers and
perform such

162



--------------------------------------------------------------------------------



 



duties as are expressly delegated to it by the terms of this Agreement or any
other Loan Document, together with such powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary contained elsewhere
herein or in any other Loan Document, the Administrative Agent shall have no
duties or responsibilities, except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties.
          (b) Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each such L/C Issuer shall have all of the benefits and immunities (i) provided
to the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.
          (c) The Administrative Agent shall also act as the “collateral agent”
under the Loan Documents, and each of the Lenders (in its capacities as a
Lender, Swing Line Lender (if applicable), L/C Issuer (if applicable) and a
potential Hedge Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Administrative Agent, as “collateral agent” (and any
co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.02 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Collateral Documents,
or for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article 9 (including Section 9.07, as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.
          (d) The Administrative Agent shall also act as the deposit account
agent for the Synthetic L/C Issuer and the Non-Extended Synthetic L/C Lenders,
and each of the Non-Extended Synthetic L/C Lenders (in its capacities as a
Lender and Synthetic L/C Issuer (if applicable)) hereby irrevocably appoints and
authorizes the Administrative

163



--------------------------------------------------------------------------------



 



Agent to act as the agent thereof and to take such actions on its behalf and to
exercise such powers and discretion as are reasonably incidental thereto.
          SECTION 9.02. Delegation of Duties. The Administrative Agent may
execute any of its duties under this Agreement or any other Loan Document
(including for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents or of exercising any
rights and remedies thereunder) by or through agents, employees or
attorneys-in-fact including for the purpose of any Borrowing or payment in
Alternative Currencies, such sub-agents as shall be deemed necessary by the
Administrative Agent and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any agent or sub-agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct (as determined in the final judgment of a
court of competent jurisdiction).
          SECTION 9.03. Liability of Agents. No Agent-Related Person shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, in connection with its duties expressly set forth herein), or
(b) be responsible in any manner to any Lender or participant for any recital,
statement, representation or warranty made by any Loan Party or any officer
thereof, contained herein or in any other Loan Document, or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or the perfection
or priority of any Lien or security interest created or purported to be created
under the Collateral Documents, or for any failure of any Loan Party or any
other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the observance or performance of
any of the agreements contained in, or conditions of, this Agreement or any
other Loan Document, or to inspect the properties, books or records of any Loan
Party or any Affiliate thereof.
          SECTION 9.04. Reliance by Agents.
          (a) Each Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, communication, signature, resolution,
representation, notice, consent, certificate, affidavit, letter, telegram,
facsimile, telex or telephone message, electronic mail message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to any Loan Party),
independent accountants and other experts selected by such Agent. Each Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders as it

164



--------------------------------------------------------------------------------



 



deems appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.
          (b) For purposes of determining compliance with the conditions
specified in Section 4.01 of the Original Credit Agreement or the Second Amended
and Restated Credit Agreement, or any corresponding Section of any amendment
agreement with respect to this Agreement (including the Third Amendment and
Restatement Agreement), each Lender that has signed this Agreement or any such
amendment agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed date of effectiveness of this Agreement or any such amendment agreement
specifying its objection thereto.
          SECTION 9.05. Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default and stating that
such notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article VIII; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.
          SECTION 9.06. Credit Decision; Disclosure of Information by Agents.
Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their respective Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to

165



--------------------------------------------------------------------------------



 



extend credit to the Borrower and the other Loan Parties hereunder. Each Lender
also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower and the other Loan
Parties. Except for notices, reports and other documents expressly required to
be furnished to the Lenders by any Agent herein, such Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any of the Loan Parties or any of
their respective Affiliates which may come into the possession of any
Agent-Related Person.
          SECTION 9.07. Indemnification of Agents. Whether or not the
transactions contemplated hereby are consummated, the Lenders shall indemnify
upon demand each Agent-Related Person (to the extent not reimbursed by or on
behalf of any Loan Party and without limiting the obligation of any Loan Party
to do so), pro rata, and hold harmless each Agent-Related Person from and
against any and all Indemnified Liabilities incurred by it; provided that no
Lender shall be liable for the payment to any Agent-Related Person of any
portion of such Indemnified Liabilities resulting from such Agent-Related
Person’s own gross negligence or willful misconduct, as determined by the final
judgment of a court of competent jurisdiction; provided that no action taken in
accordance with the directions of the Required Lenders (or such other number or
percentage of the Lenders as shall be required by the Loan Documents) shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 9.07. In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, any other Loan Document, or any document
contemplated by or referred to herein, to the extent that the Administrative
Agent is not reimbursed for such expenses by or on behalf of the Borrower,
provided that such reimbursement by the Lenders shall not affect the Borrower’s
continuing reimbursement obligations with respect thereto. The undertaking in
this Section 9.07 shall survive termination of the Aggregate Commitments, the
payment of all other Obligations and the resignation of the Administrative
Agent.
          SECTION 9.08. Agents in their Individual Capacities. UBS AG, Stamford
Branch and its Affiliates may make loans to, issue letters of credit for the
account of, accept deposits from, acquire Equity Interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective Affiliates as though
UBS AG, Stamford Branch were

166



--------------------------------------------------------------------------------



 



not the Administrative Agent or an L/C Issuer hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, UBS AG, Stamford Branch or its Affiliates may receive information
regarding any Loan Party or its Affiliates (including information that may be
subject to confidentiality obligations in favor of such Loan Party or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans, UBS
AG, Stamford Branch shall have the same rights and powers under this Agreement
as any other Lender and may exercise such rights and powers as though it were
not the Administrative Agent or an L/C Issuer, and the terms “Lender” and
“Lenders” include UBS AG, Stamford Branch in its individual capacity.
          SECTION 9.09. Successor Agents. The Administrative Agent may resign as
the Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. If the Administrative Agent resigns under this Agreement, the Required
Lenders shall appoint from among the Lenders a successor agent for the Lenders,
which successor agent shall be consented to by the Borrower at all times other
than during the existence of an Event of Default under Section 8.01(f) or (g)
(which consent of the Borrower shall not be unreasonably withheld or delayed).
If no successor agent is appointed prior to the effective date of the
resignation of the Administrative Agent, the Administrative Agent may appoint,
after consulting with the Lenders and the Borrower, a successor agent from among
the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and/or
supplemental administrative agent, as the case may be, and the retiring
Administrative Agent’s appointment, powers and duties as the Administrative
Agent shall be terminated. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article IX and
Sections 10.04 and 10.05 shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Administrative Agent under this
Agreement. If no successor agent has accepted appointment as the Administrative
Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective and the
Lenders shall perform all of the duties of the Administrative Agent hereunder
until such time, if any, as the Required Lenders appoint a successor agent as
provided for above. Upon the acceptance of any appointment as the Administrative
Agent hereunder by a successor and upon the execution and filing or recording of
such financing statements, or amendments thereto, and such amendments or
supplements to the Mortgages, and such other instruments or notices, as may be
necessary or desirable, or as the Required Lenders may request, in order to
(a) continue the perfection of the Liens granted or purported to be granted by
the Collateral Documents or (b) otherwise ensure that the Collateral and
Guarantee Requirement is satisfied, the Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, discretion,
privileges, and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents. After the retiring Administrative Agent’s resignation
hereunder as the Administrative Agent, the provisions of this Article

167



--------------------------------------------------------------------------------



 



9 shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent.
          SECTION 9.10. Administrative Agent May File Proofs of Claim. In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Sections 2.03(g) and (h), 2.09 and 10.04)
allowed in such judicial proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.
          Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
          SECTION 9.11. Collateral and Guaranty Matters. The Lenders irrevocably
agree that:
          (a) any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document shall be automatically
released (i) upon termination of the Aggregate Commitments and payment in full
of all Obligations (other than (x) obligations under Secured Hedge Agreements
not yet due and payable, (y) Cash Management Obligations not yet due and payable
and (z) contingent indemnification obligations not yet accrued and payable) and
the expiration or

168



--------------------------------------------------------------------------------



 



termination of all Letters of Credit, (ii) at the time the property subject to
such Lien is transferred or to be transferred as part of or in connection with
any transfer permitted hereunder or under any other Loan Document to any Person
other than Holdings, the Borrower or any of its Domestic Subsidiaries that are
Restricted Subsidiaries, (iii) subject to Section 10.01, if the release of such
Lien is approved, authorized or ratified in writing by the Required Lenders, or
(iv) if the property subject to such Lien is owned by a Guarantor, upon release
of such Guarantor from its obligations under its Guaranty pursuant to clause
(c) below;
          (b) to release or subordinate any Lien on any property granted to or
held by the Administrative Agent or the Collateral Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 7.01(i);
and
          (c) any Guarantor shall be automatically released from its obligations
under the Guaranty if such Person ceases to be a Restricted Subsidiary as a
result of a transaction or designation permitted hereunder; provided that no
such release shall occur if such Guarantor continues to be a guarantor in
respect of the High Yield Notes or any Junior Financing.
          Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
or subordinate its interest in particular types or items of property, or to
release any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will (and each Lender irrevocably authorizes the Administrative Agent to),
at the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release or
subordination of such item of Collateral from the assignment and security
interest granted under the Collateral Documents, or to evidence the release of
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.11.
          In addition, each Lender acknowledges that obligations of the Borrower
and the Guarantors under the Permitted Refinancing Indebtedness and the
Permitted Refinancing Indebtedness Documents, and certain obligations related
thereto, may be secured by Liens on assets of the Borrower and the Guarantors
that constitute Collateral. Each Lender hereby irrevocably (i) authorizes the
Administrative Agent and/or the Collateral Agent to execute and deliver the
intercreditor agreement referred to in the definition of the term “Permitted
Refinancing Indebtedness” and any documents relating thereto (including any
amendments to the Collateral Documents) as the Administrative Agent shall
determine to be appropriate to cause the Permitted Refinancing Indebtedness, and
certain obligations related thereto, to be secured on a second priority basis
with the Obligations, in each case without any further consent, authorization or
other action by any Lender, (ii) agrees that, upon the execution and delivery of
such intercreditor agreement or any such document, each Lender will be bound by
the provisions thereof as if it were a signatory thereto and will take no
actions contrary to the provisions thereof and (iii) agrees that none of the
Lenders or any other Secured Party shall have any right of action whatsoever
against the Administrative Agent or the Collateral Agent as a result

169



--------------------------------------------------------------------------------



 



of any action taken by such Agent pursuant to this paragraph or in accordance
with the terms of such intercreditor agreement or any such document.
          SECTION 9.12. Other Agents; Arrangers and Managers. None of the
Lenders or other Persons identified on the facing page or signature pages of
this Agreement as a “syndication agent,” “co-documentation agent”, “joint
bookrunner” or “arranger” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of the Lenders or other
Persons so identified shall have or be deemed to have any fiduciary relationship
with any Lender. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.
          SECTION 9.13. Appointment of Supplemental Administrative Agents.
          (a) It is the purpose of this Agreement and the other Loan Documents
that there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent deems that by reason of any present or future Law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Loan Documents or take any other action
which may be desirable or necessary in connection therewith, the Administrative
Agent is hereby authorized to appoint an additional individual or institution
selected by the Administrative Agent in its sole discretion as a separate
trustee, co-trustee, administrative agent, collateral agent, administrative
sub-agent or administrative co-agent (any such additional individual or
institution being referred to herein individually as a “Supplemental
Administrative Agent” and collectively as “Supplemental Administrative Agents”).
          (b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of
Sections 10.04 and 10.05 that refer to the Administrative Agent shall inure to
the benefit of such Supplemental Administrative Agent and all references therein
to the Administrative Agent shall be deemed to be references to the
Administrative Agent and/or such Supplemental Administrative Agent, as the
context may require.

170



--------------------------------------------------------------------------------



 



          (c) Should any instrument in writing from the Borrower, Holdings or
any other Loan Party be required by any Supplemental Administrative Agent so
appointed by the Administrative Agent for more fully and certainly vesting in
and confirming to him or it such rights, powers, privileges and duties, the
Borrower or Holdings, as applicable, shall, or shall cause such Loan Party to,
execute, acknowledge and deliver any and all such instruments promptly upon
request by the Administrative Agent. In case any Supplemental Administrative
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Administrative Agent, to the extent permitted by Law, shall vest in and be
exercised by the Administrative Agent until the appointment of a new
Supplemental Administrative Agent.
ARTICLE X
Miscellaneous
          SECTION 10.01. Amendments, Etc. Except as otherwise set forth in this
Agreement, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that, no such
amendment, waiver or consent shall:
          (a) extend or increase the Commitment of any Lender without the
written consent of each Lender directly affected thereby (it being understood
that a waiver of any condition precedent set forth in Section 4.03 or the waiver
of any Default, mandatory prepayment or mandatory reduction of the Commitments
shall not constitute an extension or increase of any Commitment of any Lender);
          (b) postpone any date scheduled for, or reduce the amount of, any
payment of principal or interest under Section 2.07 or 2.08 without the written
consent of each Lender directly affected thereby, it being understood that the
waiver of (or amendment to the terms of) any mandatory prepayment of the Term
Loans shall not constitute a postponement of any date scheduled for the payment
of principal or interest;
          (c) reduce the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby, it being understood that any change to the definition of Total Leverage
Ratio or in the component definitions thereof shall not constitute a reduction
in the rate; provided that, only the consent of the Required Lenders shall be
necessary to amend the definition of “Default Rate” or to waive any obligation
of the Borrower to pay interest at the Default Rate;

171



--------------------------------------------------------------------------------



 



          (d) change any provision of this Section 10.01, the definition of
“Required Lenders” or “Pro Rata Share” or Section 2.06(c), 8.04 or 2.13 without
the written consent of each Lender affected thereby;
          (e) other than in a transaction permitted under Section 7.05, release
all or substantially all of the Collateral in any transaction or series of
related transactions, without the written consent of each Lender;
          (f) other than in a transaction permitted under Section 7.04 or
Section 7.05, release all or substantially all of the aggregate value of the
Guarantees, without the written consent of each Lender; or
          (g) change the currency in which any Loan is denominated of any Loan
without the written consent of the Lender holding such Loans;
and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement; (iii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; (iv) Section 10.07(h) may
not be amended, waived or otherwise modified without the consent of each
Granting Lender all or any part of whose Loans are being funded by an SPC at the
time of such amendment, waiver or other modification; and (v) the consent of
Lenders holding more than 50% of any Class of Commitments shall be required with
respect to any amendment that by its terms adversely affects the rights of such
Class in respect of payments hereunder in a manner different than such amendment
affects other Classes. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender (it being understood
that any Commitments or Loans held or deemed held by any Defaulting Lender shall
be excluded for a vote of the Lenders hereunder requiring any consent of the
Lenders).
          Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Tranche B Dollar Term Loans, the Euro Term Loans, the Revolving Credit
Loans and the Synthetic L/C Loans and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.

172



--------------------------------------------------------------------------------



 



          In addition, notwithstanding the foregoing, this Agreement may be
amended with the written consent of the Administrative Agent, the Borrower and
the Lenders providing the relevant Dollar Replacement Term Loans or Euro
Replacement Term Loans (as defined below) to permit the refinancing of all
outstanding Tranche B Dollar Term Loans (“Dollar Refinanced Term Loans”) or Euro
Term Loans (“Euro Refinanced Term Loans”) with a replacement Dollar term loan
tranche denominated in Dollars (“Dollar Replacement Term Loans”) or Euro term
loan tranche denominated in Euros (“Euro Replacement Term Loans”), respectively,
hereunder; provided that (a) the aggregate principal amount of such Dollar
Replacement Term Loans or Euro Replacement Term Loans shall not exceed the
aggregate principal amount of such Dollar Refinanced Term Loans or Euro
Refinanced Term Loans, respectively, (b) the Applicable Rate Dollar Replacement
Term Loans or Euro Replacement Term Loans (or similar interest rate spread
applicable to such Dollar Replacement Term Loans or Euro Replacement Term Loans,
respectively) shall not be higher than the Applicable Rate for such Dollar
Refinanced Term Loans or Euro Refinanced Term Loans (or similar interest rate
spread applicable to such Dollar Refinanced Term Loans or Euro Refinanced Term
Loans, respectively) immediately prior to such refinancing, (c) the Weighted
Average Life to Maturity of such Dollar Replacement Term Loans or Euro
Replacement Term Loans shall not be shorter than the Weighted Average Life to
Maturity of such Dollar Refinanced Term Loans or Euro Refinanced Term Loans,
respectively, at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of the applicable Term Loans) and (d) all other terms applicable to
such Dollar Replacement Term Loans or Euro Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Dollar Replacement Term Loans or Euro Replacement Term Loans than, those
applicable to such Dollar Refinanced Term Loans or Euro Refinanced Term Loans,
respectively, except to the extent necessary to provide for covenants and other
terms applicable to any period after the latest final maturity of the Term Loans
in effect immediately prior to such refinancing.
          Notwithstanding anything to the contrary contained in Section 10.01,
guarantees, collateral security documents and related documents executed by
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with this Agreement,
amended and waived with the consent of the Administrative Agent at the request
of the Borrower without the need to obtain the consent of any other Lender if
such amendment or waiver is delivered in order (i) to comply with local Law or
advice of local counsel, (ii) to cure ambiguities or defects or (iii) to cause
such guarantee, collateral security document or other document to be consistent
with this Agreement and the other Loan Documents.
          SECTION 10.02. Notices and Other Communications; Facsimile Copies.
          (a) General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail

173



--------------------------------------------------------------------------------



 



address, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
          (i) if to the Borrower, the Administrative Agent, an L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
          (ii) if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire or to such other address, facsimile number, electronic mail
address or telephone number as shall be designated by such party in a notice to
the Borrower, the Administrative Agent, the L/C Issuers and the Swing Line
Lender.
All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the L/C Issuers and the Swing Line
Lender pursuant to Article 2 shall not be effective until actually received by
such Person. In no event shall a voice mail message be effective as a notice,
communication or confirmation hereunder.
          (b) Effectiveness of Facsimile Documents and Signatures. Loan
Documents may be transmitted and/or signed by facsimile. The effectiveness of
any such documents and signatures shall, subject to applicable Law, have the
same force and effect as manually signed originals and shall be binding on all
Loan Parties, the Agents and the Lenders.
          (c) Reliance by Agents and Lenders. The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct. All telephonic notices to the Administrative
Agent may be recorded by the Administrative Agent, and each of the parties
hereto hereby consents to such recording.
          SECTION 10.03. No Waiver; Cumulative Remedies. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in

174



--------------------------------------------------------------------------------



 



exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.
          SECTION 10.04. Attorney Costs, Expenses and Taxes. The Borrower agrees
(a) to pay or reimburse the Administrative Agent, the Syndication Agent, the
Co-Documentation Agents and the Arrangers for all reasonable out-of-pocket costs
and expenses incurred in connection with the preparation, negotiation,
syndication and execution of this Agreement and the other Loan Documents, and
any amendment, waiver, consent or other modification of the provisions hereof
and thereof (whether or not the transactions contemplated thereby are
consummated), and the consummation and administration of the transactions
contemplated hereby and thereby, including all Attorney Costs of local and
foreign counsel, and (b) to pay or reimburse the Administrative Agent, the
Syndication Agent, the Co-Documentation Agents, the Arrangers and each Lender
for all out-of-pocket costs and expenses incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (including all such costs and expenses incurred during any legal
proceeding, including any proceeding under any Debtor Relief Law, and including
all Attorney Costs of counsel to the Administrative Agent). The foregoing costs
and expenses shall include all reasonable search, filing, recording and title
insurance charges and fees and taxes related thereto, and other (reasonable, in
the case of Section 10.04(a)) out-of-pocket expenses incurred by any Agent. The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within ten (10) Business Days of receipt by the
Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion.
          SECTION 10.05. Indemnification by the Borrower. Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent-Related Person, each Lender, each L/C Issuer and
their respective Affiliates, directors, officers, employees, counsel, agents,
trustees, investment advisors and attorneys-in-fact (collectively, the
“Indemnitees”) from and against any and all liabilities, obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the execution, delivery, enforcement, performance or administration of any
Loan Document or any other agreement, letter or instrument delivered in
connection with the transactions contemplated thereby or the consummation of the
transactions contemplated thereby, (b) any Commitment, Loan or Letter of Credit
or the use or proposed use of the

175



--------------------------------------------------------------------------------



 



proceeds therefrom (including any refusal by an L/C Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(c) any actual or alleged presence or release of Hazardous Materials on or from
any property currently or formerly owned or operated by the Borrower, any
Subsidiary or any other Loan Party, or any Environmental Liability related in
any way to the Borrower, any Subsidiary or any other Loan Party, or (d) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory
(including any investigation of, preparation for, or defense of any pending or
threatened claim, investigation, litigation or proceeding) and regardless of
whether any Indemnitee is a party thereto (all the foregoing, collectively, the
“Indemnified Liabilities”), in all cases, whether or not caused by or arising,
in whole or in part, out of the negligence of the Indemnitee; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from the gross
negligence or willful misconduct of such Indemnitee or of any affiliate,
director, officer, employee, counsel, agent or attorney-in-fact of such
Indemnitee. No Indemnitee shall be liable for any damages arising from the use
by others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this
Agreement, nor shall any Indemnitee or any Loan Party have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Second Amendment and
Restatement Effective Date). In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, its directors, stockholders or
creditors or an Indemnitee or any other Person, whether or not any Indemnitee is
otherwise a party thereto and whether or not any of the transactions
contemplated hereunder or under any of the other Loan Documents is consummated.
All amounts due under this Section 10.05 shall be paid within ten (10) Business
Days after demand therefor; provided, however, that such Indemnitee shall
promptly refund such amount to the extent that there is a final judicial or
arbitral determination that such Indemnitee was not entitled to indemnification
or contribution rights with respect to such payment pursuant to the express
terms of this Section 10.05. The agreements in this Section 10.05 shall survive
the resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
          SECTION 10.06. Payments Set Aside. To the extent that any payment by
or on behalf of the Borrower is made to any Agent or any Lender, or any Agent or
any Lender exercises its right of setoff, and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not

176



--------------------------------------------------------------------------------



 



been made or such setoff had not occurred, and (b) each Lender severally agrees
to pay to the Administrative Agent upon demand its applicable share of any
amount so recovered from or repaid by any Agent, plus interest thereon from the
date of such demand to the date such payment is made at a rate per annum equal
to the applicable Overnight Rate from time to time in effect.
          SECTION 10.07. Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither Holdings nor the Borrower may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an Eligible Assignee,
(ii) by way of participation in accordance with the provisions of
Section 10.07(e), (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.07(g) or (iv) to an SPC in accordance
with the provisions of Section 10.07(h) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 10.07(e) and, to the extent
expressly contemplated hereby, the Indemnitees) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (“Assignees”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment (which, in the case of an assignment of any portion of
(1) a Synthetic L/C Commitment of any Class, must include, in the case of a
Non-Extended Synthetic L/C Commitment, an assignment of an equal portion of such
Lender’s interest in its Credit-Linked Deposit, the Non-Extended Synthetic L/C
Loans and participations in Synthetic L/C Obligations on account of its
Synthetic L/C Commitment of such Class, and, in the case of an Extended
Synthetic L/C Commitment, an assignment of an equal portion of such Lender’s
interest in its Tranche S Term Loans and participations in Synthetic L/C
Obligations on account of its Synthetic L/C Commitment of such Class, and (2) in
the case of an assignment of any Tranche S Term Loan, must include an equal
portion of such Lender’s interest in its Extended Synthetic L/C Commitment and
participations in Synthetic L/C Obligations on account of such Commitment) and
the Loans (including for purposes of this Section 10.07(b), participations in
L/C Obligations and in Swing Line Loans) at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:
          (A) the Borrower; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default under Section 8.01(a), (f) or (g) has occurred
and is continuing, any Assignee;

177



--------------------------------------------------------------------------------



 



          (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan or a portion of any Synthetic L/C Facility to another Lender, an
Affiliate of a Lender or an Approved Fund;
          (C) in the case of any assignment under any Revolving Credit Facility,
each Revolving L/C Issuer that is a Principal L/C Issuer at the time of such
assignment; provided that no consent of the Principal L/C Issuers shall be
required for any assignment to an Agent or an Affiliate of an Agent; and
          (D) in the case of any assignment of any of the Dollar Revolving
Credit Facility, the Swing Line Lender.
          (ii) Assignments shall be subject to the following additional
conditions:
          (A) except in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 (in the case of the Revolving Credit Facilities) or $1,000,000 (in
the case of a Term Loan or a portion of any Synthetic L/C Facility) unless each
of the Borrower and the Administrative Agent otherwise consents, provided that
(1) no such consent of the Borrower shall be required if an Event of Default
under Section 8.01(a), (f) or (g) has occurred and is continuing and (2) such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Approved Funds, if any;
          (B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the event of simultaneous assignments from any Lender or its Approved Funds
to one or more other Approved Funds of such Lender; and
          (C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
          This paragraph (b) shall not prohibit any Lender from assigning all or
a portion of its rights and obligations among separate Facilities on a non-pro
rata basis.
          (c) Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Section 10.07(d), from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this

178



--------------------------------------------------------------------------------



 



Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Upon
request, and the surrender by the assigning Lender of its Note, the Borrower (at
its expense) shall execute and deliver a Note to the assignee Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this clause (c) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.07(e).
          (d) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, Credit-Linked
Deposits, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings
and amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent and any Lender, at any reasonable time and
from time to time upon reasonable prior notice.
          (e) Any Lender may at any time, without the consent of, or notice to,
the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person) (each, a “Participant”) in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in the first proviso to
Section 10.01 that directly affects such Participant. Subject to
Section 10.07(f), the Borrower agrees that each Participant shall be entitled to
the benefits of

179



--------------------------------------------------------------------------------



 



Sections 3.01 (subject to the requirements of Section 10.15), 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.07(c). To the extent permitted by applicable
Law, each Participant also shall be entitled to the benefits of Section 10.09 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 3.01, 3.04 or 3.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement (including under its Note,
if any) to secure obligations of such Lender, including any pledge or assignment
to secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
          (h) Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof. Each party hereto hereby agrees that (i) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the Borrower under
this Agreement (including its obligations under Section 3.01, 3.04 or 3.05),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500, assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.
          (i) Notwithstanding anything to the contrary contained herein, (1) any
Lender may in accordance with applicable Law create a security interest in all
or any portion of the Loans owing to it and the Note, if any, held by it and
(2) any Lender that is

180



--------------------------------------------------------------------------------



 



a Fund may create a security interest in all or any portion of the Loans owing
to it and the Note, if any, held by it to the trustee for holders of obligations
owed, or securities issued, by such Fund as security for such obligations or
securities; provided that unless and until such trustee actually becomes a
Lender in compliance with the other provisions of this Section 10.07, (i) no
such pledge shall release the pledging Lender from any of its obligations under
the Loan Documents and (ii) such trustee shall not be entitled to exercise any
of the rights of a Lender under the Loan Documents even though such trustee may
have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.
          (j) Notwithstanding anything to the contrary contained herein, any L/C
Issuer or the Swing Line Lender may, upon thirty (30) days’ notice to the
Borrower and the Lenders, resign as an L/C Issuer or the Swing Line Lender,
respectively; provided that on or prior to the expiration of such 30-day period
with respect to such resignation, the relevant L/C Issuer or the Swing Line
Lender shall have identified, in consultation with the Borrower, a successor L/C
Issuer or Swing Line Lender willing to accept its appointment as successor L/C
Issuer or Swing Line Lender, as applicable. In the event of any such resignation
of an L/C Issuer or the Swing Line Lender, the Borrower shall be entitled to
appoint from among the Lenders willing to accept such appointment a successor
L/C Issuer or Swing Line Lender hereunder; provided that no failure by the
Borrower to appoint any such successor shall affect the resignation of the
relevant L/C Issuer or the Swing Line Lender, as the case may be. If an L/C
Issuer resigns as an L/C Issuer, it shall retain all the rights and obligations
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c).
          (k) In the case of any assignment pursuant to paragraph (b) above by a
Non-Extended Synthetic L/C Lender, the Credit-Linked Deposit of the assignor
Non-Extended Synthetic L/C Lender shall not be released, but shall instead be
purchased by the relevant assignee and continue to be held for application (to
the extent not already applied) in accordance with this Agreement to satisfy
such assignee’s obligations in respect of the Non-Extended Synthetic L/C
Exposure.
          SECTION 10.08. Confidentiality. Each of the Agents and the Lenders
agrees to maintain the confidentiality of the Information, except that
Information may be disclosed (a) to its Affiliates and its and its Affiliates’
directors, officers, employees, trustees, investment advisors and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential); (b) to the extent requested by any Governmental Authority; (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar

181



--------------------------------------------------------------------------------



 



legal process; (d) to any other party to this Agreement; (e) subject to an
agreement containing provisions substantially the same as those of this
Section 10.08 (or as may otherwise be reasonably acceptable to the Borrower), to
any pledgee referred to in Section 10.07(g), counterparty to a Swap Contract,
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in, any of its rights or obligations under this Agreement; (f)
with the written consent of the Borrower; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 10.08; (h) to any Governmental Authority or examiner (including the
National Association of Insurance Commissioners or any other similar
organization) regulating any Lender; (i) to any rating agency when required by
it (it being understood that, prior to any such disclosure, such rating agency
shall undertake to preserve the confidentiality of any Information relating to
the Loan Parties received by it from such Lender); or (j) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder. In addition, the Agents and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section 10.08, “Information” means all information received from any Loan
Party relating to any Loan Party or its business, other than any such
information that is publicly available to any Agent or any Lender prior to
disclosure by any Loan Party other than as a result of a breach of this Section
10.08; provided that, in the case of information received from a Loan Party
after the Original Closing Date, such information is clearly identified at the
time of delivery as confidential or (ii) is delivered pursuant to Section 6.01,
6.02 or 6.03 hereof.
          SECTION 10.09. Setoff. In addition to any rights and remedies of the
Lenders provided by Law, upon the occurrence and during the continuance of any
Event of Default, each Lender and its Affiliates and each L/C Issuer and its
Affiliates is authorized at any time and from time to time, without prior notice
to the Borrower or any other Loan Party, any such notice being waived by the
Borrower (on its own behalf and on behalf of each Loan Party and its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Lender and its Affiliates or such L/C Issuer and its Affiliates, as the case may
be, to or for the credit or the account of the respective Loan Parties and their
Subsidiaries against any and all Obligations owing to such Lender and its
Affiliates or such L/C Issuer and its Affiliates hereunder or under any other
Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness. Each Lender and L/C Issuer agrees promptly to notify
the Borrower and the Administrative Agent after any such setoff and application
made by such Lender or L/C Issuer, as the case may be; provided that the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent, each Lender and each L/C
Issuer

182



--------------------------------------------------------------------------------



 



under this Section 10.09 are in addition to other rights and remedies (including
other rights of setoff) that the Administrative Agent, such Lender and such L/C
Issuer may have.
          SECTION 10.10. Interest Rate Limitation. Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
          SECTION 10.11. Counterparts. This Agreement and each other Loan
Document may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.
          SECTION 10.12. Integration. This Agreement, together with the other
Loan Documents, comprises the complete and integrated agreement of the parties
on the subject matter hereof and thereof and supersedes all prior agreements,
written or oral, on such subject matter. In the event of any conflict between
the provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Agents, the L/C Issuers or the
Lenders in any other Loan Document shall not be deemed a conflict with this
Agreement. Each Loan Document was drafted with the joint participation of the
respective parties thereto and shall be construed neither against nor in favor
of any party, but rather in accordance with the fair meaning thereof.
          SECTION 10.13. Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as

183



--------------------------------------------------------------------------------



 



long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.
          SECTION 10.14. Severability. If any provision of this Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, the
legality, validity and enforceability of the remaining provisions of this
Agreement and the other Loan Documents shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
          SECTION 10.15. Tax Forms.
          (a) (i) Each Lender and Agent that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Code (each, a “Foreign Lender”)
shall, to the extent it may lawfully do so, deliver to the Borrower and the
Administrative Agent, on or prior to the date which is ten (10) Business Days
after the Second Amendment and Restatement Effective Date (or, in the case of
any Lender becoming a Lender hereunder after the Second Amendment and
Restatement Effective Date, upon accepting an assignment of an interest herein),
two duly signed, properly completed copies of either IRS Form W-8BEN or any
successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, United States withholding tax on all payments
to be made to such Foreign Lender by the Borrower or any other Loan Party
pursuant to this Agreement or any other Loan Document) or IRS Form W-8ECI or any
successor thereto (relating to all payments to be made to such Foreign Lender by
the Borrower or any other Loan Party pursuant to this Agreement or any other
Loan Document) or such other evidence reasonably satisfactory to the Borrower
and the Administrative Agent that such Foreign Lender is entitled to an
exemption from, or reduction of, United States federal withholding tax,
including any exemption pursuant to Section 871(h) or 881(c) of the Code, and in
the case of a Foreign Lender claiming such an exemption under Section 881(c) of
the Code, a certificate that establishes in writing to the Borrower and the
Administrative Agent that such Foreign Lender is not (i) a “bank” as defined in
Section 881(c)(3)(A) of the Code, (ii) a 10-percent stockholder within the
meaning of Section 871(h)(3)(B) of the Code, or (iii) a controlled foreign
corporation related to the Borrower with the meaning of Section 864(d) of the
Code. Thereafter and from time to time, each such Foreign Lender shall, to the
extent it may lawfully do so, (A) promptly submit to the Borrower and the
Administrative Agent such additional duly completed and signed copies of one or
more of such forms or certificates (or such successor forms or certificates as
shall be adopted from time to time by the relevant United States taxing
authorities) as may then be available under then current United States Laws and
regulations to avoid, or such evidence as is reasonably satisfactory to the
Borrower and the Administrative Agent of any available exemption from, or
reduction of, United States federal withholding taxes in respect of all payments
to be made to such Foreign Lender by the Borrower or other Loan Party pursuant
to this Agreement, or any other Loan Document, in each case, (1) on or before
the date that any such form, certificate or other evidence expires or becomes
obsolete, (2) after the occurrence of a change in the Lender’s circumstances
requiring a change in the most recent form, certificate or evidence previously
delivered by it to the Borrower and the Administrative

184



--------------------------------------------------------------------------------



 



Agent and (3) from time to time thereafter if reasonably requested by the
Borrower or the Administrative Agent, and (B) promptly notify the Borrower and
the Administrative Agent of any change in the Lender’s circumstances which would
modify or render invalid any claimed exemption or reduction.
          (ii) Each Foreign Lender, to the extent it does not act or ceases to
act for its own account with respect to any portion of any sums paid or payable
to such Foreign Lender under any of the Loan Documents (for example, in the case
of a typical participation by such Foreign Lender), shall, to the extent it may
lawfully do so, deliver to the Borrower and the Administrative Agent on the date
when such Foreign Lender ceases to act for its own account with respect to any
portion of any such sums paid or payable, and at such other times as may be
necessary in the determination of the Borrower or the Administrative Agent (in
either case, in the reasonable exercise of its discretion), (A) two duly signed
completed copies of the forms or statements required to be provided by such
Foreign Lender as set forth above, to establish the portion of any such sums
paid or payable with respect to which such Foreign Lender acts for its own
account that is not subject to United States federal withholding tax, and
(B) two duly signed completed copies of IRS Form W-8IMY (or any successor
thereto), together with any information such Foreign Lender chooses to transmit
with such form, and any other certificate or statement of exemption required
under the Code, to establish that such Foreign Lender is not acting for its own
account with respect to a portion of any such sums payable to such Foreign
Lender.
          (iii) The Borrower shall not be required to pay any additional amount
or any indemnity payment under Section 3.01 to (A) any Foreign Lender if such
Foreign Lender shall have failed to satisfy the foregoing provisions of this
Section 10.15(a), or (B) any U.S. Lender if such U.S. Lender shall have failed
to satisfy the provisions of Section 10.15(b); provided that (i) if such Lender
shall have satisfied the requirement of this Section 10.15(a) or
Section 10.15(b), as applicable, on the date such Lender became a Lender or
ceased to act for its own account with respect to any payment under any of the
Loan Documents, nothing in this Section 10.15(a) or Section 10.15(b) shall
relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate and (ii) nothing in this Section 10.15(a) shall relieve the
Borrower of its obligation to pay any amounts pursuant to Section 3.01 in the
event that the requirements of 10.15(a)(ii) have not been satisfied if the
Borrower is entitled, under applicable Law, to rely on any applicable forms and
statements required to be provided under this Section 10.15 by the Foreign
Lender that does not act or has ceased to act for its own account under any of
the Loan Documents, including in the case of a typical participation.

185



--------------------------------------------------------------------------------



 



          (iv) The Administrative Agent may deduct and withhold any taxes
required by any Laws to be deducted and withheld from any payment under any of
the Loan Documents.
          (b) Each Lender and Agent that is a “United States person” within the
meaning of Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver
to the Administrative Agent and the Borrower two duly signed, properly completed
copies of IRS Form W-9 on or prior to the Second Amendment and Restatement
Effective Date (or, in the case of any Lender becoming a Lender hereunder after
the Second Amendment and Restatement Effective Date, upon accepting an
assignment of an interest herein), certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or any successor
form. If such U.S. Lender fails to deliver such forms, then the Administrative
Agent may withhold from any payment to such U.S. Lender an amount equivalent to
the applicable backup withholding tax imposed by the Code.
          SECTION 10.16. GOVERNING LAW.
          (a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          (b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR
IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE
TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, HOLDINGS, EACH AGENT
AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, HOLDINGS, EACH AGENT
AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
          SECTION 10.17. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW

186



--------------------------------------------------------------------------------



 



EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 10.17 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
          SECTION 10.18. Binding Effect. This Agreement shall become effective
as provided in the Third Amendment and Restatement Agreement, and thereafter
shall be binding upon and inure to the benefit of the Borrower, each Agent and
each Lender and their respective successors and assigns, except that no Borrower
shall have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders except as permitted by Section
7.04.
          SECTION 10.19. Judgment Currency. If, for the purposes of obtaining
judgment in any court, it is necessary to convert a sum due hereunder or any
other Loan Document in one currency into another currency, the rate of exchange
used shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the first currency with such other currency
on the Business Day preceding that on which final judgment is given. The
obligation of each Borrower in respect of any such sum due from it to the
Administrative Agent or the Lenders hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent may in accordance with normal banking procedures
purchase the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from any Borrower in the Agreement Currency, such Borrower
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable Law).
          SECTION 10.20. Lender Action. Each Lender agrees that it shall not
take or institute any actions or proceedings, judicial or otherwise, for any
right or remedy against any Loan Party or any other obligor under any of the
Loan Documents or the Secured Hedge Agreements (including the exercise of any
right of setoff, rights on account of any banker’s lien or similar claim or
other rights of self-help), or institute any actions or proceedings, or
otherwise commence any remedial procedures, with respect to any Collateral or
any other property of any such Loan Party, without the prior written consent of
the Administrative Agent. The provision of this Section 10.20 are for the sole

187



--------------------------------------------------------------------------------



 



benefit of the Lenders and shall not afford any right to, or constitute a
defense available to, any Loan Party.
          SECTION 10.21. USA PATRIOT Act. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.
          SECTION 10.22. Agent for Service of Process. The Borrower agrees that
promptly following request by the Administrative Agent it shall cause each
material Foreign Subsidiary for whose account a Letter of Credit is issued to
appoint and maintain an agent reasonably satisfactory to the Administrative
Agent to receive service of process in New York City on behalf of such material
Foreign Subsidiary.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

188